Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 1 of 90




                                           Face/Front Page



 Insured’s Name: 4-UP CORP
 DBA: MIAMI LAKES PERFUMES
 Policy # FSF15744042 001                 UMR# (Lloyd’s policies only):
 Policy Dates: From: 03/10/2020                    To: 03/10/2021
 Surplus Lines Agent’s Name: Scott H. Smith
 Surplus Lines Agent’s Address: 20 Church St Suite 1500, Hartford, CT 06103
 Surplus Lines Agent’s License #: A247664
 Producing Agent’s Name: Butler Buckley Deets Inc
 Producing Agent’s Physical Address: 6161 Blue Lagoon Drive Suite 420 Miami, FL 33126



 “THIS INSURANCE IS ISSUED PURSUANT TO THE FLORIDA SURPLUS LINES LAW. PERSONS
 INSURED BY SURPLUS LINES CARRIERS DO NOT HAVE THE PROTECTION OF THE FLORIDA
 INSURANCE GUARANTY ACT TO THE EXTENT OF ANY RIGHT OF RECOVERY FOR THE
 OBLIGATION OF AN INSOLVENT UNLICENSED INSURER.”



 “SURPLUS LINES INSURERS’ POLICY RATES AND FORMS ARE NOT
 APPROVED BY ANY FLORIDA REGULATORY AGENCY.”


 Policy Premium:        $3,706.00                   Policy Fee:             $200.00
 Inspection Fee:        $100.00                     Service Fee:            $4.01
 Tax:                   $200.30                     Citizen’s Assessment:   $0.00
 EMPA Surcharge:        $4.00                       FHCF Assessment:        $0.00




 Surplus Lines Agent’s Countersignature:




     o “THIS POLICY CONTAINS A SEPARATE DEDUCTIBLE FOR
       HURRICANE OR WIND LOSSES, WHICH MAY RESULT IN HIGH OUT-
       OF-POCKET EXPENSES TO YOU.”

     o “THIS POLICY CONTAINS A CO-PAY PROVISION THAT MAY
       RESULT IN HIGH OUT-OF-POCKET EXPENSES TO YOU.”
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 2 of 90


                        Westchester Surplus Lines Insurance Company




 Insured:                                        Attached To Policy No.: FSF15744042 001
 4-UP CORP
 MIAMI LAKES PERFUMES                            Effective Date: 03-10-2020




                        FLORIDA SURPLUS LINES NOTIFICATION




 THIS INSURANCE IS ISSUED PURSUANT TO THE FLORIDA SURPLUS
 LINES LAW. PERSONS INSURED BY SURPLUS LINES CARRIERS DO
 NOT HAVE THE PROTECTION OF THE FLORIDA INSURANCE GUARANTY
 ACT TO THE EXTENT OF ANY RIGHT OF RECOVERY FOR THE
 OBLIGATION OF AN INSOLVENT UNLICENSED INSURER.

 SURPLUS LINES INSURERS' POLICY RATES AND FORMS ARE NOT
 APPROVED BY ANY FLORIDA REGULATORY AGENCY.




 NOTHING HEREIN CONTAINED SHALL BE HELD TO VARY, ALTER, WAIVE OR EXTEND ANY OF THE
 TERMS, CONDITIONS, OR LIMITATIONS OF THE POLICY TO WHICH THIS NOTICE IS ATTACHED
 OTHER THAN AS STATED ABOVE.


 SL-24680 (Ed. 10/09)                                                               Page 1 of 1
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 3 of 90

                                    Policy Declarations

Policy No. FSF15744042 001                                    Renewal of: New

NAMED INSURED & MAILING ADDRESS
4-UP CORP
DBA:MIAMI LAKES PERFUMES
18600 NW 87th Ave, Suite 102
Hialeah, FL 33015


POLICY PERIOD
When Coverage Begins:   03/10/2020                           12:01 A. M. Local Time At Named Insured's Address
When Coverage Ends:     03/10/2021                           12:01 A. M. Local Time At Named Insured's Address

INSURING COMPANY                                              Producer's Name & Address:
                                                              R-T SPECIALTY LLC
    Westchester Surplus Lines                                 500 WEST MONROE STREET 28TH FLOOR
  Insurance Company (A.M. Best                                CHICAGO
           Rating A++)                                        IL
                                                              60661
                                                              Producer No.:Z05533


ATTACHED FORMS

Authorization Information
Dated: 03/10/2020




                                                                                 Authorized Representative




       THIS INSURANCE IS ISSUED PURSUANT TO THE FLORIDA SURPLUS
       LINES LAW. PERSONS INSURED BY SURPLUS LINES CARRIERS DO NOT
       HAVE THE PROTECTION OF THE FLORIDA INSURANCE GUARANTY ACT
       TO THE EXTENT OF ANY RIGHT OF RECOVERY FOR THE OBLIGATION
       OF AN INSOLVENT UNLICENSED INSURER.


       SURPLUS LINES INSURERS' POLICY RATES AND FORMS ARE NOT
       APPROVED BY ANY FLORIDA REGULATORY AGENCY.


 SLPD (03/08)                  © Chubb. 2016. All rights reserved.                                        Page 1 of 1
   Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 4 of 90

CHUBB Westchester Binding
Common Policy Declarations

Policy Number:                   FSF15744042 001                  Renewal of:                     New
Company Name:                    Westchester
                                 Surplus Lines
                                 Insurance
                                 Company (A.M.
                                 Best Rating A++)
Named Insured & Mailing Address: 4-UP CORP         Producer’s Name & Address:                     R-T SPECIALTY LLC
                                 DBA:MIAMI
                                 LAKES
                                 PERFUMES
                                 18600 NW 87th                                                    500 WEST MONROE STREET 28TH
                                 Ave, Suite 102                                                   FLOOR
                                 Hialeah, FL 33015                                                CHICAGO, IL 60661
                                                                Producer No.:                     Z05533

   General Policy      Form of Business: Corporation                        Business Description: Perfume Store
   Information And     When Coverage 03/10/2020                                       12:01 A.M. Local Time at Named
   Policy Period       Begins:                                                        Insured’s Address
                       When Coverage 03/10/2021                                       12:01 A.M. Local Time at Named
                       Ends:                                                          Insured’s Address
                       In return for the payment of premium, and subject to all the terms and conditions
                       of this policy, we agree to provide the insurance as stated in this policy.

                       The premium for this policy is indicated below next to the applicable Coverage Form(s).
                       Premiums may be subject to adjustment.

                       Coverage Form

                       Property                                                                      $3,706.00

                                                               Total Policy Term Premium:            $3,706.00


                                                                              Total Amount Due:         $3,706.00



 Attached Forms                         See Forms Schedule CPFS2
 Information


Date Issued:      03/10/2020

These Declarations together with the Coverage Declarations, Common Policy Conditions and Coverage
Conditions (if applicable), Coverage Form(s) and Forms and Endorsements, if any, issued to form a part
thereof, complete the above numbered policy.




AWB0102 (02/16)                                © Chubb. 2016. All rights reserved.                                     Page 1 of 1
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 5 of 90

                  Commercial Property Declarations
Company:           Westchester Surplus Lines Insurance Company (A.M.
                   Best Rating A++)
SYM:               FS                                                                            Policy ID:       FSF15744042 001
 Location
  Loc.         Bld.
  No.          No.                                                               Address
 1            1        18600 NW 87th Ave Unit 102, Hialeah, FL 33015




 Coverages and Limits Provided
  Insurance at Described Location Applies Only for Coverage for Which a Limit of Insurance is shown
 Loc.
            Bld. No.           Coverage            Rate         Limit of Insurance $           Premium
  No.
  1           1                   Contents/BPP               0.44                $700,000                           $3,142

  1           1                   Business                   0.44                $70,000                            $314
                                  Interruption

  ALL         ALL                 Property                                                                          $250
                                  Enhancement
                                                                       Total Advance Premium This Page : $3,706

                                                                       Total Advance Property Premium : $3,706




 Coverage Options


 Deductible
 $5,000                                                                                          See Windstorm Or Hail Deductible
                               See Multiple Deductible Form                             X        Form
The Replacement Cost and Co-insurance or BI/EE Mo. Limit Of Indemnity options are provided when indicated by
an entry below:

                                                                 Covered Causes                                        Co-insurance
                                                                                                    Replacement
  Loc. No.            Bld. No.          Coverage                     of Loss                                          % or BI/EE Mo.
                                                                                                       Cost
                                                                      Form                                          Limit Of Indemnity

                                      Contents/BP               Special Including
        1                1                                                                                  X      80%
                                           P                    Theft
                                        Business                Special Including                                  BI/EE
        1                1                                                                                  X
                                       Interruption             Theft                                              80%



                  See attached Schedule AWB0103s




                                               © Chubb. 2016. All rights reserved.
AWB0103 (02/16)           Includes copyrighted material of Insurance Services Office, Inc with its permission                 Page 1 of 1
    Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 6 of 90

           Boiler and Machinery/Equipment Breakdown
                               Declarations

Company:                       Westchester Surplus Lines Insurance Company
                               (A.M. Best Rating A++)

SYM:                           FS                                                               Policy ID:       FSF15744042 001

 Location       Building Location of Objects Shown Below

       1                1        18600 NW 87th Ave Unit 102, Hialeah, FL 33015



Coverages       Coverages, Limits of Insurance and Options – Insurance applies only to a coverage for which a
                Limit or "Included" is shown below.
                 COVERAGE                                                   LIMIT
                      "Total Limit per Accident":                            $770,000
                      Property Damage:                                       Included in "Total Limit per Accident"
                      Business Income, including Service Interruption:       Included in "Total Limit per Accident"
                      Extended Business Income:                              Not Covered for 30 days
                      Extra Expense, including Service Interruption:         Included in Business Income
                      Perishable Goods, including Ammonia                    $25,000
                      Contamination and Service Interruption:
                      CFC Refrigerants:                                      $25,000
                      Computer Equipment:                                    $25,000
                      Demolition and Increased Cost of Construction:         $25,000
                      Expediting:
                      Newly Acquired or Constructed Property
                        - Property Damage Buildings:                         $250,000 at each building
                        Your Business                                        $100,000 at each building 30 days
                        Personal
                        Property:
                        Notice
                        Requirement:
                      Newly Acquired Locations - Business                    Not Covered at each location Not
                        Income / Extra Expense: Notice                       Applicable days
                        Requirement:
                      Hazardous Substance:                                   $25,000
                      Water Damage:                                          Included in "Total Limit per Accident"
                  "Total Limit per Accident" means the total maximum amount payable for all coverage provided under
                                          this Endorsement as the result of "One Accident".
Additional             COVERAGE                                              LIMIT
                      Data Restoration                                       $25,000
Coverages


Deductible             COVERAGE                                               DEDUCTIBLE
                       Property Damage:                                       $1,000
                       Business Income:                                       Included
                       Extra Expense:                                         Included
                       Other Deductible(s):


Form CPBMB2 (06/11)                                 © Chubb. 2016. All rights reserved.                                 Page 1 of 2
    Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 7 of 90

         Boiler and Machinery/Equipment Breakdown
                             Declarations

Special
Provisions

Attached
                      Refer to Forms Schedule CPfs2
Forms
Information




Form CPBMB2 (06/11)                    © Chubb. 2016. All rights reserved.     Page 2 of 2
   Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 8 of 90

                                         Forms Schedule
Company: Westchester Surplus Lines Insurance Company (A.M. Best Rating A++)
SYM:       FS                 Policy ID: FSF15744042 001

Policy Period     When Coverage Begins:       03/10/2020       12:01 A.M. Local Time At Named Insured’s Address


                   When Coverage Ends:        03/10/2021       12:01 A.M. Local Time At Named Insured’s Address


          Form Number                                      Form Title
          SL24680 (10/09)           FLORIDA SURPLUS LINES NOTIFICATION
          SLPD (03/08)              SURPLUS LINES DECLARATIONS
          AWB0102 (02/16)           COMMON POLICY DECLARATIONS
          AWB0103 (02/16)           COMMERCIAL PROPERTY DECLARATIONS
          CPBMB2 (06/11)            BOILER AND MACHINERY/EQUIPMENT BREAKDOWN
                                    DECLARATIONS
          CPfs2 (01/11)             FORMS SCHEDULE
          ACE0204 (05/10)           FUNGUS, WET ROT, DRY ROT AND BACTERIA EXCLUSION
          ACE0210 (01/08)           NUCLEAR, BIOLOGICAL, CHEMICAL, RADIOLOGICAL
                                    EXCLUSION ENDORSEMENT
          ACE0359 (12/10)           EARTHQUAKE SPRINKLER LEAKAGE EXCLUSION
          ACE0421 (08/09)           PRE-EXISTING PROPERTY DAMAGE EXCLUSION
          ACE0676 (01/12)           COVERAGE PLUS + PROPERTY ENHANCEMENT
                                    ENDORSEMENT
          ACE0677 (01/12)           COVERAGE PLUS PROPERTY ENHANCEMENT
                                    ENDORSEMENT SCHEDULE OF SUB-LIMITS
          ACE0681 (10/11)           DEFINITION OF LOSS OCCURRENCE ENDORSEMENT
          ACE0755 (02/13)           COMMERCIAL PROPERTY CONDITIONS
          AWB0211 (02/16)           WINDSTORM OR HAIL DEDUCTIBLE
          BM1000 (05/99)            EQUIPMENT BREAKDOWN COVERAGE ENDORSEMENT
          CP0010 (10/12)            BUILDING AND PERSONAL PROPERTY COVERAGE FORM
          CP0030 (10/12)            BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE
                                    FORM
          CP0411 (10/12)            PROTECTIVE SAFEGUARDS
          CP1030 (10/12)            CAUSES OF LOSS - SPECIAL FORM
          CP1211 (10/00)            Burglary and Robbery Protective Safeguards
          ILP003 (07/05)            FLOOD COVERAGE ADVISORY NOTICE TO POLICYHOLDERS
          FA49317 (06/17)           ASBESTOS MATERIAL EXCLUSION
          ALL39844 (02/13)          CHUBB PRIVACY NOTICE
          WSG084 (05/11)            SURPLUS LINES BROKER NOTICE
          TRIA24 (01/15)            POLICYHOLDER DISCLOSURE NOTICE OF TERRORISM
                                    INSURANCE COVERAGE
          ALL10750 (01/15)          TERRORISM EXCLUSION ENDORSEMENT
          CP0125 (02/12)            FLORIDA CHANGES
          LD5S23j (03/14)           SIGNATURE ENDORSEMENT
          IL0017 (11/98)            COMMON POLICY CONDITIONS
          ALL20887 (10/06)          CHUBB PRODUCER COMPENSATION PRACTICES & POLICIES
          ALL21101 (11/06)          TRADE OR ECONOMIC SANCTIONS ENDORSEMENT
          ALL5X45 (11/96)           QUESTIONS ABOUT YOUR INSURANCE?
          AWB0311 (02/16)           CLAIMS DIRECTORY
          AWB0310 (09/15)           MINIMUM EARNED PREMIUM ENDORSEMENT
          SL44730a (01/16)          SERVICE OF SUIT ENDORSEMENT - FLORIDA
          ALL42490b (07/16)         U.S. FOREIGN ACCOUNT TAX COMPLIANCE ACT (“FATCA”)
          ILP001 (01/04)            U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
                                    ASSETS CONTROL (OFAC) ADVISORY NOTICE TO



          CPfs2 (01/11)                                                                          1 of 2
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 9 of 90

                             Forms Schedule
                           POLICYHOLDERS




      CPfs2 (01/11)                                                    2 of 2
    Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 10 of 90
                               FUNGUS, WET ROT, DRY ROT AND BACTERIA EXCLUSION

Named Insured                                                                                    Endorsement Number
4-UP CORP
Policy Symbol Policy Number              Policy Period                                          Effective Date of Endorsement
FS              FSF15744042 001          03-10-2020 To 03-10-2021
Issued By (Name of Insurance Company)
Westchester Surplus Lines Insurance Company


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:

                                       COMMERCIAL PROPERTY COVERAGE PART

                                    COMMERCIAL INLAND MARINE COVERAGE PART

A. The following exclusion is added:

     We will not pay for loss, or physical loss or damage, caused directly or indirectly by any of the following. Such loss or
     physical loss or damage, is excluded regardless of any cause or event that contributes concurrently or in any
     sequence to the loss, or physical loss or damage:

     1. Presence, growth, proliferation, spread or activity of "fungus", wet rot or dry rot or bacteria. But if "fungus" wet rot,
        dry rot or bacteria results in a "specified cause of loss", we will pay for the loss caused by that "specified cause of
        loss". This exclusion does not apply when "fungus", wet rot or dry rot, or bacteria results from fire or lightning;


     2.   Enforcement of any ordinance or law which requires the demolition, repair, replacement, reconstruction,
          remodeling or remediation of property due to contamination by "pollutants" or due to the presence, growth,
          proliferation, spread or any activity of "fungus", wet rot or dry rot, or bacteria; or

     3. The cost associated with the enforcement of any ordinance or law which requires any insured or others to test for,
        monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess the effects of
        "pollutants", "fungus", wet rot or dry rot, or bacteria.

B. The following are added to the Definitions:

     "Fungus" means any type or form of fungus, including mold or mildew, and any mycotoxins, spores, scents or
     byproducts produced or released by fungi.

     “Specifiedcause of loss” means: fire, lightning, explosion, windstorm or hail, smoke, aircraft or vehicles; riot or civil
     commotion; vandalism; leakage from fire extinguishing equipment; sinkhole collapse; volcanic action; falling objects;
     weight of snow, ice, or sleet; water damage.

     “Pollutants”means any solid, liquid, gaseous or thermal irritant or contaminant, including vapor, soot, fumes, acids,
     alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or reclaimed.

     This endorsement may be attached to a coverage form or an endorsement with a different definition from the listed
     definitions. If there is a different definition, that definition does not apply to this endorsement.

All other terms and conditions remain unchanged.




ACE0204 (05/10)                                      © Chubb. 2016. All rights reserved.                           Page 1 of 1
1
     Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 11 of 90

                            NUCLEAR, BIOLOGICAL, CHEMICAL, RADIOLOGICAL
                                      EXCLUSION ENDORSEMENT

 Named Insured                                                                                                                 Endorsement Number
 4-UP CORP
 Policy Symbol Policy Number                          Policy Period                                                           Effective Date of Endorsement
 FS                 FSF15744042 001                   03-10-2020 To 03-10-2021
 Issued By (Name of Insurance Company)
 Westchester Surplus Lines Insurance Company
     Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                         THIS ENDORSEMENT CHANGES YOUR POLICY. PLEASE READ IT CAREFULLY.

                                  This endorsement modifies insurance provided under the following:

                                                 BOILER AND MACHINERY COVERAGE PART
                                               COMMERCIAL INLAND MARINE COVERAGE PART
                                                 COMMERCIAL PROPERTY COVERAGE PART
                                                   CRIME AND FIDELITY COVERAGE PART

                                      The following exclusions are added to your Policy or Coverage Part.

                                                              This insurance does not apply to:

A.    Loss or damage arising directly or indirectly                        B.      Loss or damage arising directly or indirectly from the
      from nuclear detonation, reaction, nuclear                                   dispersal, application or release of, or exposure to,
      radiation or ra-dioactive contamination, all                                 chemical, radiological, or biological materials or agents, all
      whether controlled or uncontrolled, or due                                   whether controlled or uncontrolled, or due to any act or
      to any act or condition incident to any of the                               condition incident to any of the foregoing, whether such
      foregoing, whether such loss be direct or                                    loss be direct or indirect, proximate or remote, or be in
      indirect, proximate or remote, or be in                                      whole or in part caused by, contributed to, or aggravated
      whole or in part caused by, contributed to,                                  by, any physical loss or damage insured against by this
      or aggravated by, any physical loss or                                       Policy or Coverage Part, however such dispersal,
      damage insured against by this Policy or                                     application, release or exposure may have been caused.
      Coverage Part, however such nuclear                                  C.       If this endorsement is attached to a Commercial Inland
      detonation, reaction, nuclear radiation or                                    Marine Policy or Coverage Part, the term loss or damage
      radioactive contamination may have been                                       is changed to Loss.
      caused. This exclusion replaces any other
      nuclear detonation, nuclear reaction,
      nuclear       radiation    or      radioactive
      contamination exclusions found elsewhere
      in this Policy.




ACE0210 (01/08)                                                 .© Chubb. 2016. All rights reserved.                                                  Page 1 of 1
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 12 of 90
                                EARTHQUAKE SPRINKLER LEAKAGE EXCLUSION

Named Insured                                                                                  Endorsement Number
4-UP CORP
Policy Symbol Policy Number             Policy Period                                          Effective Date of Endorsement
FS              FSF15744042 001         03-10-2020 To 03-10-2021
Issued By (Name of Insurance Company)
Westchester Surplus Lines Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:

                                      COMMERCIAL PROPERTY COVERAGE PART

                                   COMMERCIAL INLAND MARINE COVERAGE PART


This policy does not insure against loss caused directly or indirectly by any of the following. Such loss is excluded
regardless of any other cause or event contributing concurrently or in any sequence to the loss.

Loss or damage by sprinkler leakage caused directly by earthquake, earth movement or volcanic eruption.

Definitions

Sprinkler leakage means:

A. Leakage or discharge of water or other substances from within any automatic sprinkler system, or

B. Direct loss caused by collapse or fall of a tank forming a part of such system.

Automatic sprinkler system means:

     Any automatic fire protective system including sprinklers, discharge nozzles and ducts, pipes, valves, fittings,
     tanks (including their component parts and supports), pumps and private fire protection mains, all connected
     with and constituting a part of an automatic protective system; and non-automatic fire protective systems,
     hydrants, standpipes or outlets supplied from an automatic fire protective system.

All other terms and conditions remain unchanged.




ACE0359 (12/10)                              © Chubb. 2016. All rights reserved.                                  Page 1 of 1
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 13 of 90

                            PRE-EXISTING PROPERTY DAMAGE EXCLUSION

 Named Insured                                                                              Endorsement Number
 4-UP CORP
 Policy Symbol Policy Number            Policy Period                                      Effective Date of Endorsement
 FS              FSF15744042 001        03-10-2020 To 03-10-2021
 Issued By (Name of Insurance Company)
 Westchester Surplus Lines Insurance Company



               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:

                                          PROPERTY COVERAGE PART

                                       INLAND MARINE COVERAGE PART


 This policy excludes any loss or damage directly or indirectly caused by, resulting from or contributed to by any
 pre-existing property damage at the time of loss.




 ACE0421 (08/09)                         © Chubb. 2016. All rights reserved.                          Page 1 of 1
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 14 of 90


                           COVERAGE PLUS+ PROPERTY ENHANCEMENT ENDORSEMENT

 Named Insured                                                                                                        Endorsement Number

 4-UP CORP
 Policy Symbol                    Policy Number               Policy Period                                           Effective Date of Endorsement

 FS                               FSF15744042                 03-10-2020 To 03-10-2021
                                  001
 Issued By (Name of Insurance Company)

 Westchester Surplus Lines Insurance Company

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:

                                  BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                      CONDOMINIUM ASSOCIATION COVERAGE FORM
                                        COMMERCIAL PROPERTY COVERAGE PART

 THIS FORM MUST BE ACCOMPANIED BY A COVERAGE Plus+ PROPERTY ENHANCEMENT ENDORSEMENT
                                SCHEDULE OF SUB-LIMITS

A. Fire Department Service Charge                                                                    Limit of Insurance shown in the Schedule of
                                                                                                     Sub-Limits for the sum of all covered
   1. Additional Coverage Fire Department Service                                                    expenses arising out of Covered Causes of
      Charge, A.4.c., is deleted and replaced by the                                                 Loss occurring during each separate 12-
      following.                                                                                     month period of this policy.

         When the fire department is called to save or
         protect Covered Property from a Covered Cause                              C. Electronic Data
         of Loss, we will pay up to the Fire Department
         Service Charge Limit of Insurance shown in the                                        1. Additional Coverages Electronic Data, A.4.
         Schedule of Sub-Limits for your liability for fire                                    f. (4), is deleted and replaced by the following:
         department service charges:
                                                                                               The most we will pay under this Additional
         (1) Assumed by contract or agreement prior to                                         Coverage, Electronic Data, for all loss or
             loss; or                                                                          damage sustained in any one policy year,
                                                                                               regardless of the number of occurrences of loss
         (2) Required by local ordinance, or                                                   or damage or the number of premises, locations
                                                                                               or computer systems involved is the Electronic
         (3) Foam solutions, dry chemicals, halon, or                                          Data Limit of Insurance shown in the Schedule
             other fire extinguishing materials which have                                     of Sub-Limits. If loss payment on the first
             been lost, expanded, damaged or destroyed                                         occurrence does not exhaust this amount, then
             as a result of or arising out of a Covered                                        the balance is available for subsequent loss or
             Cause of Loss.                                                                    damage sustained in but not after that policy
                                                                                               year. With respect to an occurrence which
                                                                                               begins in one policy year and continues or
B. Pollution Clean up and Removal                                                              results in additional loss or damage in a
                                                                                               subsequent policy year(s), all loss or damage is
   1. Under Additional Coverage Pollution Clean                                                deemed to be sustained in the policy year in
      up and Removal, A.4.d., the last paragraph is                                            which the occurrence began.
      deleted and replaced by the following:
                                                                                    D. Back Up of Sewers and Drains Coverage
                 The most we will pay under this Additional
                 Coverage for each described premises is

      ACE0676 (01/12)              Includes copyrighted material of Insurance Services Office, Inc., with its permission             Page 1 of 4
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 15 of 90



    The following is added as an Additional                                          levee, sea-wall or other boundary or
    Coverage under Section A.4.:                                                     containment system fails in whole or in part, for
                                                                                     any reason, to contain the water.
    g. Back Up of Sewers and Drains Coverage
                                                                                     But if any of the above, in Paragraphs 1.
 1. Under this Additional Coverage, we will pay for                                  through 4., results in fire, explosion or sprinkler
    loss or damage arising out of a Covered Cause                                    leakage, we will pay for the loss or damage
    of Loss to Covered Property at the premises                                      caused by that fire, explosion or sprinkler
    described in the declarations.                                                   leakage (if sprinkler leakage is a Covered
                                                                                     Cause of Loss).
 2. Under this Additional Coverage, Back Up of
    Sewers and Drains means water that backs up                                      The most we will pay under this Additional
    or overflows or is otherwise discharged from a                                   Coverage is the Backup of Sewers and Drains
    sewer, drain, sump, sump pump or related                                         Limit of Insurance shown in the Schedule of
    equipment.                                                                       Sub-Limits for the sum of all covered expenses
                                                                                     arising out of Covered Causes of Loss occurring
 3. For the purposes of this Additional Coverage                                     during each separate 12-month period of this
    only, Exclusion B.1.g. Water of the Cause of                                     policy.
    Loss – Special Form (CP 10 30) is deleted and
    replaced by the following:                                            E. Personal Effects and Property of Others

    g. Water                                                                    1. Coverage Extension Personal Effects And
                                                                                   Property Of Others, A.5.b., is deleted and
        (1) Flood, surface water, waves (including                                 replaced by the following:
            tidal wave and tsunami), tides, tidal
            water, overflow of any body of water, or                                 b. Personal Effects And Property Of Others
            spray from any of these, all whether or                                     You may extend the insurance that applies
            not driven by wind (including storm                                         to Your Business Personal Property to apply
            surge);                                                                     to:

        (2) Mudslide or mudflow;                                                           (1) Personal effects owned by you, your
                                                                                               officers, your partners or members, your
        (3) Water under the ground surface                                                     managers or your employees. This
            pressing on, or flowing or seeping                                                 extension does not apply to loss or
            through:                                                                           damage by theft.

            (1) Foundations, walls, floors, or paved                                       (2) Personal property of others in your care,
                surfaces;                                                                      custody or control.

            (2) Basements, whether paved or not;                                           (3) The most we will pay for loss or damage
                or                                                                             under this Extension at each described
                                                                                               premises is the Personal Effects and
            (3) Doors, windows or other openings;                                              Property of Others Limit of Insurance
                or                                                                             shown in the Schedule of Sub-Limits.
                                                                                               Our payment for loss of or damage to
    (4) Waterborne material carried or otherwise                                               personal property of others will only be
        moved by any of the water referred to in                                               for the account of the owner of the
        Para-graph 1., or 3. ., or material carried or                                         property.
        other-wise moved by mudslide or mudflow.
                                                                          F. Valuable Papers and Records Coverage
    This exclusion applies regardless of whether
    any of the above, in Paragraphs 1. through 4.,                              1. Under Coverage Extension Valuable Papers
    is caused by an act of nature or is otherwise                                  and Records (Other Than Electronic Data),
    caused. An example of a situation to which this                                A.5.c.(4), is deleted and replaced by the
    exclusion applies is the situation where a dam,                                following:
  ACE0676 (01/12)        Includes copyrighted material of Insurance Services Office, Inc., with its permission     Page 2 of 4
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 16 of 90



                                                                                              3. The most we will pay for loss or damage
           (4) Under this Extension, the most we will                                            under this Extension is the Property
               pay to replace or restore the lost                                                Off-premises Limit of Insurance shown
               information at each described premises                                            in the Schedule of Sub-Limits.
               is the Valuable Papers and Records
               Limit of Insurance shown in the                               H. Outdoor Property
               Schedule of Sub-Limits. Such amount
               is additional insurance. We will also                               1. Under Coverage Extension Outdoor Property,
               pay for the cost of blank material for                                 A.5.e., the last paragraph is deleted and
               reproducing the records (whether or                                    replaced by the following:
               not duplicates exist), and (when there
               is a duplicate) for the cost of labor to                                 The most we will pay for loss or damage under
               transcribe or copy the records. The                                      this Extension is the Outdoor Property Limit of
               costs of blank material and labor are                                    Insurance shown in the Schedule of Sub-Limits,
               subject to the applicable Limit of                                       but we will not pay more than $250 for any one
               Insurance on Your Business Personal                                      tree, shrub or plant. These limits apply to any
               Property and therefore coverage of                                       one occurrence, regardless of the types or
               such costs is not additional insurance.                                  number of items lost or damaged in that
                                                                                        occurrence.

G. Property Off-premises
                                                                             I.    Signs
   1. Coverage Extension Property Off Premises,
      A.5.d., is deleted and replaced by the following:                            1. The second paragraph of Section C. Limits Of
                                                                                      Insurance is deleted and replaced by the
       d. Property Off-Premises                                                       following::

           1. You may extend the insurance provided                                     The most we will pay for loss or damage to
              by this Coverage Form to apply to your                                    outdoor signs, whether or not the sign is
              Covered Property while it is away from                                    attached to a building, is the Outdoor Signs Limit
              the described premises, if it is:                                         of Insurance shown in the Schedule of Sub-
                                                                                        Limits.
               (a) Temporarily at a location you do not
                   own, lease or operate;                                    J. Property In Transit

               (b) In storage at a location you lease,                             1. Under the Causes of Loss - Special Form,
                   provided the lease was executed                                    CP1030, Additional Coverage Extensions
                   after the beginning of the current                                 Property in Transit, F.1.c. is deleted and
                   policy term; or                                                    replaced by the following:

               (c) At any fair, trade show or exhibition.                               c. The most we will pay for loss or damage
                                                                                           under this Extension is the Property in
           2. This Extension does not apply to                                             Transit Limit of Insurance shown in the
              property:                                                                    Schedule of Sub-Limits.

               (a) In or on a vehicle;

               (b) In the care, custody or control of
                   your salespersons, unless the                             K. Accounts Receivable
                   property is in such care, custody or
                   control at a fair, trade show or                                The following Coverage Extension is added to the
                   exhibition; or                                                  Section A.5. Coverage Extensions of the Building
                                                                                   and Personal Property Coverage Form (CP 00
               (c) Stock                                                           10):

     ACE0676 (01/12)        Includes copyrighted material of Insurance Services Office, Inc., with its permission   Page 3 of 4
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 17 of 90



 g. Accounts Receivable                                                                      b) The amount of the accounts that you
                                                                                                are able to re-establish or collect;
 1. You may extend the insurance that                                                        c) An amount to allow for probable bad
    applies to Business Personal Property to                                                    debts that you are normally unable to
    apply to covered losses and expenses                                                        collect; and
    that you incur as a result of loss to your                                               d) All unearned interest and service
    records of "accounts receivable." But this                                                  charges.
    extension does not apply to "accounts
    receivable" which exist as electronic data,                                    5. You will pay us the amount of all recoveries
    unless the loss results from "specified                                           you receive for a loss paid by us. But you will
    causes of loss." The most we will pay                                             not pay us any recoveries in excess of the
    under this coverage extension for all loss                                        amount we have paid.
    or damage sustained in any one policy
    year, regardless of the number of                                           Under this additional coverage, electronic
    occurrences of loss or damage or the                                        data has the meaning described under
    number of premises, is the limit stated in                                  Property Not Covered – Electronic Data in the
    the Schedule. This additional coverage is                                   Building and Personal Property Coverage
    provided within, not in addition to, the                                    Form.
    Limit of Insurance stated in the
    Declarations as applicable to Business                                      The most we will pay for loss or damage under this
    Personal Property.                                                          additional coverage is the Accounts Receivable Limit
                                                                                of Insurance shown in the Schedule of Sub-Limits.
 2. “Accounts Receivable” means:
    a) All amounts due from your customers
        that you are unable to collect;
    b) Interest charges on any loan required
        to offset amounts you are unable to
        collect pending our payment of these
        amounts;
    c) Collection expenses in excess of your
        normal collection expenses that are
        made necessary by the loss; and
    d) Other reasonable expenses that you
        incur to re-establish your records of
        "accounts receivable."

   3. If you cannot accurately establish the amount
      of "accounts receivable" outstanding as of the
      time of loss, the following method will be used
      to determine the loss:
      a) Determine the total of the average
           monthly amounts of "accounts receivable"
           for the 12 months immediately preceding
           the month in which the loss occurred; and
      b) Adjust that total for any normal
           fluctuations in the amount of "accounts
           receivable" for the month in which the loss
           occurred or for any demonstrated
           variance from the average for that month.

   4. The following will be deducted from the total
      amount of "accounts receivable," however
      that amount is established:
          a) The amount of the accounts for which
              there is no loss;
  ACE0676 (01/12)        Includes copyrighted material of Insurance Services Office, Inc., with its permission    Page 4 of 4
     Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 18 of 90

                               COVERAGE PLUS+ PROPERTY ENHANCEMENT ENDORSEMENT
                                           SCHEDULE OF SUB-LIMITS
    Named Insured                                                                                Endorsement Number
4-UP CORP
    Policy Symbol   Policy Number           Policy Period                                        Effective Date of Endorsement
FS                  FSF15744042 001         03-10-2020 To 03-10-2021
    Issued By (Name of Insurance Company)
Westchester Surplus Lines Insurance Company
This Schedule Summary is intended to be a general description of coverage. Specific coverage, conditions and exclusions
are given in the Coverage Plus+ Property Enhancement Endorsement ACE0676 (01/12) attached to the policy.


Additional Coverage’s                                         Sub-Limits of Insurance – Per Occurrence
Fire Department Service Charge                                $ 10,000
Pollution Clean Up and Removal                                $ 25,000
Electronic Data                                               $ 10,000
Back-Up of Sewers and Drains                                  $ 10,000
Coverage Extensions                                           Sub-Limits of Insurance – Per Occurrence
Personal Effects and Property of Others                       $ 10,000
Valuable Papers and Records                                   $ 25,000
Property off Premises                                         $ 25,000
Outdoor Property                                              $ 5,000
Signs                                                         $ 10,000
Property in Transit                                           $ 10,000
Accounts Receivable                                           $ 25,000

The maximum Limit of Insurance is stated in the Commercial Property coverage part declaration Page; however, if a Sub-
limit of Liability is stated above or elsewhere in this Policy, the lesser limit shall apply.
The Sub-limit(s) are the most the Company will pay in any one occurrence for various extensions, endorsements,
coverage Parts, Perils, causes of Loss or locations. If an annual aggregate is provided, the occurrence Sub-limit of
Insurance is the most the Company will pay in any one-policy year for such extensions, endorsement, coverage parts,
Perils, causes of Loss or locations.
The Sub-limit(s) are part of and not in addition to the Limit of Insurance. The Sub-limit(s) do not increase the Limit of
Insurance or any other Sub-limit.


All other terms and conditions remain unchanged.




ACE0677 (01/12)                                      © Chubb. 2016. All rights reserved.                        Page 1 of 1
1
     Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 19 of 90
                                    DEFINITION OF LOSS OCCURRENCE ENDORSEMENT
 Named Insured                                                                                           Endorsement Number
 4-UP CORP
 Policy Symbol                 Policy Number             Policy Period                                   Effective Date of Endorsement
 FS                            FSF15744042 001           03-10-2020        To 03-10-2021
 Issued By (Name of Insurance Company)
 Westchester Surplus Lines Insurance Company

                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:

                                               COMMERCIAL PROPERTY COVERAGE PART

                                         COMMERCIAL INLAND MARINE COVERAGE PART


The following definition is added to this policy; supersedes any other definition, express or implied, of the term “Loss
Occurrence” in any term, provision or endorsement to this policy; and applies not withstanding such term, provision or
endorsement:


1.        ”Loss Occurrence” means the sum of all individual losses arising out of and directly caused by any one disaster,
          accident or loss or series of disasters, accidents or losses arising out of one event which occurs anywhere within
          the Coverage Territory. The duration and extent of any one Loss Occurrence will be limited to all individual losses
          sustained by the Insured occurring during any period of 72 consecutive hours arising out of and directly caused by
          the same event, except:
          A.        As regards Windstorm (including Tier 1 Counties), Flood, Hail or Tornado, including ensuing collapse,
                    Flood and Water Damage: all individual losses sustained by the Insured occurring during any period of 96
                    consecutive hours arising out of and directly caused by the same event.
          B.        As regards the perils of riot, strike or civil commotion, vandalism and malicious mischief, including losses
                    from all other perils covered hereunder following as a result of the aforesaid perils: all losses or series of
                    losses occurring during any period of 72 consecutive hours arising out of and directly caused by the same
                    event. The maximum duration of 72 consecutive hours may be extended in respect of individual losses
                    which occur beyond such 72 consecutive hours during the continued occupation of the Insured’s
                    premises by strikers, provided such occupation commenced during the aforesaid period.
          C.        As regards the peril of Earthquake, including losses from all other perils covered hereunder following as a
                    result of Earthquake: only those individual losses covered hereunder, which commence during the period
                    of 168 consecutive hours, may be included in the Loss Occurrence.
          D.        As regards the peril of freeze: only those individual losses directly caused by collapse, breakage of glass,
                    water and/or liquid damage due to burst pipes tanks or pressure vessels; damage to machinery or
                    equipment, stock and/or work in progress due to freeze; and/or individual losses arising directly out of the
                    lack of supply of power, current, coolant and/or fuel due to frozen pipes and/or frozen feed lines may be
                    included in the Loss Occurrence.
          Except for those Loss Occurrences referred to in sub-paragraphs A. and B. above, the Insured may chose the
          date and time when such period of consecutive hours commences, provided that it is not earlier than the date and
          time of the occurrence of the first recorded individual loss sustained by the Insured arising out of that disaster,
          accident or loss and provided that only one such period of consecutive hours will apply with respect to one event.
          However, as respects those Loss Occurrences referred to in sub-paragraphs A. and B. above, if the disaster,
          accident or loss occasioned by the event is of greater duration than the specified period of consecutive hours,
          then the Insured may divide that disaster, accident or loss into two or more Loss Occurrences, provided no two
          periods overlap and no individual loss is included in more than one such period and provided that no period
          commences earlier than the date and time of the occurrence of the first recorded individual loss sustained by the
          Insured arising from that disaster, accident or loss.


ACE0681 (10/11)                                    © Chubb. 2016. All rights reserved.                                   Page 1 of 2
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 20 of 90
       However, we shall not be liable hereunder for any loss or damage:
        a) Occurring before this policy becomes effective; or
        b) Arising from an “occurrence” which is in progress at the time this policy becomes effective, even if such loss
           or damage occurs after this policy becomes effective; or
        c) Occurring after the expiration of this policy, except loss or damage arising from an “occurrence” in progress
           at the time this policy expires.

       This provision in no way alters any Policy Limit of Liability or Sub-limit of Liability.


All other terms and conditions remain unchanged.




ACE0681 (10/11)                              © Chubb. 2016. All rights reserved.                              Page 2 of 2
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 21 of 90
                                                                                                            COMMERCIAL PROPERTY




                         COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT, MISREPRESENTATION OR                                   F. NO BENEFIT TO BAILEE
   FRAUD                                                                  No person or organization, other than you, having
   This Coverage Part is void in any case of fraud by                     custody of Covered Property will benefit from this
   you as it relates to this Coverage Part at any time.                   insurance.
   It is also void if you or any other insured, at any                 G. OTHER INSURANCE
   time, intentionally conceal or misrepresent a mate-
   rial fact concerning:                                                  1. You may have other insurance subject to the
                                                                             same plan, terms, conditions and provisions as
   1. This Coverage Part;                                                    the insurance under this Coverage Part. If you
   2. The Covered Property;                                                  do, we will pay our share of the covered loss or
   3. Your interest in the Covered Property; or                              damage. Our share is the proportion that the
                                                                             applicable Limit of Insurance under this Cover-
   4. A claim under this Coverage Part.                                      age Part bears to the Limits of Insurance of all
B. CONTROL OF PROPERTY                                                       insurance covering on the same basis.
   Any act or neglect of any person other than you                        2. If there is other insurance covering the same
   beyond your direction or control will not affect this                     loss or damage, other than that described in 1.
   insurance.                                                                above, we will pay only for the amount of
                                                                             covered loss or damage in excess of the
   The breach of any condition of this Coverage Part
                                                                             amount due from that other insurance, whether
   at any one or more locations will not affect cover-
   age at any location where, at the time of loss or                         you can collect on it or not. But we will not pay
   damage, the breach of condition does not exist.                           more than the applicable Limit of Insurance.
                                                                       H. POLICY PERIOD, COVERAGE TERRITORY
C. INSURANCE UNDER TWO OR MORE
   COVERAGES                                                              Under this Coverage Part:
   If two or more of this policy's coverages apply to                     1. We cover loss or damage commencing:
   the same loss or damage, we will not pay more                             a. During the policy period shown in the
   than the actual amount of the loss or damage.                                 Declarations; and
D. LEGAL ACTION AGAINST US                                                     b. Within the coverage territory.
   No one may bring a legal action against us under                         2. The coverage territory is:
   this Coverage Part unless:
                                                                               a. The United States of America (including its
   1. There has been full compliance with all of the                              territories and possessions); and
      terms of this Coverage Part; and
                                                                                 b. Puerto Rico.
   2. The action is brought within 2 years after the
      date on which the direct physical loss or dam-
      age occurred.
E. LIBERALIZATION
   If we adopt any revision that would broaden the
   coverage under this Coverage Part without
   additional premium within 45 days prior to or during
   the policy period, the broadened coverage will
   immediately apply to this Coverage Part.

                               Includes copyrighted material of Insurance Services Office, Inc., with its permission
ACE0755 (02/13)                               © Chubb. 2016. All rights reserved.                                      Page 1 of 2
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 22 of 90
 I. TRANSFER OF RIGHTS OF RECOVERY                                          1. Prior to a loss to your Covered Property or
    AGAINST OTHERS TO US                                                       Covered Income.
  If any person or organization to or for whom we                           2. After a loss to your Covered Property or
  make payment under this Coverage Part has rights                             Covered Income only if, at time of loss, that
  to recover damages from another, those rights are                            party is one of the following:
  transferred to us to the extent of our payment. That                        a. Someone insured by this insurance;
  person or organization must do everything
  necessary to secure our rights and must do nothing                          b. A business firm:
  after loss to impair them. But you may waive your                              (1) Owned or controlled by you; or
  rights against another party in writing:                                       (2) That owns or controls you; or
                                                                              c. Your tenant.
                                                                           This will not restrict your insurance.



                              Includes copyrighted material of Insurance Services Office, Inc., with its permission
ACE0755 (02/13)                              © Chubb. 2016. All rights reserved.                                      Page 2 of 2
 Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 23 of 90



                           WINDSTORM OR HAIL DEDUCTIBLE FORM



Named Insured                                                                                     Endorsement Number
4-UP CORP
Policy Symbol Policy Number          Policy Period                                            Effective Date of Endorsement
FS            FSF15744042 001        2020-03-10 To 2021-03-10
Issued By (Name of Insurance Company)
WestchesterSurplusLines



                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:

                                   COMMERCIAL PROPERTY COVERAGE PART



Minimum Dollar Deductible $5000                            Per Occurrence (applicable with a Percentage Deductible)

                                              Percentage or                    Applicable to            Applicable to
     Location #            Building #
                                             Dollar Deductible                "Named Storm"           "Hawaii Hurricane"
                                                                                  Only                      Only
          1                    1                      5%                         Yes         No           Yes         No



    With respect to loss or damage caused directly or indirectly by:
    1. Windstorm or hail, or
    2. Rain damage to the interior of any building or structure, or the property inside the building or structure,
       whether the rain is driven by wind or not, provided the building or structure first sustains windstorm or hail
       damage to its roof or walls through which the rain enters,
    the Deductibles shown in the Schedule above replace any other applicable deductible.
    Each location deductible shown in the Schedule above applies separately to such location, regardless of the
    number of locations that suffer loss or damage.




AWB0211 (02/16)                              © Chubb. 2016. All rights reserved.
                                                                                                                Page 1 of 2
 Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 24 of 90

  A. Calculation of Percentage Deductible:
  If the applicable deductible for a location is shown as a percentage, for each windstorm or hail occurrence, the
  deductible for such location will be calculated and applied separately to:
      1. Each building or structure;
      2. The contents in or on each building or structure;
      3. Personal Property in the open;
      4. Business Income/Extra Expense and/or Rental Value; and
      5. All other covered items.
  In determining the amount, if any, that we will pay for loss or damage, we will deduct an amount equal to the
  applicable Percentage Deductible, shown in the Schedule above, to each value listed in the most recent
  Schedule Of Values, for each covered item that has sustained loss or damage and for which a claim is being
  made under this policy.
  If a covered item is not included in the most recent Schedule Of Values, the total values of such covered item at
  the time of loss and at the location that suffered loss or damage will be used.
  In no event will the deductible amount determined above be less than the applicable Minimum Dollar Deductible
  shown in the Schedule above.
  B. Calculation of Dollar Deductible:
  If the applicable deductible for a location is shown in dollars, for each windstorm or hail occurrence, in
  determining the amount, if any, that we will pay for loss or damage, we will deduct an amount equal to the
  applicable Dollar Deductible shown in the Schedule above from the total amount of loss or damage at such
  location. This Dollar Deductible does not apply to Extra Expense.
  C. The deductibles calculated above apply after any reduction required by the coinsurance condition, if
     applicable.
  D. If coverage is provided for Business Income, the deductibles calculated above apply in addition to the 72
     hour waiting period as stated in Form CP 0030 "Business Income (and Extra Expense) Coverage Form" or
     Form CP 0032 "Business Income (without Extra Expense) Coverage Form" as regards to loss or damage
     described above.
  E. If indicated in the Schedule above, the provisions of this endorsement apply only to "Named Storms" or
     "Hawaii Hurricanes" as defined in the Named Storm Deductible And Named Storm Definition Endorsement,
     form ACE0244 or the Hawaii Hurricane Definition And Hawaii Hurricane Deductible Endorsement, form
     ACE0249 attached to this policy.
  All other terms and conditions remain unchanged.




AWB0211 (02/16)                            © Chubb. 2016. All rights reserved.
                                                                                                            Page 1 of 2
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 25 of 90

                 EQUIPMENT BREAKDOWN COVERAGE ENDORSEMENT
This endorsement modifies insurance provided under the following:

       BASIC PROPERTY FORM
       BROAD PROPERTY FORM
       COMPREHENSIVE PROPERTY FORM
       BUILDING AND PERSONAL PROPERTY COVERAGE FORM
       CAUSES OF LOSS—SPECIAL FORM
       CAUSES OF LOSS—BROAD FORM
       CAUSES OF LOSS—BASIC FORM

The following is added: ADDITIONAL COVERAGES:
Equipment Breakdown
(1)    We will pay for loss caused by or resulting from an “Accident” to “covered equipment”. As used in this
       Additional Coverage, an “Accident” means direct physical loss as follows:
       (a)    mechanical breakdown, including rupture or bursting caused by centrifugal force;
       (b)    artificially generated electrical current, including electric arcing, that disturbs electrical devices,
              appliances or wires;
       (c)    explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by you, or
              operated under your control;
       (d)    loss or damage to steam boilers, steam pipes, steam engines or steam turbines caused by or resulting
              from any condition or event inside such equipment; or
       (e)    loss or damage to hot water boilers or other water heating equipment caused by or resulting from any
              condition or event inside such boilers or equipment.

(2)    The following coverages also apply to loss caused by or resulting from an “Accident” to “covered
       equipment”. These coverages do not provide additional amounts of insurance.
       (a)    Expediting Expenses
              With respect to your damaged Covered Property, we will pay, up to the amount shown in the
              Schedule, the reasonable extra cost to:
              (i)    make temporary repairs; and
              (ii)   expedite permanent repairs or replacement.
       (b)    Hazardous Substances
              We will pay for the additional cost to repair or replace Covered Property because of contamination
              by a hazardous substance. This includes the additional expenses to clean up or dispose of such
              property.
              Hazardous substance means any substance other than ammonia that has been declared to be
              hazardous to health by a governmental agency.
              Additional costs mean those beyond what would have been required had no hazardous substance
              been involved.
              The most we will pay for loss or damage under this coverage, including actual loss of Business
              Income you sustain and necessary Extra Expense you incur, if shown as covered, and loss under
              Perishable Goods coverage, is the amount shown in the Schedule.




                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                 1
      BM 1000 (05-99)
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 26 of 90


   (c)     Perishable Goods
           (i)     We will pay for your loss of "perishable goods" due to spoilage.
           (ii)    We will also pay for your loss of "perishable goods" due to contamination from the release of
                   refrigerant, including but not limited to ammonia.
           (iii)   We will also pay any necessary expenses you incur to reduce the amount of loss under this
                   coverage. We will pay for such expenses to the extent that they do not exceed the amount of
                   loss that otherwise would have been payable under this coverage.
           (iv)    If you are unable to replace the "perishable goods" before its anticipated sale, the amount of
                   our payment will be determined on the basis of the sales price of the "perishable goods" at
                   the time of the “Accident”, less discounts and expenses you otherwise would have had.
                   Otherwise our payment will be determined in accordance with the Valuation condition.
           The most we will pay for loss or damage under this coverage is the amount shown in the Schedule.
   (d)     Computer Equipment
           We will pay for loss or damage caused by or resulting from an “Accident” to “computer equipment”.
           The most we will pay for loss or damage under this coverage, including actual loss of Business
           Income you sustain and necessary Extra Expense you incur, if shown as covered, is the amount
           shown in the Schedule.
   (e)     CFC Refrigerants
           We will pay for the additional cost to repair or replace Covered Property because of the use or
           presence of a refrigerant containing CFC (chlorinated fluorocarbon) substances. This means the
           additional expense to do the least expensive of the following:
           (i)     Repair the damaged property and replace any lost CFC refrigerant;
           (ii)    Repair the damaged property, retrofit the system to accept a non-CFC refrigerant and charge
                   the system with a non-CFC refrigerant; or
           (iii)   Replace the system with one using a non-CFC refrigerant.
           Additional costs mean those beyond what would have been required had no CFC refrigerant been
           involved.
           The most we will pay for loss or damage under this coverage, including actual loss of Business
           Income you sustain and necessary Extra Expense you incur, if shown as covered, and loss under
           Perishable Goods coverage, is the amount shown in the Schedule.
   (f)     Service Interruption
           The insurance provided for Business Income, Extra Expense and Perishable Goods is extended to
           apply to loss caused by or resulting from an “Accident” to equipment that is owned by a utility,
           landlord, or other supplier with whom you have a contract to provide you with any of the following
           services: electrical power, communications, waste disposal, air conditioning, refrigeration, heating,
           gas, air, water or steam.
   (g)     Demolition and Increased Cost of Construction
           If an “Accident” to “covered equipment” damages a building that is Covered Property;
           and the loss is increased by enforcement of any ordinance or law in




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                             2
  BM 1000 (05-99)
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 27 of 90




               force at the time of the “Accident” that regulates the construction or repair of buildings, or
               establishes zoning or land use requirements, we will pay for the following additional costs to comply
               with such ordinance or law;
               (i)    Your actual expenditures for the cost to demolish and clear the site of undamaged parts.
               (ii) Your actual expenditures for increased costs to repair, rebuild or construct the building. If the
                       building is repaired or rebuilt, it must be intended for similar use or occupancy as the current
                       building, unless otherwise required by zoning or land use ordinance or law.
               (iii) Your loss as described in Business Income and Extra Expense coverages, caused by loss
                       covered in (i) or (ii) above, if these coverages are indicated in the Declarations.
               We will not pay for:
               (iv)    Any fine;
               (v)     Any liability to a third party;
               (vi)    Any increase in loss due to a “hazardous substance”; or
               (vii) Increased construction costs until the building is actually repaired or replaced.

(3)    Conditions
       (a)    Suspension
              When any “covered equipment” is found to be in, or exposed to a dangerous condition, any of our
              representatives may immediately suspend the insurance against loss from an “Accident” to that
              “covered equipment”. We can do this by mailing or delivering a written notice of suspension to your
              address as shown in the Declarations, or at the address where the equipment is located. Once
              suspended in this way, your insurance can be reinstated only by written notice from us. If we
              suspend your insurance, you will get a pro rata refund of premium. But the suspension will be
              effective even if we have not yet made or offered a refund.
       (b)    Jurisdictional Inspections
              If any property that is “covered equipment” under this endorsement requires inspection to comply
              with state or municipal boiler and pressure vessel regulations, we agree to perform such inspection
              on your behalf.

(4)    DEDUCTIBLE
       The Deductible in the Declarations applies unless a special deductible is shown in the Schedule. If a special
       Deductible is shown, the following applies.

       (a)     Property Damage Coverages Deductibles apply to all loss or damage covered by this endorsement,
               with the exception of those coverages subject to the Business Income and Extra Expense Coverages
               Deductibles as noted below.
               If deductibles vary by type of “covered equipment” and more than one type of equipment is involved
               in any “one accident”, the highest deductibles will apply.
       (b)     Application of Deductibles
               (i)     Dollar Deductibles




                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                 3
      BM 1000 (05-99)
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 28 of 90


                        We will not pay for loss or damage resulting from any “one accident” until the amount of loss
                        or damage exceeds the applicable Deductible shown in the Schedule. We will then pay the
                        amount of loss or damage in excess of the applicable Deductible, up to the applicable Limit
                        of Insurance, after any deduction required by the Coinsurance condition or the Agreed Value
                        Optional Coverage.
               (ii)     Time Deductible
                        If a time Deductible is shown in the Schedule, we will not be liable for any loss occurring
                        during the specified number of hours or days immediately following the Accident. If a time
                        Deductible is expressed in days, each day shall mean twenty-four consecutive hours.
               (iii)    Multiple of Average Daily Value (ADV)
                        If a deductible is expressed as a number times ADV, that amount will be calculated as
                        follows:
                        The ADV (Average Daily Value) will be the Business Income (as defined in any Business
                        Income coverage form that is part of this policy) that would have been earned had no
                        “Accident” occurred during the period of interruption of business divided by the number of
                        working days in that period. No reduction shall be made for the Business Income not being
                        earned, or in the number of working days, because of the “Accident” or any other scheduled
                        or unscheduled shutdowns during the period of interruption. The ADV applies to all locations
                        included in the valuation of the loss.
                        The number indicated in the Schedule shall be multiplied by the ADV as determined above.
                        The result shall be used as the applicable Deductible.

(5)    EXCLUSIONS
       (a)  All exclusions and limitations in the Property Form or Causes of Loss form apply to Equipment
            Breakdown, except the following do not apply to Equipment Breakdown:
            (i)    In the Basic Property Form, Exclusions 2.a., 2.d.(6) and 2.e. and Limitations E.a. and E.b.
            (ii)   In the Broad Property Form, Exclusions 2.a., 2.d.(6) and 2.e. and Limitations E.a. and E.b.,
            (iii)  In the Comprehensive Property Form, Exclusions 2.a., 2.d.(6) and 2.e. and Limitations E.a.
                   and E.b.
            (iv)   In the Causes of Loss—Basic Form, Exclusions 2.a., 2.d. and 2.e.
            (v)    In the Causes of Loss—Broad Form, Exclusions 2.a., 2.b. and 2.c.
            (vi)   In the Causes of Loss—Special Form, Exclusions 2.a., 2.d.(6) and 2.e., and Limitations C.a.
                   and C.b.
       (b)         The exclusions are modified as follows:
            (i)    The following is added to Exclusion 1.g.(1) of the applicable Property Form or Causes of
                   Loss form:
                   However, if electrical “covered equipment” requires drying out because of the above, we will
                   pay for the direct expenses of such drying out subject to the applicable Limit of Insurance
                   and Deductible.




                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                 4
      BM 1000 (05-99)
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 29 of 90




               (ii)    As respects this endorsement only, the last paragraph of Exclusion 2.d. is deleted and
                       replaced with the following:
                       But if an excluded cause of loss that is listed in 2.d.(1) through (7) results in an “Accident”,
                       we will pay for the loss or damage caused by that “Accident”.
                       This provision does not apply to the Causes of Loss—Basic Form or Causes of Loss—Broad
                       Form.
               (iii)   If the Causes of Loss-- Basic Form or Causes of Loss-- Broad Form applies, the following is
                       added to Exclusion 2.:
                       Depletion, deterioration, corrosion, erosion, wear and tear, or other gradually developing
                       conditions. But if loss or damage from an “Accident” results, we will pay for that resulting
                       loss or damage.
       (c)     None of the following is “covered equipment”:
               (i)     structure, foundation, cabinet, compartment or air supported structure or building;
               (ii)    insulating or refractory material;
               (iii)   sewer piping, underground vessels or piping, or piping forming a part of a sprinkler system;
               (iv)    water piping other than boiler feedwater piping, boiler condensate return piping or water
                       piping forming a part of a refrigerating or air conditioning system;
               (v)     vehicle, dragline, excavation or construction equipment; or
               (vi)    equipment manufactured by you for sale.
       (d)     We will not pay under this endorsement for loss or damage caused by or resulting from:
               (i)     your failure to use all reasonable means to protect the "perishable goods" from damage
                       following an “Accident”;
               (ii)    any defect, virus, loss of data or other situation within “media”. But if loss or damage from
                       an “Accident” results, we will pay for that resulting loss or damage; or
               (iii)   any of the following tests:
                       a hydrostatic, pneumatic or gas pressure test of any boiler or pressure vessel; or
                       an insulation breakdown test of any type of electrical equipment.
       (e)     With respect to Service Interruption coverage and Perishable Goods coverage, we will also not pay
               for loss or damage caused by or resulting from: fire; lightning; windstorm or hail; explosion (except
               for steam or centrifugal explosion); smoke; aircraft or vehicles; riot or civil commotion; vandalism;
               sprinkler leakage; falling objects; weight of snow, ice or sleet; freezing or collapse.


(6)    DEFINITIONS
       (a)  “Boilers and Vessels” means:
            (i)    Any boiler, including attached steam, condensate and feedwater piping; and




                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                 5
      BM 1000 (05-99)
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 30 of 90




              (ii)    Any fired or unfired pressure vessel subject to vacuum or internal pressure other than the
                      static pressure of its contents.
              This term does not appear elsewhere in this endorsement, but may appear in the Schedule.
       (b)    "Computer equipment" means Covered Property that is electronic computer or other data processing
              equipment, including “media” and peripherals used in conjunction with such equipment.
       (c)    “Covered equipment”, unless otherwise specified in the Schedule, means Covered Property built to
              operate under vacuum or pressure, other than weight of contents, or used for the generation,
              transmission or utilization of energy.
       (d)    “Media” means all forms of electronic, magnetic and optical tapes and discs for use in any electronic
              computer or electronic data processing equipment.
       (e)    “One Accident” means: If an initial Accident causes other Accidents, all will be considered “one
              accident”. All Accidents that are the result of the same event will be considered “one accident”.
       (f)    “Perishable Goods” means personal property maintained under controlled conditions for its
              preservation, and susceptible to loss or damage if the controlled conditions change.
       (g)    “Production Machinery” means any machine or apparatus that processes or produces a product
              intended for eventual sale. However, “production machinery” does not mean any fired or unfired
              pressure vessel other than a cylinder containing a movable plunger or piston.
              This term does not appear elsewhere in this endorsement, but may appear in the Schedule.

The most we will pay for loss or damage under this endorsement is the applicable Limit of Insurance shown in the
Declarations. Coverage provided under this endorsement does not provide an additional amount of insurance.




                                                                    Authorized Representative

All other terms and conditions remain unchanged.




                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                6
     BM 1000 (05-99)
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 31 of 90


                                                                                        COMMERCIAL PROPERTY
                                                                                                CP 00 10 10 12

                    BUILDING AND PERSONAL PROPERTY
                             COVERAGE FORM
 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
 what is and is not covered.
 Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
 words "we", "us" and "our" refer to the company providing this insurance.
 Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

 A. Coverage                                                         b. Your Business Personal Property
    We will pay for direct physical loss of or damage to                consists of the following property located in
    Covered Property at the premises described in the                   or on the building or structure described in
    Declarations caused by or resulting from any                        the Declarations or in the open (or in a
    Covered Cause of Loss.                                              vehicle) within 100 feet of the building or
                                                                        structure or within 100 feet of the premises
    1. Covered Property                                                 described in the Declarations, whichever
       Covered Property, as used in this Coverage                       distance is greater:
       Part, means the type of property described in                   (1) Furniture and fixtures;
       this section, A.1., and limited in A.2. Property
       Not Covered, if a Limit Of Insurance is shown                   (2) Machinery and equipment;
       in the Declarations for that type of property.                  (3) "Stock";
        a. Building, meaning the building or structure                 (4) All other personal property owned by
           described in the Declarations, including:                       you and used in your business;
          (1) Completed additions;                                     (5) Labor, materials or services furnished or
          (2) Fixtures, including outdoor fixtures;                        arranged by you on personal property of
                                                                           others;
          (3) Permanently installed:
                                                                       (6) Your use interest as tenant in
             (a) Machinery; and                                            improvements        and     betterments.
             (b) Equipment;                                                Improvements and betterments are
                                                                           fixtures, alterations, installations or
          (4) Personal property owned by you that is
              used to maintain or service the building                     additions:
              or structure or its premises, including:                    (a) Made a part of the building or
                                                                               structure you occupy but do not own;
              (a) Fire-extinguishing equipment;
                                                                               and
              (b) Outdoor furniture;
                                                                          (b) You acquired or made at your
              (c) Floor coverings; and                                         expense but cannot legally remove;
              (d) Appliances used for refrigerating,                   (7) Leased personal property for which you
                  ventilating, cooking, dishwashing or                     have a contractual responsibility to
                  laundering;                                              insure, unless otherwise provided for
          (5) If not covered by other insurance:                           under Personal Property Of Others.
             (a) Additions       under      construction,            c. Personal Property Of Others that is:
                  alterations and repairs to the building              (1) In your care, custody or control; and
                  or structure;
                                                                       (2) Located in or on the building or structure
             (b) Materials, equipment, supplies and                        described in the Declarations or in the
                  temporary structures, on or within                       open (or in a vehicle) within 100 feet of
                  100 feet of the described premises,                      the building or structure or within 100
                  used      for    making      additions,                  feet of the premises described in the
                  alterations or repairs to the building                   Declarations, whichever distance is
                  or structure.                                            greater.




 CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                          Page 1 of 16
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 32 of 90



          However, our payment for loss of or                     n. Electronic data, except as provided under
          damage to personal property of others will                 the Additional Coverage, Electronic Data.
          only be for the account of the owner of the                Electronic data means information, facts or
          property.                                                  computer programs stored as or on,
    2. Property Not Covered                                          created or used on, or transmitted to or
                                                                     from computer software (including systems
       Covered Property does not include:                            and applications software), on hard or
       a. Accounts, bills, currency, food stamps or                  floppy disks, CD-ROMs, tapes, drives, cells,
          other evidences of debt, money, notes or                   data processing devices or any other
          securities. Lottery tickets held for sale are              repositories of computer software which are
          not securities;                                            used      with     electronically     controlled
                                                                     equipment. The term computer programs,
       b. Animals, unless owned by others and
                                                                     referred to in the foregoing description of
          boarded by you, or if owned by you, only as
          "stock" while inside of buildings;                         electronic data, means a set of related
                                                                     electronic instructions which direct the
       c. Automobiles held for sale;                                 operations and functions of a computer or
       d. Bridges, roadways, walks, patios or other                  device connected to it, which enable the
          paved surfaces;                                            computer or device to receive, process,
                                                                     store, retrieve or send data. This
       e. Contraband, or property in the course of                   paragraph, n., does not apply to your
           illegal transportation or trade;                          "stock" of prepackaged software, or to
       f. The cost of excavations, grading, backfilling              electronic data which is integrated in and
           or filling;                                               operates or controls the building's elevator,
       g. Foundations of buildings, structures,                      lighting, heating, ventilation, air conditioning
           machinery or boilers if their foundations are             or security system;
           below:                                                 o. The cost to replace or restore the
          (1) The lowest basement floor; or                          information on valuable papers and
                                                                     records, including those which exist as
          (2) The surface of the ground, if there is no              electronic data. Valuable papers and
               basement;                                             records include but are not limited to
       h. Land (including land on which the property                 proprietary information, books of account,
           is located), water, growing crops or lawns                deeds, manuscripts, abstracts, drawings
           (other than lawns which are part of a                     and card index systems. Refer to the
           vegetated roof);                                          Coverage Extension for Valuable Papers
        i. Personal property while airborne or                       And Records (Other Than Electronic Data)
           waterborne;                                               for limited coverage for valuable papers and
                                                                     records other than those which exist as
       j. Bulkheads, pilings, piers, wharves or docks;               electronic data;
       k. Property that is covered under another                  p. Vehicles     or    self-propelled     machines
          coverage form of this or any other policy in               (including aircraft or watercraft) that:
          which it is more specifically described,
          except for the excess of the amount due                   (1) Are licensed for use on public roads; or
          (whether you can collect on it or not) from               (2) Are operated principally away from the
          that other insurance;                                          described premises.
       l. Retaining walls that are not part of a                     This paragraph does not apply to:
          building;                                                     (a) Vehicles or self-propelled machines
      m. Underground pipes, flues or drains;                                or autos you manufacture, process
                                                                            or warehouse;




 Page 2 of 16                         © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 33 of 90



            (b) Vehicles or self-propelled machines,                    (d) Remove property of others of a type
                 other than autos, you hold for sale;                        that would not be Covered Property
            (c) Rowboats or canoes out of water at                           under this Coverage Form;
                 the described premises; or                             (e) Remove deposits of mud or earth
            (d) Trailers, but only to the extent                             from the grounds of the described
                 provided for in the Coverage                                premises;
                 Extension for Non-owned Detached                        (f) Extract "pollutants" from land or
                 Trailers; or                                                water; or
       q. The following property while outside of                       (g) Remove, restore or replace polluted
          buildings:                                                         land or water.
         (1) Grain, hay, straw or other crops;                       (3) Subject to the exceptions in Paragraph
         (2) Fences, radio or television antennas                        (4), the following provisions apply:
             (including satellite dishes) and their                     (a) The most we will pay for the total of
             lead-in wiring, masts or towers, trees,                         direct physical loss or damage plus
             shrubs or plants (other than trees,                             debris removal expense is the Limit
             shrubs or plants which are "stock" or are                       of Insurance applicable to the
             part of a vegetated roof), all except as                        Covered Property that has sustained
             provided in the Coverage Extensions.                            loss or damage.
    3. Covered Causes Of Loss                                           (b) Subject to (a) above, the amount we
       See applicable Causes Of Loss form as shown                           will pay for debris removal expense
       in the Declarations.                                                  is limited to 25% of the sum of the
                                                                             deductible plus the amount that we
    4. Additional Coverages                                                  pay for direct physical loss or
       a. Debris Removal                                                     damage to the Covered Property that
                                                                             has sustained loss or damage.
          (1) Subject to Paragraphs (2), (3) and (4),
              we will pay your expense to remove                             However, if no Covered Property has
              debris of Covered Property and other                           sustained direct physical loss or
                                                                             damage, the most we will pay for
              debris that is on the described premises,
              when such debris is caused by or                               removal of debris of other property (if
              results from a Covered Cause of Loss                           such removal is covered under this
                                                                             Additional Coverage) is $5,000 at
              that occurs during the policy period. The
              expenses will be paid only if they are                         each location.
              reported to us in writing within 180 days              (4) We will pay up to an additional $25,000
              of the date of direct physical loss or                     for debris removal expense, for each
              damage.                                                    location, in any one occurrence of
          (2) Debris Removal does not apply to costs                     physical loss or damage to Covered
              to:                                                        Property, if one or both of the following
                                                                         circumstances apply:
             (a) Remove debris of property of yours
                 that is not insured under this policy,                 (a) The total of the actual debris removal
                 or property in your possession that is                     expense plus the amount we pay for
                 not Covered Property;                                      direct physical loss or damage
                                                                            exceeds the Limit of Insurance on
             (b) Remove debris of property owned by                         the Covered Property that has
                 or leased to the landlord of the                           sustained loss or damage.
                 building where your described
                 premises are located, unless you                       (b) The actual debris removal expense
                                                                            exceeds 25% of the sum of the
                 have a contractual responsibility to
                 insure such property and it is insured                     deductible plus the amount that we
                 under this policy;                                         pay for direct physical loss or
                                                                            damage to the Covered Property that
             (c) Remove any property that is                                has sustained loss or damage.
                 Property Not Covered, including
                 property addressed under the
                 Outdoor    Property   Coverage
                 Extension;




 CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                        Page 3 of 16
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 34 of 90



                Therefore, if (4)(a) and/or (4)(b) applies,    The additional amount payable for debris removal
                our total payment for direct physical loss     expense is provided in accordance with the terms of
                or damage and debris removal expense           Paragraph (4), because the debris removal expense
                may reach but will never exceed the            ($40,000) exceeds 25% of the loss payable plus the
                Limit of Insurance on the Covered              deductible ($40,000 is 50% of $80,000), and because
                Property that has sustained loss or            the sum of the loss payable and debris removal
                damage, plus $25,000.                          expense ($79,500 + $40,000 = $119,500) would
          (5) Examples                                         exceed the Limit of Insurance ($90,000). The
                                                               additional amount of covered debris removal expense
              The following examples assume that               is $25,000, the maximum payable under Paragraph
              there is no Coinsurance penalty.                 (4). Thus, the total payable for debris removal
 Example 1                                                     expense in this example is $35,500; $4,500 of the
                                                               debris removal expense is not covered.
 Limit of Insurance:                    $ 90,000
                                                                     b. Preservation Of Property
 Amount of Deductible:                  $     500
                                                                        If it is necessary to move Covered Property
 Amount of Loss:                        $ 50,000                        from the described premises to preserve it
 Amount of Loss Payable:                $ 49,500                        from loss or damage by a Covered Cause
                                 ($50,000 – $500)                       of Loss, we will pay for any direct physical
 Debris Removal Expense:                $ 10,000                        loss or damage to that property:
 Debris Removal Expense Payable:        $ 10,000                       (1) While it is being moved or while
                                                                             temporarily stored at another location;
 ($10,000 is 20% of $50,000.)
                                                                             and
 The debris removal expense is less than 25% of the                    (2) Only if the loss or damage occurs within
 sum of the loss payable plus the deductible. The sum                        30 days after the property is first moved.
 of the loss payable and the debris removal expense
 ($49,500 + $10,000 = $59,500) is less than the Limit                c. Fire Department Service Charge
 of Insurance. Therefore, the full amount of debris                     When the fire department is called to save
 removal expense is payable in accordance with the                      or protect Covered Property from a
 terms of Paragraph (3).                                                Covered Cause of Loss, we will pay up to
                                                                        $1,000 for service at each premises
 Example 2                                                              described in the Declarations, unless a
 Limit of Insurance:                          $ 90,000                  higher limit is shown in the Declarations.
 Amount of Deductible:                        $      500                Such limit is the most we will pay
                                                                        regardless of the number of responding fire
 Amount of Loss:                              $ 80,000                  departments or fire units, and regardless of
 Amount of Loss Payable:                      $ 79,500                  the number or type of services performed.
                                        ($80,000 – $500)                This Additional Coverage applies to your
 Debris Removal Expense:                      $ 40,000                  liability for fire department service charges:
 Debris Removal Expense Payable                                         (1) Assumed by contract or agreement prior
                       Basic Amount:        $ 10,500                        to loss; or
                       Additional Amount:   $ 25,000                    (2) Required by local ordinance.
 The basic amount payable for debris removal                             No Deductible applies to this Additional
 expense under the terms of Paragraph (3) is                             Coverage.
 calculated as follows: $80,000 ($79,500 + $500) x .25
 = $20,000, capped at $10,500. The cap applies
 because the sum of the loss payable ($79,500) and
 the basic amount payable for debris removal expense
 ($10,500) cannot exceed the Limit of Insurance
 ($90,000).




 Page 4 of 16                            © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 35 of 90



       d. Pollutant Clean-up And Removal                              (5) Under this Additional Coverage, we will
          We will pay your expense to extract                             not pay for:
          "pollutants" from land or water at the                         (a) The enforcement of or compliance
          described premises if the discharge,                               with any ordinance or law which
          dispersal, seepage, migration, release or                          requires        demolition,       repair,
          escape of the "pollutants" is caused by or                         replacement,            reconstruction,
          results from a Covered Cause of Loss that                          remodeling      or    remediation     of
          occurs during the policy period. The                               property due to contamination by
          expenses will be paid only if they are                             "pollutants" or due to the presence,
          reported to us in writing within 180 days of                       growth, proliferation, spread or any
          the date on which the Covered Cause of                             activity of "fungus", wet or dry rot or
          Loss occurs.                                                       bacteria; or
          This Additional Coverage does not apply to                     (b) Any costs associated with the
          costs to test for, monitor or assess the                           enforcement of or compliance with
          existence, concentration or effects of                             an ordinance or law which requires
          "pollutants". But we will pay for testing                          any insured or others to test for,
          which is performed in the course of                                monitor, clean up, remove, contain,
          extracting the "pollutants" from the land or                       treat, detoxify or neutralize, or in any
          water.                                                             way respond to, or assess the
          The most we will pay under this Additional                         effects of "pollutants", "fungus", wet
          Coverage for each described premises is                            or dry rot or bacteria.
          $10,000 for the sum of all covered                          (6) The most we will pay under this
          expenses arising out of Covered Causes of                       Additional Coverage, for each described
          Loss occurring during each separate 12-                         building insured under this Coverage
          month period of this policy.                                    Form, is $10,000 or 5% of the Limit of
       e. Increased Cost Of Construction                                  Insurance applicable to that building,
                                                                          whichever is less. If a damaged building
         (1) This Additional Coverage applies only to                     is covered under a blanket Limit of
              buildings to which the Replacement                          Insurance which applies to more than
              Cost Optional Coverage applies.                             one building or item of property, then the
         (2) In the event of damage by a Covered                          most we will pay under this Additional
              Cause of Loss to a building that is                         Coverage, for that damaged building, is
              Covered Property, we will pay the                           the lesser of $10,000 or 5% times the
              increased costs incurred to comply with                     value of the damaged building as of the
              the minimum standards of an ordinance                       time of loss times the applicable
              or law in the course of repair, rebuilding                  Coinsurance percentage.
              or replacement of damaged parts of that                     The amount payable under this
              property, subject to the limitations stated                 Additional Coverage is additional
              in e.(3) through e.(9) of this Additional                   insurance.
              Coverage.
                                                                      (7) With respect to this Additional
         (3) The ordinance or law referred to in e.(2)                    Coverage:
              of this Additional Coverage is an
              ordinance or law that regulates the                        (a) We will not pay for the Increased
              construction or repair of buildings or                          Cost of Construction:
              establishes zoning or land use                                  (i) Until the property is actually
              requirements at the described premises                              repaired or replaced at the same
              and is in force at the time of loss.                                or another premises; and
         (4) Under this Additional Coverage, we will                         (ii) Unless the repair or replacement
              not pay any costs due to an ordinance                               is made as soon as reasonably
              or law that:                                                        possible after the loss or
             (a) You were required to comply with                                 damage, not to exceed two
                  before the loss, even when the                                  years. We may extend this period
                  building was undamaged; and                                     in writing during the two years.
             (b) You failed to comply with.




 CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                         Page 5 of 16
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 36 of 90



            (b) If the building is repaired or replaced               (3) The Covered Causes of Loss applicable
                 at the same premises, or if you elect                    to Your Business Personal Property
                 to rebuild at another premises, the                      apply to this Additional Coverage,
                 most we will pay for the Increased                       Electronic Data, subject to the following:
                 Cost of Construction, subject to the                    (a) If the Causes Of Loss – Special
                 provisions of e.(6) of this Additional                      Form applies, coverage under this
                 Coverage, is the increased cost of                          Additional   Coverage,     Electronic
                 construction at the same premises.                          Data, is limited to the "specified
            (c) If the ordinance or law requires                             causes of loss" as defined in that
                 relocation to another premises, the                         form and Collapse as set forth in that
                 most we will pay for the Increased                          form.
                 Cost of Construction, subject to the                    (b) If the Causes Of Loss – Broad Form
                 provisions of e.(6) of this Additional                      applies,     coverage     under     this
                 Coverage, is the increased cost of                          Additional     Coverage,     Electronic
                 construction at the new premises.                           Data, includes Collapse as set forth
         (8) This Additional Coverage is not subject                         in that form.
             to the terms of the Ordinance Or Law                        (c) If the Causes Of Loss form is
             Exclusion to the extent that such                               endorsed to add a Covered Cause of
             Exclusion would conflict with the                               Loss, the additional Covered Cause
             provisions of this Additional Coverage.                         of Loss does not apply to the
         (9) The costs addressed in the Loss                                 coverage provided under this
             Payment and Valuation Conditions and                            Additional     Coverage,     Electronic
             the     Replacement       Cost    Optional                      Data.
             Coverage, in this Coverage Form, do                         (d) The Covered Causes of Loss include
             not include the increased cost                                  a virus, harmful code or similar
             attributable to enforcement of or                               instruction introduced into or enacted
             compliance with an ordinance or law.                            on a computer system (including
             The amount payable under this                                   electronic data) or a network to
             Additional Coverage, as stated in e.(6)                         which it is connected, designed to
             of this Additional Coverage, is not                             damage or destroy any part of the
             subject to such limitation.                                     system or disrupt its normal
       f. Electronic Data                                                    operation. But there is no coverage
         (1) Under      this   Additional    Coverage,                       for loss or damage caused by or
             electronic data has the meaning                                 resulting from manipulation of a
             described under Property Not Covered,                           computer         system      (including
             Electronic      Data.    This    Additional                     electronic data) by any employee,
             Coverage does not apply to your "stock"                         including a temporary or leased
             of prepackaged software, or to                                  employee, or by an entity retained by
             electronic data which is integrated in                          you or for you to inspect, design,
             and operates or controls the building's                         install, modify, maintain, repair or
             elevator, lighting, heating, ventilation, air                   replace that system.
             conditioning or security system.
         (2) Subject to the provisions of this
             Additional Coverage, we will pay for the
             cost to replace or restore electronic data
             which has been destroyed or corrupted
             by a Covered Cause of Loss. To the
             extent that electronic data is not
             replaced or restored, the loss will be
             valued at the cost of replacement of the
             media on which the electronic data was
             stored, with blank media of substantially
             identical type.




 Page 6 of 16                          © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 37 of 90



           (4) The most we will pay under this                       (2) Your Business Personal Property
               Additional Coverage, Electronic Data, is                 (a) If this policy covers Your Business
               $2,500 (unless a higher limit is shown in                    Personal Property, you may extend
               the Declarations) for all loss or damage                     that insurance to apply to:
               sustained in any one policy year,
               regardless of the number of occurrences                      (i) Business     personal    property,
               of loss or damage or the number of                               including such property that you
               premises,     locations    or   computer                         newly acquire, at any location
               systems involved. If loss payment on the                         you acquire other than at fairs,
               first occurrence does not exhaust this                           trade shows or exhibitions; or
               amount, then the balance is available for                   (ii) Business     personal    property,
               subsequent loss or damage sustained in                           including such property that you
               but not after that policy year. With                             newly acquire, located at your
               respect to an occurrence which begins                            newly constructed or acquired
               in one policy year and continues or                              buildings    at    the     location
               results in additional loss or damage in a                        described in the Declarations.
               subsequent policy year(s), all loss or                       The most we will pay for loss or
               damage is deemed to be sustained in                          damage under this Extension is
               the policy year in which the occurrence
                                                                            $100,000 at each building.
               began.
                                                                        (b) This Extension does not apply to:
    5. Coverage Extensions
                                                                            (i) Personal property of others that
       Except as otherwise provided, the following                              is temporarily in your possession
       Extensions apply to property located in or on                            in the course of installing or
       the building described in the Declarations or in
                                                                                performing     work    on     such
       the open (or in a vehicle) within 100 feet of the                        property; or
       described premises.
                                                                           (ii) Personal property of others that
       If a Coinsurance percentage of 80% or more,                              is temporarily in your possession
       or a Value Reporting period symbol, is shown
                                                                                in     the   course     of    your
       in the Declarations, you may extend the                                  manufacturing or wholesaling
       insurance provided by this Coverage Part as                              activities.
       follows:
                                                                     (3) Period Of Coverage
       a. Newly Acquired Or Constructed
          Property                                                       With respect to insurance provided
                                                                         under this Coverage Extension for
         (1) Buildings                                                   Newly      Acquired     Or     Constructed
             If this policy covers Building, you may                     Property, coverage will end when any of
             extend that insurance to apply to:                          the following first occurs:
            (a) Your new buildings while being built                    (a) This policy expires;
                 on the described premises; and
                                                                        (b) 30 days expire after you acquire the
             (b) Buildings you acquire at locations,                         property or begin construction of that
                 other than the described premises,                          part of the building that would qualify
                 intended for:                                               as covered property; or
                 (i) Similar use as the building                        (c) You report values to us.
                     described in the Declarations; or
                                                                         We will charge you additional premium
                (ii) Use as a warehouse.                                 for values reported from the date you
              The most we will pay for loss or damage                    acquire     the     property    or   begin
              under this Extension is $250,000 at                        construction of that part of the building
              each building.                                             that would qualify as covered property.




 CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                        Page 7 of 16
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 38 of 90



       b. Personal Effects And Property Of Others                d. Property Off-premises
          You may extend the insurance that applies                (1) You may extend the insurance provided
          to Your Business Personal Property to                        by this Coverage Form to apply to your
          apply to:                                                    Covered Property while it is away from
         (1) Personal effects owned by you, your                       the described premises, if it is:
             officers, your partners or members, your                  (a) Temporarily at a location you do not
             managers or your employees. This                              own, lease or operate;
             Extension does not apply to loss or                       (b) In storage at a location you lease,
             damage by theft.                                              provided the lease was executed
         (2) Personal property of others in your care,                     after the beginning of the current
              custody or control.                                          policy term; or
          The most we will pay for loss or damage                      (c) At any fair, trade show or exhibition.
          under this Extension is $2,500 at each                    (2) This Extension does not apply to
          described premises. Our payment for loss                      property:
          of or damage to personal property of others
          will only be for the account of the owner of                 (a) In or on a vehicle; or
          the property.                                                (b) In the care, custody or control of
       c. Valuable Papers And Records (Other                               your salespersons, unless the
          Than Electronic Data)                                            property is in such care, custody or
                                                                           control at a fair, trade show or
         (1) You may extend the insurance that                             exhibition.
             applies to Your Business Personal
             Property to apply to the cost to replace              (3) The most we will pay for loss or damage
             or restore the lost information on                         under this Extension is $10,000.
             valuable papers and records for which               e. Outdoor Property
             duplicates do not exist. But this
                                                                    You may extend the insurance provided by
             Extension does not apply to valuable                   this Coverage Form to apply to your
             papers and records which exist as                      outdoor fences, radio and television
             electronic data. Electronic data has the
                                                                    antennas (including satellite dishes), trees,
             meaning described under Property Not                   shrubs and plants (other than trees, shrubs
             Covered, Electronic Data.                              or plants which are "stock" or are part of a
         (2) If the Causes Of Loss – Special Form                   vegetated roof), including debris removal
             applies, coverage under this Extension                 expense, caused by or resulting from any of
             is limited to the "specified causes of                 the following causes of loss if they are
             loss" as defined in that form and                      Covered Causes of Loss:
             Collapse as set forth in that form.
                                                                   (1) Fire;
         (3) If the Causes Of Loss – Broad Form                    (2) Lightning;
             applies, coverage under this Extension
             includes Collapse as set forth in that                (3) Explosion;
             form.                                                 (4) Riot or Civil Commotion; or
         (4) Under this Extension, the most we will                (5) Aircraft.
             pay to replace or restore the lost
             information is $2,500 at each described                The most we will pay for loss or damage
             premises, unless a higher limit is shown               under this Extension is $1,000, but not
                                                                    more than $250 for any one tree, shrub or
             in the Declarations. Such amount is
             additional insurance. We will also pay                 plant. These limits apply to any one
             for the cost of blank material for                     occurrence, regardless of the types or
                                                                    number of items lost or damaged in that
             reproducing the records (whether or not
             duplicates exist) and (when there is a                 occurrence.
             duplicate) for the cost of labor to
             transcribe or copy the records. The
             costs of blank material and labor are
             subject to the applicable Limit of
             Insurance on Your Business Personal
             Property and, therefore, coverage of
             such costs is not additional insurance.




 Page 8 of 16                        © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 39 of 90



          Subject to all aforementioned terms and                     (2) If the applicable Covered Causes of
          limitations of coverage, this Coverage                          Loss form or endorsement contains a
          Extension includes the expense of                               limitation or exclusion concerning loss or
          removing from the described premises the                        damage from sand, dust, sleet, snow,
          debris of trees, shrubs and plants which are                    ice or rain to property in a structure,
          the property of others, except in the                           such limitation or exclusion also applies
          situation in which you are a tenant and such                    to property in a portable storage unit.
          property is owned by the landlord of the                   (3) Coverage under this Extension:
          described premises.
                                                                        (a) Will end 90 days after the business
       f. Non-owned Detached Trailers                                        personal property has been placed in
         (1) You may extend the insurance that                               the storage unit;
              applies to Your Business Personal                         (b) Does not apply if the storage unit
              Property to apply to loss or damage to                         itself has been in use at the
              trailers that you do not own, provided                         described premises for more than 90
              that:                                                          consecutive days, even if the
            (a) The trailer is used in your business;                        business personal property has been
            (b) The trailer is in your care, custody or                      stored there for 90 or fewer days as
                control at the premises described in                         of the time of loss or damage.
                the Declarations; and                                (4) Under this Extension, the most we will
            (c) You have a contractual responsibility                    pay for the total of all loss or damage to
                to pay for loss or damage to the                         business personal property is $10,000
                trailer.                                                 (unless a higher limit is indicated in the
                                                                         Declarations for such Extension)
         (2) We will not pay for any loss or damage                      regardless of the number of storage
             that occurs:                                                units. Such limit is part of, not in addition
            (a) While the trailer is attached to any                     to, the applicable Limit of Insurance on
                motor      vehicle     or     motorized                  Your Business Personal Property.
                conveyance, whether or not the                           Therefore,      payment        under     this
                motor      vehicle     or     motorized                  Extension will not increase the
                conveyance is in motion;                                 applicable Limit of Insurance on Your
                                                                         Business Personal Property.
            (b) During       hitching   or  unhitching
                operations, or when a trailer                        (5) This Extension does not apply to loss or
                becomes accidentally unhitched from                      damage otherwise covered under this
                a motor vehicle or motorized                             Coverage Form or any endorsement to
                conveyance.                                              this Coverage Form or policy, and does
                                                                         not apply to loss or damage to the
         (3) The most we will pay for loss or damage
             under this Extension is $5,000, unless a                    storage unit itself.
             higher limit is shown in the Declarations.           Each of these Extensions is additional
                                                                  insurance unless otherwise indicated. The
         (4) This insurance is excess over the
                                                                  Additional Condition, Coinsurance, does not
             amount due (whether you can collect on
             it or not) from any other insurance                  apply to these Extensions.
             covering such property.                        B. Exclusions And Limitations
       g. Business Personal Property Temporarily               See applicable Causes Of Loss form as shown in
          In Portable Storage Units                            the Declarations.
         (1) You may extend the insurance that              C. Limits Of Insurance
             applies to Your Business Personal                 The most we will pay for loss or damage in any
             Property to apply to such property while          one occurrence is the applicable Limit Of
             temporarily stored in a portable storage          Insurance shown in the Declarations.
             unit (including a detached trailer)
             located within 100 feet of the building or        The most we will pay for loss or damage to
             structure described in the Declarations           outdoor signs, whether or not the sign is attached
             or within 100 feet of the premises                to a building, is $2,500 per sign in any one
             described in the Declarations, whichever          occurrence.
             distance is greater.




 CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                          Page 9 of 16
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 40 of 90



    The amounts of insurance stated in the following           Total amount of loss payable:
    Additional Coverages apply in accordance with the          $59,850 + $80,000 = $139,850
    terms of such coverages and are separate from
    the Limit(s) Of Insurance shown in the                     Example 2
    Declarations for any other coverage:                       (This example, too, assumes there is no Coinsurance
    1. Fire Department Service Charge;                         penalty.)
    2. Pollutant Clean-up And Removal;                         The Deductible and Limits of Insurance are the same
                                                               as those in Example 1.
    3. Increased Cost Of Construction; and
    4. Electronic Data.                                        Loss to Building 1:                        $ 70,000
    Payments under the Preservation Of Property                  (Exceeds Limit of Insurance plus Deductible)
    Additional Coverage will not increase the                  Loss to Building 2:                        $ 90,000
    applicable Limit of Insurance.                               (Exceeds Limit of Insurance plus Deductible)
 D. Deductible                                                 Loss Payable – Building 1:                 $ 60,000
    In any one occurrence of loss or damage                      (Limit of Insurance)
    (hereinafter referred to as loss), we will first reduce    Loss Payable – Building 2:                 $ 80,000
    the amount of loss if required by the Coinsurance
    Condition or the Agreed Value Optional Coverage.             (Limit of Insurance)
    If the adjusted amount of loss is less than or equal       Total amount of loss payable:              $ 140,000
    to the Deductible, we will not pay for that loss. If       E. Loss Conditions
    the adjusted amount of loss exceeds the
    Deductible, we will then subtract the Deductible              The following conditions apply in addition to the
    from the adjusted amount of loss and will pay the             Common Policy Conditions and the Commercial
    resulting amount or the Limit of Insurance,                   Property Conditions:
    whichever is less.                                            1. Abandonment
    When the occurrence involves loss to more than                   There can be no abandonment of any property
    one item of Covered Property and separate Limits                 to us.
    of Insurance apply, the losses will not be
    combined in determining application of the                    2. Appraisal
    Deductible. But the Deductible will be applied only              If we and you disagree on the value of the
    once per occurrence.                                             property or the amount of loss, either may
                                                                     make written demand for an appraisal of the
 Example 1                                                           loss. In this event, each party will select a
 (This example assumes there is no Coinsurance                       competent and impartial appraiser. The two
 penalty.)                                                           appraisers will select an umpire. If they cannot
                                                                     agree, either may request that selection be
 Deductible:                                   $      250            made by a judge of a court having jurisdiction.
 Limit of Insurance – Building 1:              $   60,000            The appraisers will state separately the value
 Limit of Insurance – Building 2:              $   80,000            of the property and amount of loss. If they fail
                                                                     to agree, they will submit their differences to
 Loss to Building 1:                           $   60,100            the umpire. A decision agreed to by any two
 Loss to Building 2:                           $   90,000            will be binding. Each party will:
 The amount of loss to Building 1 ($60,100) is less                  a. Pay its chosen appraiser; and
 than the sum ($60,250) of the Limit of Insurance                    b. Bear the other expenses of the appraisal
 applicable to Building 1 plus the Deductible.                            and umpire equally.
 The Deductible will be subtracted from the amount of                If there is an appraisal, we will still retain our
 loss in calculating the loss payable for Building 1:                right to deny the claim.
     $ 60,100                                                     3. Duties In The Event Of Loss Or Damage
     –     250                                                       a. You must see that the following are done in
     $ 59,850 Loss Payable – Building 1                                   the event of loss or damage to Covered
                                                                          Property:
 The Deductible applies once per occurrence and
 therefore is not subtracted in determining the amount                   (1) Notify the police if a law may have been
 of loss payable for Building 2. Loss payable for                            broken.
 Building 2 is the Limit of Insurance of $80,000.




 Page 10 of 16                           © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 41 of 90



         (2) Give us prompt notice of the loss or             4. Loss Payment
             damage. Include a description of the                a. In the event of loss or damage covered by
             property involved.                                     this Coverage Form, at our option, we will
         (3) As soon as possible, give us a                         either:
             description of how, when and where the                (1) Pay the value of lost or damaged
             loss or damage occurred.                                   property;
         (4) Take all reasonable steps to protect the               (2) Pay the cost of repairing or replacing the
             Covered Property from further damage,                      lost or damaged property, subject to b.
             and keep a record of your expenses                         below;
             necessary to protect the Covered
             Property, for consideration in the                     (3) Take all or any part of the property at an
             settlement of the claim. This will not                     agreed or appraised value; or
             increase the Limit of Insurance.                      (4) Repair, rebuild or replace the property
             However, we will not pay for any                          with other property of like kind and
             subsequent loss or damage resulting                       quality, subject to b. below.
             from a cause of loss that is not a                     We will determine the value of lost or
             Covered Cause of Loss. Also, if                        damaged property, or the cost of its repair
             feasible, set the damaged property
                                                                    or replacement, in accordance with the
             aside and in the best possible order for               applicable terms of the Valuation Condition
             examination.                                           in this Coverage Form or any applicable
         (5) At our request, give us complete                       provision which amends or supersedes the
             inventories of the damaged and                         Valuation Condition.
             undamaged property. Include quantities,             b. The cost to repair, rebuild or replace does
             costs, values and amount of loss                       not include the increased cost attributable
             claimed.
                                                                    to enforcement of or compliance with any
         (6) As often as may be reasonably required,                ordinance     or     law     regulating   the
             permit us to inspect the property proving              construction, use or repair of any property.
             the loss or damage and examine your
                                                                 c. We will give notice of our intentions within
             books and records.
                                                                    30 days after we receive the sworn proof of
             Also, permit us to take samples of                     loss.
             damaged and undamaged property for                  d. We will not pay you more than your
             inspection, testing and analysis, and                  financial interest in the Covered Property.
             permit us to make copies from your
             books and records.                                  e. We may adjust losses with the owners of
                                                                    lost or damaged property if other than you.
         (7) Send us a signed, sworn proof of loss                  If we pay the owners, such payments will
             containing the information we request to               satisfy your claims against us for the
             investigate the claim. You must do this
                                                                    owners' property. We will not pay the
             within 60 days after our request. We will              owners more than their financial interest in
             supply you with the necessary forms.                   the Covered Property.
         (8) Cooperate with us in the investigation or
                                                                 f. We may elect to defend you against suits
             settlement of the claim.
                                                                    arising from claims of owners of property.
       b. We may examine any insured under oath,                    We will do this at our expense.
          while not in the presence of any other                 g. We will pay for covered loss or damage
          insured and at such times as may be                       within 30 days after we receive the sworn
          reasonably required, about any matter
                                                                    proof of loss, if you have complied with all
          relating to this insurance or the claim,                  of the terms of this Coverage Part, and:
          including an insured's books and records. In
          the event of an examination, an insured's                (1) We have reached agreement with you
          answers must be signed.                                       on the amount of loss; or
                                                                    (2) An appraisal award has been made.




 CP 00 10 10 12                      © Insurance Services Office, Inc., 2011                      Page 11 of 16
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 42 of 90



       h. A party wall is a wall that separates and is                   (b) When this policy is issued to the
           common to adjoining buildings that are                            owner or general lessee of a
           owned by different parties. In settling                           building, building means the entire
           covered losses involving a party wall, we                         building. Such building is vacant
           will pay a proportion of the loss to the party                    unless at least 31% of its total
           wall based on your interest in the wall in                        square footage is:
           proportion to the interest of the owner of the                    (i) Rented to a lessee or sublessee
           adjoining building. However, if you elect to                          and used by the lessee or
           repair or replace your building and the                               sublessee     to  conduct     its
           owner of the adjoining building elects not to                         customary operations; and/or
           repair or replace that building, we will pay
           you the full value of the loss to the party                      (ii) Used by the building owner to
           wall, subject to all applicable policy                                conduct customary operations.
           provisions including Limits of Insurance, the             (2) Buildings      under    construction    or
           Valuation and Coinsurance Conditions and                        renovation are not considered vacant.
           all other provisions of this Loss Payment
                                                                   b. Vacancy Provisions
           Condition. Our payment under the
           provisions of this paragraph does not alter                If the building where loss or damage occurs
           any right of subrogation we may have                       has been vacant for more than 60
           against any entity, including the owner or                 consecutive days before that loss or
           insurer of the adjoining building, and does                damage occurs:
           not alter the terms of the Transfer Of Rights             (1) We will not pay for any loss or damage
           Of Recovery Against Others To Us                                caused by any of the following, even if
           Condition in this policy.                                       they are Covered Causes of Loss:
    5. Recovered Property                                                (a) Vandalism;
       If either you or we recover any property after                    (b) Sprinkler leakage, unless you have
       loss settlement, that party must give the other                        protected   the   system    against
       prompt notice. At your option, the property will                       freezing;
       be returned to you. You must then return to us
       the amount we paid to you for the property. We                    (c) Building glass breakage;
       will pay recovery expenses and the expenses                       (d) Water damage;
       to repair the recovered property, subject to the                  (e) Theft; or
       Limit of Insurance.
                                                                          (f) Attempted theft.
    6. Vacancy
                                                                      (2) With respect to Covered Causes of Loss
       a. Description Of Terms                                            other than those listed in b.(1)(a)
         (1) As used in this Vacancy Condition, the                       through b.(1)(f) above, we will reduce
             term building and the term vacant have                       the amount we would otherwise pay for
             the meanings set forth in (1)(a) and                         the loss or damage by 15%.
             (1)(b) below:                                      7. Valuation
             (a) When this policy is issued to a                   We will determine the value of Covered
                 tenant, and with respect to that                  Property in the event of loss or damage as
                 tenant's interest in Covered Property,            follows:
                 building means the unit or suite
                 rented or leased to the tenant. Such              a. At actual cash value as of the time of loss
                 building is vacant when it does not                   or damage, except as provided in b., c., d.
                 contain enough business personal                      and e. below.
                 property to conduct customary                     b. If the Limit of Insurance for Building
                 operations.                                           satisfies    the     Additional  Condition,
                                                                       Coinsurance, and the cost to repair or
                                                                       replace the damaged building property is
                                                                       $2,500 or less, we will pay the cost of
                                                                       building repairs or replacement.




 Page 12 of 16                         © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 43 of 90



           The cost of building repairs or replacement                 Instead, we will determine the most we will
           does not include the increased cost                         pay using the following steps:
           attributable     to    enforcement    of    or             (1) Multiply the value of Covered Property
           compliance with any ordinance or law                           at the time of loss by the Coinsurance
           regulating the construction, use or repair of                  percentage;
           any property.
                                                                      (2) Divide the Limit of Insurance of the
           However, the following property will be                         property by the figure determined in
           valued at the actual cash value, even when                      Step (1);
           attached to the building:
                                                                      (3) Multiply the total amount of loss, before
          (1) Awnings or floor coverings;                                  the application of any deductible, by the
          (2) Appliances for refrigerating, ventilating,                   figure determined in Step (2); and
               cooking, dishwashing or laundering; or                 (4) Subtract the deductible from the figure
          (3) Outdoor equipment or furniture.                              determined in Step (3).
       c. "Stock" you have sold but not delivered at                   We will pay the amount determined in Step
           the selling price less discounts and                        (4) or the Limit of Insurance, whichever is
           expenses you otherwise would have had.                      less. For the remainder, you will either have
       d. Glass at the cost of replacement with                        to rely on other insurance or absorb the
           safety-glazing material if required by law.                 loss yourself.
       e. Tenants' Improvements and Betterments at:          Example 1 (Underinsurance)
          (1) Actual cash value of the lost or               When:     The value of the property is:       $ 250,000
               damaged property if you make repairs                    The Coinsurance percentage
               promptly.                                               for it is:                               80%
          (2) A proportion of your original cost if you                The Limit of Insurance for it is:   $ 100,000
               do not make repairs promptly. We will
               determine the proportionate value as                    The Deductible is:                  $     250
               follows:                                                The amount of loss is:              $ 40,000
              (a) Multiply the original cost by the          Step (1): $250,000 x 80% = $200,000
                   number of days from the loss or                     (the minimum amount of insurance to
                   damage to the expiration of the                     meet your Coinsurance requirements)
                   lease; and
                                                             Step (2): $100,000 ÷ $200,000 = .50
              (b) Divide the amount determined in (a)        Step (3): $40,000 x .50 = $20,000
                   above by the number of days from
                   the installation of improvements to       Step (4): $20,000 – $250 = $19,750
                   the expiration of the lease.              We will pay no more than $19,750. The remaining
               If your lease contains a renewal option,      $20,250 is not covered.
               the expiration of the renewal option          Example 2 (Adequate Insurance)
               period will replace the expiration of the
               lease in this procedure.                      When:     The value of the property is:       $ 250,000
          (3) Nothing if others pay for repairs or                     The Coinsurance percentage
               replacement.                                            for it is:                               80%
 F. Additional Conditions                                              The Limit of Insurance for it is:   $ 200,000
    The following conditions apply in addition to the                  The Deductible is:                  $     250
    Common Policy Conditions and the Commercial                        The amount of loss is:              $ 40,000
    Property Conditions:                                     The minimum amount of insurance to meet your
    1. Coinsurance                                           Coinsurance requirement is $200,000 ($250,000 x
       If a Coinsurance percentage is shown in the           80%). Therefore, the Limit of Insurance in this
       Declarations, the following condition applies:        example is adequate, and no penalty applies. We will
                                                             pay no more than $39,750 ($40,000 amount of loss
       a. We will not pay the full amount of any loss if     minus the deductible of $250).
           the value of Covered Property at the time of
           loss times the Coinsurance percentage
           shown for it in the Declarations is greater
           than the Limit of Insurance for the property.




 CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                         Page 13 of 16
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 44 of 90



         b. If one Limit of Insurance applies to two or                 (2) Submits a signed, sworn proof of loss
            more separate items, this condition will                         within 60 days after receiving notice
            apply to the total of all property to which the                  from us of your failure to do so; and
            limit applies.                                              (3) Has notified us of any change in
 Example 3                                                                   ownership, occupancy or substantial
                                                                             change in risk known to the
 When:      The value of the property is:                                    mortgageholder.
            Building at Location 1:             $ 75,000                 All of the terms of this Coverage Part will
            Building at Location 2:             $ 100,000                then apply directly to the mortgageholder.
            Personal Property                                        e. If we pay the mortgageholder for any loss
            at Location 2:                      $ 75,000                or damage and deny payment to you
                                                $ 250,000               because of your acts or because you have
                                                                        failed to comply with the terms of this
            The Coinsurance percentage
                                                                        Coverage Part:
            for it is:                                90%
            The Limit of Insurance for                                 (1) The mortgageholder's rights under the
            Buildings and Personal Property                                 mortgage will be transferred to us to the
            at Locations 1 and 2 is:            $ 180,000                   extent of the amount we pay; and
            The Deductible is:                  $ 1,000                 (2) The mortgageholder's right to recover
                                                                             the full amount of the mortgageholder's
            The amount of loss is:                                           claim will not be impaired.
            Building at Location 2:             $ 30,000
                                                                         At our option, we may pay to the
            Personal Property                                            mortgageholder the whole principal on the
            at Location 2:                      $ 20,000                 mortgage plus any accrued interest. In this
                                                $ 50,000                 event, your mortgage and note will be
 Step (1): $250,000 x 90% = $225,000                                     transferred to us and you will pay your
                                                                         remaining mortgage debt to us.
           (the minimum amount of insurance to
           meet your Coinsurance requirements                         f. If we cancel this policy, we will give written
           and to avoid the penalty shown below)                         notice to the mortgageholder at least:
 Step (2): $180,000 ÷ $225,000 = .80                                    (1) 10 days before the effective date of
                                                                             cancellation if we cancel for your
 Step (3): $50,000 x .80 = $40,000
                                                                             nonpayment of premium; or
 Step (4): $40,000 – $1,000 = $39,000
                                                                        (2) 30 days before the effective date of
 We will pay no more than $39,000. The remaining                             cancellation if we cancel for any other
 $11,000 is not covered.                                                     reason.
    2. Mortgageholders                                               g. If we elect not to renew this policy, we will
       a. The term mortgageholder includes trustee.                     give written notice to the mortgageholder at
                                                                        least 10 days before the expiration date of
       b. We will pay for covered loss of or damage                     this policy.
           to buildings or structures to each
           mortgageholder shown in the Declarations            G. Optional Coverages
           in their order of precedence, as interests             If shown as applicable in the Declarations, the
           may appear.                                            following Optional Coverages apply separately to
         c. The mortgageholder has the right to receive           each item:
            loss payment even if the mortgageholder               1. Agreed Value
            has started foreclosure or similar action on              a. The Additional Condition, Coinsurance,
            the building or structure.                                   does not apply to Covered Property to
         d. If we deny your claim because of your acts                   which this Optional Coverage applies. We
            or because you have failed to comply with                    will pay no more for loss of or damage to
            the terms of this Coverage Part, the                         that property than the proportion that the
            mortgageholder will still have the right to                  Limit of Insurance under this Coverage Part
            receive loss payment if the mortgageholder:                  for the property bears to the Agreed Value
           (1) Pays any premium due under this                           shown for it in the Declarations.
                Coverage Part at our request if you
                have failed to do so;




 Page 14 of 16                           © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 45 of 90



          b. If the expiration date for this Optional                   (4) "Stock", unless the Including "Stock"
             Coverage shown in the Declarations is not                       option is shown in the Declarations.
             extended,     the   Additional    Condition,                Under the terms of this Replacement Cost
             Coinsurance, is reinstated and this Optional                Optional Coverage, tenants' improvements
             Coverage expires.                                           and betterments are not considered to be
          c. The terms of this Optional Coverage apply                   the personal property of others.
             only to loss or damage that occurs:                      c. You may make a claim for loss or damage
            (1) On or after the effective date of this                   covered by this insurance on an actual cash
                Optional Coverage; and                                   value basis instead of on a replacement
             (2) Before the Agreed Value expiration date                 cost basis. In the event you elect to have
                  shown in the Declarations or the policy                loss or damage settled on an actual cash
                  expiration date, whichever occurs first.               value basis, you may still make a claim for
                                                                         the additional coverage this Optional
       2. Inflation Guard                                                Coverage provides if you notify us of your
          a. The Limit of Insurance for property to which                intent to do so within 180 days after the loss
              this Optional Coverage applies will                        or damage.
              automatically increase by the annual                    d. We will not pay on a replacement cost basis
              percentage shown in the Declarations.                      for any loss or damage:
          b. The amount of increase will be:                            (1) Until the lost or damaged property is
             (1) The Limit of Insurance that applied on                      actually repaired or replaced; and
                  the most recent of the policy inception                (2) Unless the repair or replacement is
                  date, the policy anniversary date, or any                  made as soon as reasonably possible
                  other policy change amending the Limit                     after the loss or damage.
                  of Insurance, times
                                                                          With respect to tenants' improvements and
             (2) The percentage of annual increase                        betterments, the following also apply:
                 shown in the Declarations, expressed as
                 a decimal (example: 8% is .08), times                   (3) If the conditions in d.(1) and d.(2) above
                                                                             are not met, the value of tenants'
             (3) The number of days since the beginning                      improvements and betterments will be
                 of the current policy year or the effective                 determined as a proportion of your
                 date of the most recent policy change                       original cost, as set forth in the
                 amending the Limit of Insurance, divided                    Valuation Loss Condition of this
                 by 365.                                                     Coverage Form; and
 Example                                                                (4) We will not pay for loss or damage to
 If:     The applicable Limit of Insurance is:   $ 100,000                   tenants' improvements and betterments
                                                                             if others pay for repairs or replacement.
         The annual percentage increase is:            8%
                                                                      e. We will not pay more for loss or damage on
         The number of days since the                                    a replacement cost basis than the least of
         beginning of the policy year
                                                                         (1), (2) or (3), subject to f. below:
         (or last policy change) is:                    146
         The amount of increase is:                                     (1) The Limit of Insurance applicable to the
         $100,000 x .08 x 146 ÷ 365 =                                        lost or damaged property;
                                                 $    3,200
                                                                        (2) The cost to replace the lost or damaged
       3. Replacement Cost                                                   property with other property:
          a. Replacement Cost (without deduction for                        (a) Of comparable material and quality;
             depreciation) replaces Actual Cash Value in                        and
             the Valuation Loss Condition of this
                                                                            (b) Used for the same purpose; or
             Coverage Form.
                                                                         (3) The amount actually spent that is
          b. This Optional Coverage does not apply to:
                                                                             necessary to repair or replace the lost or
            (1) Personal property of others;                                 damaged property.
            (2) Contents of a residence;                                  If a building is rebuilt at a new premises, the
            (3) Works of art, antiques or rare articles,                  cost described in e.(2) above is limited to
                including etchings, pictures, statuary,                   the cost which would have been incurred if
                marbles, bronzes, porcelains and bric-a-                  the building had been rebuilt at the original
                brac; or                                                  premises.




 CP 00 10 10 12                           © Insurance Services Office, Inc., 2011                        Page 15 of 16
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 46 of 90



       f. The cost of repair or replacement does not        H. Definitions
          include the increased cost attributable to           1. "Fungus" means any type or form of fungus,
          enforcement of or compliance with any                   including mold or mildew, and any mycotoxins,
          ordinance      or    law     regulating   the           spores, scents or by-products produced or
          construction, use or repair of any property.            released by fungi.
    4. Extension Of Replacement Cost To                        2. "Pollutants" means any solid, liquid, gaseous or
       Personal Property Of Others                                thermal irritant or contaminant, including
       a. If the Replacement Cost Optional Coverage               smoke, vapor, soot, fumes, acids, alkalis,
          is shown as applicable in the Declarations,             chemicals and waste. Waste includes materials
          then this Extension may also be shown as                to be recycled, reconditioned or reclaimed.
          applicable. If the Declarations show this            3. "Stock" means merchandise held in storage or
          Extension as applicable, then Paragraph                 for sale, raw materials and in-process or
          3.b.(1) of the Replacement Cost Optional                finished goods, including supplies used in their
          Coverage is deleted and all other provisions            packing or shipping.
          of the Replacement Cost Optional
          Coverage apply to replacement cost on
          personal property of others.
       b. With respect to replacement cost on the
          personal property of others, the following
          limitation applies:
          If an item(s) of personal property of others
          is subject to a written contract which
          governs your liability for loss or damage to
          that item(s), then valuation of that item(s)
          will be based on the amount for which you
          are liable under such contract, but not to
          exceed the lesser of the replacement cost
          of the property or the applicable Limit of
          Insurance.




 Page 16 of 16                        © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 47 of 90


                                                                                        COMMERCIAL PROPERTY
                                                                                                CP 00 30 10 12

               BUSINESS INCOME (AND EXTRA EXPENSE)
                          COVERAGE FORM
 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
 what is and is not covered.
 Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
 words "we", "us" and "our" refer to the company providing this insurance.
 Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.

 A. Coverage                                                         With respect to the requirements set forth in
    1. Business Income                                               the preceding paragraph, if you occupy only
                                                                     part of a building, your premises means:
       Business Income means the:
                                                                           (a) The portion of the building which you
       a. Net Income (Net Profit or Loss before                                rent, lease or occupy;
          income taxes) that would have been earned
          or incurred; and                                                 (b) The area within 100 feet of the
                                                                               building or within 100 feet of the
       b. Continuing normal operating expenses                                 premises       described     in    the
           incurred, including payroll.                                        Declarations, whichever distance is
       For manufacturing risks, Net Income includes                            greater (with respect to loss of or
       the net sales value of production.                                      damage to personal property in the
       Coverage is provided as described and limited                           open or personal property in a
       below for one or more of the following options                          vehicle); and
       for which a Limit Of Insurance is shown in the                      (c) Any area within the building or at the
       Declarations:                                                           described premises, if that area
          (1) Business Income Including "Rental                                services, or is used to gain access
              Value".                                                          to, the portion of the building which
                                                                               you rent, lease or occupy.
          (2) Business Income Other Than "Rental
               Value".                                           2. Extra Expense
          (3) "Rental Value".                                       a. Extra Expense Coverage is provided at the
                                                                       premises described in the Declarations only
       If option (1) above is selected, the term                       if the Declarations show that Business
       Business Income will include "Rental Value". If                 Income Coverage applies at that premises.
       option (3) above is selected, the term Business
       Income will mean "Rental Value" only.                         b. Extra Expense means necessary expenses
                                                                        you incur during the "period of restoration"
       If Limits of Insurance are shown under more                      that you would not have incurred if there
       than one of the above options, the provisions                    had been no direct physical loss or damage
       of this Coverage Part apply separately to each.                  to property caused by or resulting from a
       We will pay for the actual loss of Business                      Covered Cause of Loss.
       Income you sustain due to the necessary                          We will pay Extra Expense (other than the
       "suspension" of your "operations" during the                     expense to repair or replace property) to:
       "period of restoration". The "suspension" must
       be caused by direct physical loss of or damage                  (1) Avoid or minimize the "suspension" of
       to property at premises which are described in                      business and to continue operations at
       the Declarations and for which a Business                           the    described     premises     or  at
                                                                           replacement premises or temporary
       Income Limit Of Insurance is shown in the
       Declarations. The loss or damage must be                            locations, including relocation expenses
       caused by or result from a Covered Cause of                         and costs to equip and operate the
                                                                           replacement location or temporary
       Loss. With respect to loss of or damage to
       personal property in the open or personal                           location.
       property in a vehicle, the described premises
       include the area within 100 feet of such
       premises.



 CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                           Page 1 of 9
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 48 of 90



         (2) Minimize the "suspension" of business if           5. Additional Coverages
             you cannot continue "operations".                     a. Civil Authority
          We will also pay Extra Expense to repair or                 In this Additional Coverage, Civil Authority,
          replace property, but only to the extent it                 the described premises are premises to
          reduces the amount of loss that otherwise                   which this Coverage Form applies, as
          would have been payable under this                          shown in the Declarations.
          Coverage Form.
                                                                       When a Covered Cause of Loss causes
    3. Covered Causes Of Loss, Exclusions And                          damage to property other than property at
       Limitations                                                     the described premises, we will pay for the
       See applicable Causes Of Loss form as shown                     actual loss of Business Income you sustain
       in the Declarations.                                            and necessary Extra Expense caused by
    4. Additional Limitation – Interruption Of                         action of civil authority that prohibits access
       Computer Operations                                             to the described premises, provided that
                                                                       both of the following apply:
       a. Coverage for Business Income does not
           apply when a "suspension" of "operations"                  (1) Access to the area immediately
           is caused by destruction or corruption of                       surrounding the damaged property is
           electronic data, or any loss or damage to                       prohibited by civil authority as a result of
           electronic data, except as provided under                       the damage, and the described
           the Additional Coverage, Interruption Of                        premises are within that area but are not
           Computer Operations.                                            more than one mile from the damaged
                                                                           property; and
       b. Coverage for Extra Expense does not apply
           when action is taken to avoid or minimize a                (2) The action of civil authority is taken in
           "suspension" of "operations" caused by                          response      to      dangerous      physical
           destruction or corruption of electronic data,                   conditions resulting from the damage or
           or any loss or damage to electronic data,                       continuation of the Covered Cause of
           except as provided under the Additional                         Loss that caused the damage, or the
           Coverage, Interruption Of Computer                              action is taken to enable a civil authority
           Operations.                                                     to have unimpeded access to the
                                                                           damaged property.
       c. Electronic data means information, facts or
          computer programs stored as or on,                           Civil Authority Coverage for Business
          created or used on, or transmitted to or                     Income will begin 72 hours after the time of
          from computer software (including systems                    the first action of civil authority that prohibits
          and applications software), on hard or                       access to the described premises and will
          floppy disks, CD-ROMs, tapes, drives, cells,                 apply for a period of up to four consecutive
          data processing devices or any other                         weeks from the date on which such
          repositories of computer software which are                  coverage began.
          used      with     electronically    controlled              Civil Authority Coverage for Extra Expense
          equipment. The term computer programs,                       will begin immediately after the time of the
          referred to in the foregoing description of                  first action of civil authority that prohibits
          electronic data, means a set of related                      access to the described premises and will
          electronic instructions which direct the                     end:
          operations and functions of a computer or                   (1) Four consecutive weeks after the date
          device connected to it, which enable the                        of that action; or
          computer or device to receive, process,
          store, retrieve or send data.                               (2) When your Civil Authority Coverage for
                                                                          Business Income ends;
       d. This Additional Limitation does not apply
          when loss or damage to electronic data                       whichever is later.
          involves only electronic data which is
          integrated in and operates or controls a
          building's elevator,       lighting,   heating,
          ventilation, air conditioning or security
          system.




 Page 2 of 9                           © Insurance Services Office, Inc., 2011                        CP 00 30 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 49 of 90



       b. Alterations And New Buildings                                   However, Extended Business Income
          We will pay for the actual loss of Business                     does not apply to loss of Business
          Income you sustain and necessary Extra                          Income incurred as a result of
          Expense you incur due to direct physical                        unfavorable business conditions caused
          loss or damage at the described premises                        by the impact of the Covered Cause of
          caused by or resulting from any Covered                         Loss in the area where the described
          Cause of Loss to:                                               premises are located.
         (1) New buildings or structures, whether                         Loss of Business Income must be
             complete or under construction;                              caused by direct physical loss or
                                                                          damage at the described premises
         (2) Alterations or additions to existing                         caused by or resulting from any Covered
             buildings or structures; and                                 Cause of Loss.
         (3) Machinery, equipment, supplies or                        (2) "Rental Value"
             building materials located on or within
             100 feet of the described premises and:                      If the necessary "suspension" of your
                                                                          "operations" produces a "Rental Value"
             (a) Used in the construction, alterations                    loss payable under this policy, we will
                  or additions; or                                        pay for the actual loss of "Rental Value"
             (b) Incidental to the occupancy of new                       you incur during the period that:
                  buildings.                                             (a) Begins on the date property is
          If such direct physical loss or damage                              actually repaired, rebuilt or replaced
          delays the start of "operations", the "period                       and tenantability is restored; and
          of restoration" for Business Income                            (b) Ends on the earlier of:
          Coverage will begin on the date
          "operations" would have begun if the direct                         (i) The date you could restore tenant
          physical loss or damage had not occurred.                               occupancy,      with    reasonable
                                                                                  speed, to the level which would
       c. Extended Business Income                                                generate the "Rental Value" that
         (1) Business Income Other Than "Rental                                   would have existed if no direct
              Value"                                                              physical loss or damage had
              If the necessary "suspension" of your                               occurred; or
              "operations" produces a Business                               (ii) 60 consecutive days after the
              Income loss payable under this policy,                              date determined in (2)(a) above.
              we will pay for the actual loss of                          However, Extended Business Income
              Business Income you incur during the                        does not apply to loss of "Rental Value"
              period that:                                                incurred as a result of unfavorable
             (a) Begins on the date property (except                      business conditions caused by the
                  "finished stock") is actually repaired,                 impact of the Covered Cause of Loss in
                  rebuilt or replaced and "operations"                    the area where the described premises
                  are resumed; and                                        are located.
             (b) Ends on the earlier of:                                  Loss of "Rental Value" must be caused
                                                                          by direct physical loss or damage at the
                  (i) The date you could restore your
                      "operations", with reasonable                       described premises caused by or
                      speed, to the level which would                     resulting from any Covered Cause of
                                                                          Loss.
                      generate the business income
                      amount that would have existed if            d. Interruption Of Computer Operations
                      no direct physical loss or damage              (1) Under      this  Additional  Coverage,
                      had occurred; or                                   electronic data has the meaning
                 (ii) 60 consecutive days after the                      described under Additional Limitation –
                      date determined in (1)(a) above.                   Interruption Of Computer Operations.




 CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                         Page 3 of 9
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 50 of 90



         (2) Subject to all provisions of this                       (4) The most we will pay under this
             Additional Coverage, you may extend                         Additional Coverage, Interruption Of
             the insurance that applies to Business                      Computer Operations, is $2,500 (unless
             Income and Extra Expense to apply to a                      a higher limit is shown in the
             "suspension" of "operations" caused by                      Declarations) for all loss sustained and
             an interruption in computer operations                      expense incurred in any one policy year,
             due to destruction or corruption of                         regardless     of    the    number     of
             electronic data due to a Covered Cause                      interruptions or the number of premises,
             of Loss. However, we will not provide                       locations or computer systems involved.
             coverage       under     this   Additional                  If loss payment relating to the first
             Coverage when the Additional Limitation                     interruption does not exhaust this
             – Interruption Of Computer Operations                       amount, then the balance is available for
             does not apply based on Paragraph                           loss or expense sustained or incurred as
             A.4.d. therein.                                             a result of subsequent interruptions in
         (3) With respect to the coverage provided                       that policy year. A balance remaining at
             under this Additional Coverage, the                         the end of a policy year does not
             Covered Causes of Loss are subject to                       increase the amount of insurance in the
             the following:                                              next policy year. With respect to any
                                                                         interruption which begins in one policy
            (a) If the Causes Of Loss – Special                          year and continues or results in
                Form applies, coverage under this                        additional loss or expense in a
                Additional Coverage, Interruption Of                     subsequent policy year(s), all loss and
                Computer Operations, is limited to                       expense is deemed to be sustained or
                the "specified causes of loss" as                        incurred in the policy year in which the
                defined in that form and Collapse as                     interruption began.
                set forth in that form.
                                                                     (5) This Additional Coverage, Interruption
            (b) If the Causes Of Loss – Broad Form                       Of Computer Operations, does not apply
                applies,     coverage      under    this                 to loss sustained or expense incurred
                Additional Coverage, Interruption Of                     after the end of the "period of
                Computer       Operations,     includes                  restoration", even if the amount of
                Collapse as set forth in that form.                      insurance stated in (4) above has not
            (c) If the Causes Of Loss form is                            been exhausted.
                endorsed to add a Covered Cause of             6. Coverage Extension
                Loss, the additional Covered Cause
                of Loss does not apply to the                     If a Coinsurance percentage of 50% or more is
                coverage provided under this                      shown in the Declarations, you may extend the
                Additional Coverage, Interruption Of              insurance provided by this Coverage Part as
                Computer Operations.                              follows:
            (d) The Covered Causes of Loss include                Newly Acquired Locations
                a virus, harmful code or similar                  a. You may extend your Business Income and
                instruction introduced into or enacted               Extra Expense Coverages to apply to
                on a computer system (including                      property at any location you acquire other
                electronic data) or a network to                     than fairs or exhibitions.
                which it is connected, designed to                b. The most we will pay under this Extension,
                damage or destroy any part of the                    for the sum of Business Income loss and
                system or disrupt its normal                         Extra Expense incurred, is $100,000 at
                operation. But there is no coverage                  each location, unless a higher limit is shown
                for an interruption related to                       in the Declarations.
                manipulation of a computer system
                (including electronic data) by any                c. Insurance under this Extension for each
                employee, including a temporary or                   newly acquired location will end when any
                leased employee, or by an entity                     of the following first occurs:
                retained by you or for you to inspect,               (1) This policy expires;
                design, install, maintain, repair or
                replace that system.




 Page 4 of 9                          © Insurance Services Office, Inc., 2011                    CP 00 30 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 51 of 90



          (2) 30 days expire after you acquire or               2. Duties In The Event Of Loss
              begin to construct the property; or                  a. You must see that the following are done in
          (3) You report values to us.                                the event of loss:
           We will charge you additional premium for                 (1) Notify the police if a law may have been
           values reported from the date you acquire                     broken.
           the property.                                             (2) Give us prompt notice of the direct
       The Additional Condition, Coinsurance, does                       physical loss or damage. Include a
       not apply to this Extension.                                      description of the property involved.
 B. Limits Of Insurance                                              (3) As soon as possible, give us a
    The most we will pay for loss in any one                             description of how, when and where the
    occurrence is the applicable Limit Of Insurance                      direct physical loss or damage occurred.
    shown in the Declarations.                                        (4) Take all reasonable steps to protect the
    Payments under the following coverages will not                       Covered Property from further damage,
    increase the applicable Limit of Insurance:                           and keep a record of your expenses
                                                                          necessary to protect the Covered
    1. Alterations And New Buildings;                                     Property, for consideration in the
    2. Civil Authority;                                                   settlement of the claim. This will not
                                                                          increase the Limit of Insurance.
    3. Extra Expense; or
                                                                          However, we will not pay for any
    4. Extended Business Income.                                          subsequent loss or damage resulting
    The amounts of insurance stated in the                                from a cause of loss that is not a
    Interruption Of Computer Operations Additional                        Covered Cause of Loss. Also, if
    Coverage and the Newly Acquired Locations                             feasible, set the damaged property
    Coverage Extension apply in accordance with the                       aside and in the best possible order for
    terms of those coverages and are separate from                        examination.
    the Limit(s) Of Insurance shown in the                            (5) As often as may be reasonably required,
    Declarations for any other coverage.                                  permit us to inspect the property proving
 C. Loss Conditions                                                       the loss or damage and examine your
                                                                          books and records.
    The following conditions apply in addition to the
    Common Policy Conditions and the Commercial                           Also permit us to take samples of
    Property Conditions:                                                  damaged and undamaged property for
                                                                          inspection, testing and analysis, and
    1. Appraisal                                                          permit us to make copies from your
       If we and you disagree on the amount of Net                        books and records.
       Income and operating expense or the amount                     (6) Send us a signed, sworn proof of loss
       of loss, either may make written demand for an                     containing the information we request to
       appraisal of the loss. In this event, each party
                                                                          investigate the claim. You must do this
       will select a competent and impartial appraiser.                   within 60 days after our request. We will
       The two appraisers will select an umpire. If                       supply you with the necessary forms.
       they cannot agree, either may request that
                                                                      (7) Cooperate with us in the investigation or
       selection be made by a judge of a court having
                                                                          settlement of the claim.
       jurisdiction. The appraisers will state separately
       the amount of Net Income and operating                         (8) If you intend to continue your business,
       expense or amount of loss. If they fail to agree,                  you must resume all or part of your
       they will submit their differences to the umpire.                  "operations" as quickly as possible.
       A decision agreed to by any two will be                     b. We may examine any insured under oath,
       binding. Each party will:                                      while not in the presence of any other
       a. Pay its chosen appraiser; and                               insured and at such times as may be
                                                                      reasonably required, about any matter
       b. Bear the other expenses of the appraisal                    relating to this insurance or the claim,
           and umpire equally.                                        including an insured's books and records. In
       If there is an appraisal, we will still retain our             the event of an examination, an insured's
       right to deny the claim.                                       answers must be signed.




 CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                        Page 5 of 9
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 52 of 90



    3. Loss Determination                                         c. Resumption Of Operations
       a. The amount of Business Income loss will be                  We will reduce the amount of your:
          determined based on:                                       (1) Business Income loss, other than Extra
         (1) The Net Income of the business before                       Expense, to the extent you can resume
             the direct physical loss or damage                          your "operations", in whole or in part, by
             occurred;                                                   using damaged or undamaged property
         (2) The likely Net Income of the business if                    (including merchandise or stock) at the
             no physical loss or damage had                              described premises or elsewhere.
             occurred, but not including any Net                     (2) Extra Expense loss to the extent you
             Income that would likely have been                          can return "operations" to normal and
             earned as a result of an increase in the                    discontinue such Extra Expense.
             volume of business due to favorable                  d. If you do not resume "operations", or do not
             business conditions caused by the                        resume "operations" as quickly as possible,
             impact of the Covered Cause of Loss on                   we will pay based on the length of time it
             customers or on other businesses;                        would have taken to resume "operations" as
         (3) The operating expenses, including                        quickly as possible.
             payroll expenses, necessary to resume             4. Loss Payment
             "operations" with the same quality of
             service that existed just before the direct          We will pay for covered loss within 30 days
             physical loss or damage; and                         after we receive the sworn proof of loss, if you
                                                                  have complied with all of the terms of this
         (4) Other relevant sources of information,               Coverage Part, and:
             including:
                                                                  a. We have reached agreement with you on
            (a) Your      financial  records   and                    the amount of loss; or
                 accounting procedures;
                                                                 b. An appraisal award has been made.
            (b) Bills, invoices and other vouchers;
                 and                                       D. Additional Condition
            (c) Deeds, liens or contracts.                    COINSURANCE
       b. The amount of Extra Expense will be                 If a Coinsurance percentage is shown in the
          determined based on:                                Declarations, the following condition applies in
                                                              addition to the Common Policy Conditions and the
         (1) All expenses that exceed the normal              Commercial Property Conditions.
             operating expenses that would have
             been incurred by "operations" during the          We will not pay the full amount of any Business
             "period of restoration" if no direct              Income loss if the Limit of Insurance for Business
             physical loss or damage had occurred.             Income is less than:
             We will deduct from the total of such             1. The Coinsurance percentage shown for
             expenses:                                            Business Income in the Declarations; times
            (a) The salvage value that remains of              2. The sum of:
                 any property bought for temporary
                                                                  a. The Net Income (Net Profit or Loss before
                 use during the "period of restoration",
                                                                      income taxes), and
                 once "operations" are resumed; and
                                                                  b. Operating expenses, including payroll
            (b) Any Extra Expense that is paid for by                 expenses,
                 other insurance, except for insurance
                 that is written subject to the same              that would have been earned or incurred (had
                 plan,    terms,      conditions    and           no loss occurred) by your "operations" at the
                 provisions as this insurance; and                described premises for the 12 months following
                                                                  the inception, or last previous anniversary date,
         (2) Necessary expenses that reduce the                   of this policy (whichever is later).
             Business Income loss that otherwise
             would have been incurred.




 Page 6 of 9                          © Insurance Services Office, Inc., 2011                     CP 00 30 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 53 of 90



    Instead, we will determine the most we will pay        Example 1 (Underinsurance)
    using the following steps:
                                                           When:     The Net Income and operating
    Step (1): Multiply the Net Income and operating                  expenses for the 12 months
               expense for the 12 months following the               following the inception, or last
               inception, or last previous anniversary               previous anniversary date, of
               date, of this policy by the Coinsurance               this policy at the described
               percentage;                                           premises would have been:        $ 400,000
    Step (2): Divide the Limit of Insurance for the                  The Coinsurance percentage is:        50%
               described premises by the figure
               determined in Step (1); and                           The Limit of Insurance is:       $ 150,000
    Step (3): Multiply the total amount of loss by the               The amount of loss is:           $ 80,000
               figure determined in Step (2).              Step (1): $400,000 x 50% = $200,000
    We will pay the amount determined in Step (3) or                 (the minimum amount of insurance to
    the limit of insurance, whichever is less. For the               meet your Coinsurance requirements)
    remainder, you will either have to rely on other       Step (2): $150,000 ÷ $200,000 = .75
    insurance or absorb the loss yourself.                 Step (3): $80,000 x .75 = $60,000
    In determining operating expenses for the purpose
    of applying the Coinsurance condition, the             We will pay no more than $60,000. The remaining
                                                           $20,000 is not covered.
    following expenses, if applicable, shall be
    deducted from the total of all operating expenses:     Example 2 (Adequate Insurance)
          (1) Prepaid freight – outgoing;                  When:     The Net Income and operating
          (2) Returns and allowances;                                expenses for the 12 months
          (3) Discounts;                                             following the inception, or last
                                                                     previous anniversary date, of
          (4) Bad debts;                                             this policy at the described
          (5) Collection expenses;                                   premises would have been:        $ 400,000
          (6) Cost of raw stock and factory supplies                 The Coinsurance percentage is:        50%
               consumed (including transportation                    The Limit of Insurance is:       $ 200,000
               charges);                                             The amount of loss is:           $ 80,000
          (7) Cost of merchandise sold (including
               transportation charges);                    The minimum amount of insurance to meet your
                                                           Coinsurance requirement is $200,000 ($400,000 x
          (8) Cost of other supplies consumed              50%). Therefore, the Limit of Insurance in this
               (including transportation charges);         example is adequate and no penalty applies. We will
         (9) Cost of services purchased from               pay no more than $80,000 (amount of loss).
             outsiders (not employees) to resell, that     This condition does not apply to Extra Expense
             do not continue under contract;               Coverage.
        (10) Power, heat and refrigeration expenses        E. Optional Coverages
             that do not continue under contract (if
             Form CP 15 11 is attached);                      If shown as applicable in the Declarations, the
                                                              following Optional Coverages apply separately to
        (11) All payroll expenses or the amount of            each item.
             payroll expense excluded (if Form CP
             15 10 is attached); and                          1. Maximum Period Of Indemnity
                                                                  a. The Additional Condition, Coinsurance,
        (12) Special deductions for mining properties
                                                                     does not apply to this Coverage Form at the
             (royalties unless specifically included in
             coverage; actual depletion commonly                     described premises to which this Optional
             known as unit or cost depletion – not                   Coverage applies.
             percentage depletion; welfare and
             retirement fund charges based on
             tonnage; hired trucks).




 CP 00 30 10 12                       © Insurance Services Office, Inc., 2011                       Page 7 of 9
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 54 of 90



         b. The most we will pay for the total of                         (b) Estimated for the 12 months
            Business Income loss and Extra Expense is                          immediately following the inception
            the lesser of:                                                     of this Optional Coverage.
           (1) The amount of loss sustained and                        (2) The Declarations must indicate that the
               expenses incurred during the 120 days                       Business Income Agreed Value Optional
               immediately following the beginning of                      Coverage applies, and an Agreed Value
               the "period of restoration"; or                             must be shown in the Declarations. The
           (2) The Limit Of Insurance shown in the                         Agreed Value should be at least equal
               Declarations.                                               to:
    2. Monthly Limit Of Indemnity                                         (a) The Coinsurance percentage shown
                                                                               in the Declarations; multiplied by
       a. The Additional Condition, Coinsurance,
          does not apply to this Coverage Form at the                     (b) The amount of Net Income and
          described premises to which this Optional                            operating expenses for the following
          Coverage applies.                                                    12 months you report on the Work
                                                                               Sheet.
         b. The most we will pay for loss of Business
            Income in each period of 30 consecutive                  b. The Additional Condition, Coinsurance, is
            days after the beginning of the "period of                  suspended until:
            restoration" is:                                           (1) 12 months after the effective date of this
           (1) The Limit of Insurance, multiplied by                       Optional Coverage; or
           (2) The fraction shown in the Declarations                  (2) The expiration date of this policy;
               for this Optional Coverage.                              whichever occurs first.
 Example                                                             c. We will reinstate the Additional Condition,
                                                                        Coinsurance, automatically if you do not
 When:     The Limit of Insurance is:         $ 120,000                 submit a new Work Sheet and Agreed
           The fraction shown in the                                    Value:
           Declarations for this Optional
                                                                       (1) Within 12 months of the effective date of
           Coverage is:                              1/4                   this Optional Coverage; or
           The most we will pay for loss in
           each period of 30 consecutive                               (2) When you request a change in your
                                                                           Business Income Limit of Insurance.
           days is:                           $   30,000
           ($120,000 x 1/4 = $30,000)                                d. If the Business Income Limit of Insurance is
                                                                        less than the Agreed Value, we will not pay
           If, in this example, the actual                              more of any loss than the amount of loss
           amount of loss is:                                           multiplied by:
           Days 1–30:                         $   40,000
                                                                       (1) The Business Income            Limit    of
           Days 31–60:                        $   20,000                   Insurance; divided by
           Days 61–90:                        $   30,000               (2) The Agreed Value.
                                              $   90,000     Example
           We will pay:
                                                             When:     The Limit of Insurance is:         $ 100,000
           Days 1–30:                       $ 30,000
                                                                       The Agreed Value is:               $ 200,000
           Days 31–60:                      $ 20,000
                                                                       The amount of loss is:             $ 80,000
           Days 61–90:                      $ 30,000
                                                             Step (1): $100,000 ÷ $200,000 = .50
                                            $ 80,000
                                                             Step (2): .50 x $80,000 = $40,000
         The remaining $10,000 is not covered.
                                                             We will pay $40,000. The remaining $40,000 is not
    3. Business Income Agreed Value
                                                             covered.
       a. To activate this Optional Coverage:
                                                                 4. Extended Period Of Indemnity
         (1) A Business Income Report/Work Sheet
             must be submitted to us and must show                  Under Paragraph A.5.c., Extended Business
             financial data for your "operations":                  Income, the number 60 in Subparagraphs
                                                                    (1)(b) and (2)(b) is replaced by the number
            (a) During the 12 months prior to the                   shown in the Declarations for this Optional
                 date of the Work Sheet; and                        Coverage.




 Page 8 of 9                            © Insurance Services Office, Inc., 2011                     CP 00 30 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 55 of 90



 F. Definitions                                                       (2) Requires any insured or others to test
    1. "Finished stock" means stock you have                              for, monitor, clean up, remove, contain,
       manufactured.                                                      treat, detoxify or neutralize, or in any
                                                                          way respond to, or assess the effects of
       "Finished stock" also includes whiskey and                         "pollutants".
       alcoholic products being aged, unless there is
       a Coinsurance percentage shown for Business                 The expiration date of this policy will not cut
       Income in the Declarations.                                 short the "period of restoration".
       "Finished stock" does not include stock you              4. "Pollutants" means any solid, liquid, gaseous or
       have manufactured that is held for sale on the              thermal irritant or contaminant, including
       premises of any retail outlet insured under this            smoke, vapor, soot, fumes, acids, alkalis,
       Coverage Part.                                              chemicals and waste. Waste includes materials
                                                                   to be recycled, reconditioned or reclaimed.
    2. "Operations" means:
                                                                5. "Rental Value" means Business Income that
       a. Your business activities occurring at the                consists of:
           described premises; and
                                                                   a. Net Income (Net Profit or Loss before
       b. The tenantability of the described premises,                income taxes) that would have been earned
           if coverage for Business Income Including                  or incurred as rental income from tenant
           "Rental Value" or "Rental Value" applies.                  occupancy of the premises described in the
    3. "Period of restoration" means the period of time               Declarations as furnished and equipped by
       that:                                                          you, including fair rental value of any
       a. Begins:                                                     portion of the described premises which is
                                                                      occupied by you; and
          (1) 72 hours after the time of direct physical
               loss or damage for Business Income                  b. Continuing normal operating expenses
                                                                      incurred in connection with that premises,
               Coverage; or
                                                                      including:
          (2) Immediately after the time of direct
               physical loss or damage for Extra                     (1) Payroll; and
               Expense Coverage;                                     (2) The amount of charges which are the
                                                                          legal obligation of the tenant(s) but
          caused by or resulting from any Covered
                                                                          would otherwise be your obligations.
          Cause of Loss at the described premises;
          and                                                   6. "Suspension" means:
       b. Ends on the earlier of:                                  a. The slowdown or cessation of your
         (1) The date when the property at the                        business activities; or
             described premises should be repaired,                b. That a part or all of the described premises
             rebuilt or replaced with reasonable                      is rendered untenantable, if coverage for
             speed and similar quality; or                            Business Income Including "Rental Value"
         (2) The date when business is resumed at a                   or "Rental Value" applies.
             new permanent location.
       "Period of restoration" does not include any
       increased period required due to the
       enforcement of or compliance with any
       ordinance or law that:
          (1) Regulates the construction, use or
              repair, or requires the tearing down, of
              any property; or




 CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                        Page 9 of 9
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 56 of 90


 POLICY NUMBER: FSF15744042 001                                                       COMMERCIAL PROPERTY
                                                                                              CP 04 11 10 12

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             PROTECTIVE SAFEGUARDS
 This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY
                                    SCHEDULE

                                                                            Protective Safeguards
        Premises Number                   Building Number                    Symbols Applicable
                1                            Building #1                              P9
 Describe Any "P-9": Functioning and operating smoke detectors in all units and/or occupancies

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


 A. The following is added to the Commercial Property                (2) Hydrants, standpipes and outlets.
    Conditions:                                                    "P-2" Automatic Fire Alarm, protecting the
    Protective Safeguards                                          entire building, that is:
    1. As a condition of this insurance, you are                   a. Connected to a central station; or
       required to maintain the protective devices or              b. Reporting to a public or private fire alarm
       services listed in the Schedule above.                         station.
    2. The protective safeguards to which this                     "P-3" Security Service, with a recording
       endorsement applies are identified by the                   system or watch clock, making hourly rounds
       following symbols:                                          covering the entire building, when the premises
       "P-1" Automatic Sprinkler System, including                 are not in actual operation.
       related supervisory services.                               "P-4" Service Contract with a privately owned
       Automatic Sprinkler System means:                           fire department providing fire protection service
       a. Any     automatic    fire    protective  or              to the described premises.
          extinguishing system, including connected:               "P-5" Automatic Commercial Cooking
          (1) Sprinklers and discharge nozzles;                    Exhaust And Extinguishing System installed
                                                                   on cooking appliances and having the following
          (2) Ducts, pipes, valves and fittings;                   components:
          (3) Tanks, their component parts         and             a. Hood:
              supports; and
                                                                   b. Grease removal device;
         (4) Pumps and private fire protection mains.
                                                                   c. Duct system; and
       b. When supplied from an automatic fire
          protective system:                                       d. Wet chemical fire extinguishing equipment.
          (1) Non-automatic fire protective systems;               "P-9", the protective system described in the
              and                                                  Schedule.




 CP 04 11 10 12                  Copyright, Insurance Services Office, Inc., 1997                      Page 1 of 2     
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 57 of 90




 B. The following is added to the Exclusions section         2. Failed to maintain any protective safeguard
    of:                                                         listed in the Schedule above, and over which
    Causes Of Loss – Basic Form                                 you had control, in complete working order.
    Causes Of Loss – Broad Form                              If part of an Automatic Sprinkler System or
    Causes Of Loss – Special Form                            Automatic Commercial Cooking Exhaust And
    Mortgageholders Errors And Omissions Coverage            Extinguishing System is shut off due to breakage,
    Form                                                     leakage, freezing conditions or opening of
    Standard Property Policy                                 sprinkler heads, notification to us will not be
    We will not pay for loss or damage caused by or          necessary if you can restore full protection within
    resulting from fire if, prior to the fire, you:          48 hours.
    1. Knew of any suspension or impairment in any
       protective safeguard listed in the Schedule
       above and failed to notify us of that fact; or




 CP 04 11 10 12                 Copyright, Insurance Services Office, Inc., 2011                   Page 2 of 2     
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 58 of 90


                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 10 30 10 12

                      CAUSES OF LOSS – SPECIAL FORM
 Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.

 A. Covered Causes Of Loss                                           (4) Earth sinking (other than sinkhole
    When Special is shown in the Declarations,                            collapse), rising or shifting including soil
    Covered Causes of Loss means direct physical                          conditions      which     cause     settling,
    loss unless the loss is excluded or limited in this                   cracking or other disarrangement of
    policy.                                                               foundations or other parts of realty. Soil
                                                                          conditions        include       contraction,
 B. Exclusions                                                            expansion, freezing, thawing, erosion,
    1. We will not pay for loss or damage caused                          improperly compacted soil and the
        directly or indirectly by any of the following.                   action of water under the ground
        Such loss or damage is excluded regardless of                     surface.
        any other cause or event that contributes                     But if Earth Movement, as described in
        concurrently or in any sequence to the loss.                  b.(1) through (4) above, results in fire or
        a. Ordinance Or Law                                           explosion, we will pay for the loss or
            The enforcement of or compliance with any                 damage caused by that fire or explosion.
            ordinance or law:                                        (5) Volcanic eruption, explosion or effusion.
                                                                          But if volcanic eruption, explosion or
          (1) Regulating the construction, use or
                                                                          effusion results in fire, building glass
              repair of any property; or
                                                                          breakage or Volcanic Action, we will pay
          (2) Requiring the tearing down of any                           for the loss or damage caused by that
              property, including the cost of removing                    fire, building glass breakage or Volcanic
              its debris.                                                 Action.
           This exclusion, Ordinance Or Law, applies                      Volcanic Action means direct loss or
           whether the loss results from:                                 damage resulting from the eruption of a
             (a) An ordinance or law that is enforced                     volcano when the loss or damage is
                 even if the property has not been                        caused by:
                 damaged; or                                             (a) Airborne volcanic blast or airborne
             (b) The increased costs incurred to                              shock waves;
                 comply with an ordinance or law in                      (b) Ash, dust or particulate matter; or
                 the course of construction, repair,
                 renovation, remodeling or demolition                    (c) Lava flow.
                 of property, or removal of its debris,                   With respect to coverage for Volcanic
                 following a physical loss to that                        Action as set forth in (5)(a), (5)(b) and
                 property.                                                (5)(c), all volcanic eruptions that occur
                                                                          within any 168-hour period will constitute
       b. Earth Movement
                                                                          a single occurrence.
         (1) Earthquake, including tremors and
             aftershocks and any earth sinking, rising                   Volcanic Action does not include the
             or shifting related to such event;                          cost to remove ash, dust or particulate
                                                                         matter that does not cause direct
         (2) Landslide, including any earth sinking,                     physical loss or damage to the
             rising or shifting related to such event;                   described property.
          (3) Mine subsidence, meaning subsidence                     This exclusion applies regardless of
              of a man-made mine, whether or not                      whether any of the above, in Paragraphs
              mining activity has ceased;                             (1) through (5), is caused by an act of
                                                                      nature or is otherwise caused.




 CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                          Page 1 of 10
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 59 of 90



       c. Governmental Action                                         (3) Insurrection,   rebellion,    revolution,
          Seizure or destruction of property by order                     usurped power, or action taken by
          of governmental authority.                                      governmental authority in hindering or
                                                                          defending against any of these.
          But we will pay for loss or damage caused
          by or resulting from acts of destruction                 g. Water
          ordered by governmental authority and                      (1) Flood, surface water, waves (including
          taken at the time of a fire to prevent its                     tidal wave and tsunami), tides, tidal
          spread, if the fire would be covered under                     water, overflow of any body of water, or
          this Coverage Part.                                            spray from any of these, all whether or
       d. Nuclear Hazard                                                 not driven by wind (including storm
                                                                         surge);
          Nuclear reaction or radiation, or radioactive
          contamination, however caused.                             (2) Mudslide or mudflow;
          But if nuclear reaction or radiation, or                   (3) Water that backs up or overflows or is
          radioactive contamination, results in fire, we                 otherwise discharged from a sewer,
          will pay for the loss or damage caused by                      drain, sump, sump pump or related
          that fire.                                                     equipment;
       e. Utility Services                                           (4) Water under the ground surface
                                                                         pressing on, or flowing or seeping
          The failure of power, communication, water                     through:
          or other utility service supplied to the
          described premises, however caused, if the                    (a) Foundations, walls, floors or paved
          failure:                                                           surfaces;
         (1) Originates away from the described                         (b) Basements, whether paved or not; or
               premises; or                                             (c) Doors, windows or other openings;
         (2) Originates at the described premises,                           or
               but only if such failure involves                      (5) Waterborne       material     carried    or
               equipment used to supply the utility                        otherwise moved by any of the water
               service to the described premises from                      referred to in Paragraph (1), (3) or (4),
               a source away from the described                            or material carried or otherwise moved
               premises.                                                   by mudslide or mudflow.
          Failure of any utility service includes lack of              This exclusion applies regardless of
          sufficient capacity and reduction in supply.                 whether any of the above, in Paragraphs
          Loss or damage caused by a surge of                          (1) through (5), is caused by an act of
          power is also excluded, if the surge would                   nature or is otherwise caused. An example
          not have occurred but for an event causing                   of a situation to which this exclusion applies
          a failure of power.                                          is the situation where a dam, levee, seawall
                                                                       or other boundary or containment system
          But if the failure or surge of power, or the                 fails in whole or in part, for any reason, to
          failure of communication, water or other                     contain the water.
          utility service, results in a Covered Cause of
          Loss, we will pay for the loss or damage                    But if any of the above, in Paragraphs (1)
          caused by that Covered Cause of Loss.                       through (5), results in fire, explosion or
                                                                      sprinkler leakage, we will pay for the loss or
          Communication services include but are not                  damage caused by that fire, explosion or
          limited to service relating to Internet access              sprinkler leakage (if sprinkler leakage is a
          or access to any electronic, cellular or                    Covered Cause of Loss).
          satellite network.
                                                                   h. "Fungus", Wet Rot, Dry Rot And
       f. War And Military Action                                     Bacteria
         (1) War, including undeclared or civil war;                   Presence, growth, proliferation, spread or
         (2) Warlike action by a military force,                       any activity of "fungus", wet or dry rot or
             including action in hindering or                          bacteria.
             defending against an actual or expected                   But if "fungus", wet or dry rot or bacteria
             attack, by any government, sovereign or                   result in a "specified cause of loss", we will
             other authority using military personnel                  pay for the loss or damage caused by that
             or other agents; or                                       "specified cause of loss".




 Page 2 of 10                          © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 60 of 90



          This exclusion does not apply:                              (5) Nesting or infestation, or discharge or
         (1) When "fungus", wet or dry rot or bacteria                    release of waste products or secretions,
             result from fire or lightning; or                            by insects, birds, rodents or other
                                                                          animals.
         (2) To the extent that coverage is provided
             in the Additional Coverage, Limited                      (6) Mechanical       breakdown,      including
             Coverage For "Fungus", Wet Rot, Dry                          rupture or bursting caused by centrifugal
             Rot And Bacteria, with respect to loss or                    force. But if mechanical breakdown
             damage by a cause of loss other than                         results in elevator collision, we will pay
             fire or lightning.                                           for the loss or damage caused by that
                                                                          elevator collision.
       Exclusions B.1.a. through B.1.h. apply whether
       or not the loss event results in widespread                    (7) The following causes of loss to personal
       damage or affects a substantial area.                              property:
    2. We will not pay for loss or damage caused by                       (a) Dampness        or     dryness     of
       or resulting from any of the following:                                atmosphere;
       a. Artificially generated electrical, magnetic or                  (b) Changes in or extremes of
          electromagnetic energy that damages,                                temperature; or
          disturbs, disrupts or otherwise interferes                      (c) Marring or scratching.
          with any:                                                   But if an excluded cause of loss that is
         (1) Electrical or electronic wire, device,                   listed in 2.d.(1) through (7) results in a
              appliance, system or network; or                        "specified cause of loss" or building glass
         (2) Device, appliance, system or network                     breakage, we will pay for the loss or
              utilizing cellular or satellite technology.             damage caused by that "specified cause of
                                                                      loss" or building glass breakage.
          For the purpose of this exclusion, electrical,
          magnetic or electromagnetic energy                       e. Explosion of steam boilers, steam pipes,
          includes but is not limited to:                             steam engines or steam turbines owned or
                                                                      leased by you, or operated under your
             (a) Electrical current, including arcing;                control. But if explosion of steam boilers,
             (b) Electrical charge produced or                        steam pipes, steam engines or steam
                   conducted by a magnetic or                         turbines results in fire or combustion
                   electromagnetic field;                             explosion, we will pay for the loss or
                                                                      damage caused by that fire or combustion
            (c) Pulse of electromagnetic energy; or
                                                                      explosion. We will also pay for loss or
            (d) Electromagnetic           waves         or            damage caused by or resulting from the
                  microwaves.                                         explosion of gases or fuel within the furnace
          But if fire results, we will pay for the loss or            of any fired vessel or within the flues or
          damage caused by that fire.                                 passages through which the gases of
                                                                      combustion pass.
       b. Delay, loss of use or loss of market.
                                                                   f. Continuous or repeated seepage or
       c. Smoke, vapor or gas from agricultural                       leakage of water, or the presence or
          smudging or industrial operations.
                                                                      condensation of humidity, moisture or
       d.(1) Wear and tear;                                           vapor, that occurs over a period of 14 days
         (2) Rust or other corrosion, decay,                          or more.
             deterioration, hidden or latent defect or             g. Water, other liquids, powder or molten
             any quality in property that causes it to                material that leaks or flows from plumbing,
             damage or destroy itself;                                heating, air conditioning or other equipment
         (3) Smog;                                                    (except fire protective systems) caused by
                                                                      or resulting from freezing, unless:
         (4) Settling,  cracking,        shrinking     or
             expansion;                                              (1) You do your best to maintain heat in the
                                                                          building or structure; or




 CP 10 30 10 12                        © Insurance Services Office, Inc., 2011                        Page 3 of 10
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 61 of 90



         (2) You drain the equipment and shut off                       (b) To collapse caused by one or more
              the supply if the heat is not maintained.                      of the following:
       h. Dishonest or criminal act (including theft) by                     (i) The "specified causes of loss";
          you, any of your partners, members,                               (ii) Breakage of building glass;
          officers, managers, employees (including
          temporary employees and leased workers),                         (iii) Weight of rain that collects on a
          directors,     trustees      or     authorized                         roof; or
          representatives, whether acting alone or in                      (iv) Weight of people or personal
          collusion with each other or with any other                            property.
          party; or theft by any person to whom you
                                                                   l. Discharge, dispersal, seepage, migration,
          entrust the property for any purpose,
                                                                      release or escape of "pollutants" unless the
          whether acting alone or in collusion with                   discharge, dispersal, seepage, migration,
          any other party.                                            release or escape is itself caused by any of
          This exclusion:                                             the "specified causes of loss". But if the
         (1) Applies whether or not an act occurs                     discharge, dispersal, seepage, migration,
              during your normal hours of operation;                  release or escape of "pollutants" results in a
                                                                      "specified cause of loss", we will pay for the
         (2) Does not apply to acts of destruction by                 loss or damage caused by that "specified
              your employees (including temporary                     cause of loss".
              employees and leased workers) or
              authorized representatives; but theft by                This exclusion, I., does not apply to
              your employees (including temporary                     damage to glass caused by chemicals
              employees and leased workers) or                        applied to the glass.
              authorized representatives is not                   m. Neglect of an insured to use all reasonable
              covered.                                                means to save and preserve property from
       i. Voluntary parting with any property by you                  further damage at and after the time of loss.
          or anyone else to whom you have entrusted            3. We will not pay for loss or damage caused by
          the property if induced to do so by any                 or resulting from any of the following, 3.a.
          fraudulent scheme, trick, device or false               through 3.c. But if an excluded cause of loss
          pretense.                                               that is listed in 3.a. through 3.c. results in a
       j. Rain, snow, ice or sleet to personal                    Covered Cause of Loss, we will pay for the
          property in the open.                                   loss or damage caused by that Covered Cause
                                                                  of Loss.
       k. Collapse, including any of the following
          conditions of property or any part of the               a. Weather conditions. But this exclusion only
          property:                                                   applies if weather conditions contribute in
                                                                      any way with a cause or event excluded in
         (1) An abrupt falling down or caving in;                     Paragraph 1. above to produce the loss or
         (2) Loss of structural integrity, including                  damage.
              separation of parts of the property or              b. Acts or decisions, including the failure to act
              property in danger of falling down or                   or decide, of any person, group,
              caving in; or                                           organization or governmental body.
         (3) Any cracking, bulging, sagging, bending,             c. Faulty, inadequate or defective:
              leaning, settling, shrinkage or expansion
              as such condition relates to (1) or (2)                (1) Planning,        zoning,    development,
              above.                                                      surveying, siting;
          But if collapse results in a Covered Cause                 (2) Design, specifications, workmanship,
          of Loss at the described premises, we will                      repair,     construction,     renovation,
          pay for the loss or damage caused by that                       remodeling, grading, compaction;
          Covered Cause of Loss.                                     (3) Materials used in repair, construction,
          This exclusion, k., does not apply:                             renovation or remodeling; or
             (a) To the extent that coverage is                      (4) Maintenance;
                 provided under the Additional                        of part or all of any property on or off the
                 Coverage, Collapse; or                               described premises.




 Page 4 of 10                         © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 62 of 90



    4. Special Exclusions                                           (5) Any other consequential loss.
       The following provisions apply only to the                 b. Leasehold Interest Coverage Form
       specified Coverage Forms:                                    (1) Paragraph B.1.a., Ordinance Or Law,
       a. Business Income (And Extra Expense)                           does not apply to insurance under this
          Coverage Form, Business Income                                Coverage Form.
          (Without Extra Expense) Coverage Form,                    (2) We will not pay for any loss caused by:
          Or Extra Expense Coverage Form
                                                                       (a) Your cancelling the lease;
          We will not pay for:
                                                                       (b) The      suspension,       lapse    or
         (1) Any loss caused by or resulting from:                         cancellation of any license; or
             (a) Damage or destruction of "finished                    (c) Any other consequential loss.
                 stock"; or
                                                                  c. Legal Liability Coverage Form
             (b) The time required to reproduce
                 "finished stock".                                  (1) The following exclusions do not apply to
                                                                        insurance under this Coverage Form:
             This exclusion does not apply to Extra
             Expense.                                                  (a) Paragraph B.1.a. Ordinance Or Law;
         (2) Any loss caused by or resulting from                      (b) Paragraph B.1.c. Governmental
             direct physical loss or damage to radio                       Action;
             or television antennas (including satellite               (c) Paragraph B.1.d. Nuclear Hazard;
             dishes) and their lead-in wiring, masts or                (d) Paragraph B.1.e. Utility Services;
             towers.                                                       and
         (3) Any increase of loss caused by or
                                                                        (e) Paragraph B.1.f. War And Military
             resulting from:
                                                                            Action.
            (a) Delay in rebuilding, repairing or                    (2) The following additional exclusions
                replacing the property or resuming                       apply to insurance under this Coverage
                "operations", due to interference at                     Form:
                the location of the rebuilding, repair
                or replacement by strikers or other                     (a) Contractual Liability
                persons; or                                                 We will not defend any claim or
            (b) Suspension, lapse or cancellation of                        "suit", or pay damages that you are
                any license, lease or contract. But if                      legally liable to pay, solely by reason
                the suspension, lapse or cancellation                       of your assumption of liability in a
                is     directly   caused    by    the                       contract or agreement. But this
                "suspension" of "operations", we will                       exclusion does not apply to a written
                cover such loss that affects your                           lease agreement in which you have
                Business Income during the "period                          assumed liability for building damage
                of restoration" and any extension of                        resulting from an actual or attempted
                the "period of restoration" in                              burglary or robbery, provided that:
                accordance with the terms of the                             (i) Your assumption of liability was
                Extended         Business     Income                             executed prior to the accident;
                Additional      Coverage   and    the                            and
                Extended Period Of Indemnity
                Optional Coverage or any variation                          (ii) The building is Covered Property
                                                                                 under this Coverage Form.
                of these.
         (4) Any Extra Expense caused by or                             (b) Nuclear Hazard
             resulting from suspension, lapse or                            We will not defend any claim or
             cancellation of any license, lease or                          "suit", or pay any damages, loss,
             contract beyond the "period of                                 expense or obligation, resulting from
             restoration".                                                  nuclear reaction or radiation, or
                                                                            radioactive contamination, however
                                                                            caused.




 CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                        Page 5 of 10
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 63 of 90



    5. Additional Exclusion                                        d. Building materials and supplies not
       The following provisions apply only to the                     attached as part of the building or structure,
       specified property:                                            caused by or resulting from theft.
       Loss Or Damage To Products                                     However, this limitation does not apply to:
       We will not pay for loss or damage to any                     (1) Building materials and supplies held for
       merchandise, goods or other product caused                         sale by you, unless they are insured
       by or resulting from error or omission by any                      under the Builders Risk Coverage Form;
       person or entity (including those having                           or
       possession under an arrangement where work                    (2) Business Income Coverage or Extra
       or a portion of the work is outsourced) in any                     Expense Coverage.
       stage of the development, production or use of              e. Property that is missing, where the only
       the product, including planning, testing,                        evidence of the loss or damage is a
       processing,        packaging,        installation,               shortage disclosed on taking inventory, or
       maintenance or repair. This exclusion applies                    other instances where there is no physical
       to any effect that compromises the form,                         evidence to show what happened to the
       substance or quality of the product. But if such                 property.
       error or omission results in a Covered Cause of
       Loss, we will pay for the loss or damage                     f. Property that has been transferred to a
       caused by that Covered Cause of Loss.                            person or to a place outside the described
                                                                        premises on the basis of unauthorized
 C. Limitations                                                         instructions.
    The following limitations apply to all policy forms            g. Lawns, trees, shrubs or plants which are
    and endorsements, unless otherwise stated:                          part of a vegetated roof, caused by or
    1. We will not pay for loss of or damage to                         resulting from:
       property, as described and limited in this                      (1) Dampness or dryness of atmosphere or
       section. In addition, we will not pay for any loss                   of soil supporting the vegetation;
       that is a consequence of loss or damage as
       described and limited in this section.                          (2) Changes in or extremes of temperature;
       a. Steam boilers, steam pipes, steam engines                    (3) Disease;
           or steam turbines caused by or resulting                    (4) Frost or hail; or
           from any condition or event inside such                     (5) Rain, snow, ice or sleet.
           equipment. But we will pay for loss of or
           damage to such equipment caused by or                2. We will not pay for loss of or damage to the
           resulting from an explosion of gases or fuel            following types of property unless caused by
           within the furnace of any fired vessel or               the "specified causes of loss" or building glass
           within the flues or passages through which              breakage:
           the gases of combustion pass.                           a. Animals, and then only if they are killed or
       b. Hot water boilers or other water heating                      their destruction is made necessary.
           equipment caused by or resulting from any               b. Fragile articles such as statuary, marbles,
           condition or event inside such boilers or                  chinaware and porcelains, if broken. This
           equipment, other than an explosion.                        restriction does not apply to:
       c. The interior of any building or structure, or              (1) Glass; or
           to personal property in the building or
           structure, caused by or resulting from rain,              (2) Containers of property held for sale.
           snow, sleet, ice, sand or dust, whether                 c. Builders' machinery, tools and equipment
           driven by wind or not, unless:                             owned by you or entrusted to you, provided
          (1) The building or structure first sustains                such property is Covered Property.
               damage by a Covered Cause of Loss to                   However, this limitation does not apply:
               its roof or walls through which the rain,             (1) If the property is located on or within
               snow, sleet, ice, sand or dust enters; or                 100 feet of the described premises,
          (2) The loss or damage is caused by or                         unless the premises is insured under the
               results from thawing of snow, sleet or                    Builders Risk Coverage Form; or
               ice on the building or structure.                     (2) To Business Income Coverage or to
                                                                         Extra Expense Coverage.




 Page 6 of 10                          © Insurance Services Office, Inc., 2011                     CP 10 30 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 64 of 90



    3. The special limit shown for each category, a.           2. We will pay for direct physical loss or damage
       through d., is the total limit for loss of or              to Covered Property, caused by abrupt
       damage to all property in that category. The               collapse of a building or any part of a building
       special limit applies to any one occurrence of             that is insured under this Coverage Form or
       theft, regardless of the types or number of                that contains Covered Property insured under
       articles that are lost or damaged in that                  this Coverage Form, if such collapse is caused
       occurrence. The special limits are (unless a               by one or more of the following:
       higher limit is shown in the Declarations):                a. Building decay that is hidden from view,
       a. $2,500 for furs, fur garments and garments                 unless the presence of such decay is
           trimmed with fur.                                         known to an insured prior to collapse;
       b. $2,500 for jewelry, watches, watch                      b. Insect or vermin damage that is hidden
           movements, jewels, pearls, precious and                   from view, unless the presence of such
           semiprecious stones, bullion, gold, silver,               damage is known to an insured prior to
           platinum and other precious alloys or                     collapse;
           metals. This limit does not apply to jewelry           c. Use of defective material or methods in
           and watches worth $100 or less per item.                  construction, remodeling or renovation if the
       c. $2,500 for patterns, dies, molds and forms.                abrupt collapse occurs during the course of
       d. $250 for stamps, tickets, including lottery                the construction, remodeling or renovation.
           tickets held for sale, and letters of credit.          d. Use of defective material or methods in
       These special limits are part of, not in addition             construction, remodeling or renovation if the
       to, the Limit of Insurance applicable to the                  abrupt      collapse   occurs     after    the
       Covered Property.                                             construction, remodeling or renovation is
                                                                     complete, but only if the collapse is caused
       This limitation, C.3., does not apply to                      in part by:
       Business Income Coverage or to Extra
       Expense Coverage.                                            (1) A cause of loss listed in 2.a. or 2.b.;
    4. We will not pay the cost to repair any defect to             (2) One or more of the "specified causes of
       a system or appliance from which water, other                     loss";
       liquid, powder or molten material escapes. But               (3) Breakage of building glass;
       we will pay the cost to repair or replace                    (4) Weight of people or personal property;
       damaged parts of fire-extinguishing equipment                     or
       if the damage:
                                                                    (5) Weight of rain that collects on a roof.
       a. Results in discharge of any substance from
            an automatic fire protection system; or            3. This Additional Coverage – Collapse does
                                                                  not apply to:
        b. Is directly caused by freezing.
                                                                  a. A building or any part of a building that is in
        However, this limitation does not apply to                   danger of falling down or caving in;
        Business Income Coverage or to Extra
        Expense Coverage.                                         b. A part of a building that is standing, even if
                                                                     it has separated from another part of the
 D. Additional Coverage – Collapse                                   building; or
    The coverage provided under this Additional                   c. A building that is standing or any part of a
    Coverage, Collapse, applies only to an abrupt                    building that is standing, even if it shows
    collapse as described and limited in D.1. through                evidence of cracking, bulging, sagging,
    D.7.                                                             bending, leaning, settling, shrinkage or
    1. For the purpose of this Additional Coverage,                  expansion.
        Collapse, abrupt collapse means an abrupt              4. With respect to the following property:
        falling down or caving in of a building or any
        part of a building with the result that the               a. Outdoor radio or television antennas
        building or part of the building cannot be                   (including satellite dishes) and their lead-in
        occupied for its intended purpose.                           wiring, masts or towers;




 CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                        Page 7 of 10
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 65 of 90



       b.  Awnings, gutters and downspouts;                   E. Additional Coverage – Limited Coverage For
       c.  Yard fixtures;                                        "Fungus", Wet Rot, Dry Rot And Bacteria
       d.  Outdoor swimming pools;                               1. The coverage described in E.2. and E.6. only
                                                                    applies when the "fungus", wet or dry rot or
       e.  Fences;                                                  bacteria are the result of one or more of the
       f.  Piers, wharves and docks;                                following causes that occur during the policy
                                                                    period and only if all reasonable means were
       g.  Beach       or     diving    platforms     or
                                                                    used to save and preserve the property from
           appurtenances;
                                                                    further damage at the time of and after that
       h. Retaining walls; and                                      occurrence:
        i. Walks, roadways and other paved surfaces;                a. A "specified cause of loss" other than fire or
       if an abrupt collapse is caused by a cause of                    lightning; or
       loss listed in 2.a. through 2.d., we will pay for            b. Flood, if the Flood Coverage Endorsement
       loss or damage to that property only if:                        applies to the affected premises.
            (1) Such loss or damage is a direct result of           This Additional Coverage does not apply to
                the abrupt collapse of a building insured           lawns, trees, shrubs or plants which are part of
                under this Coverage Form; and                       a vegetated roof.
            (2) The property is Covered Property under           2. We will pay for loss or damage by "fungus",
                this Coverage Form.                                 wet or dry rot or bacteria. As used in this
    5. If personal property abruptly falls down or                  Limited Coverage, the term loss or damage
       caves in and such collapse is not the result of              means:
       abrupt collapse of a building, we will pay for                a. Direct physical loss or damage to Covered
       loss or damage to Covered Property caused by                     Property caused by "fungus", wet or dry rot
       such collapse of personal property only if:                      or bacteria, including the cost of removal of
       a. The collapse of personal property was                         the "fungus", wet or dry rot or bacteria;
          caused by a cause of loss listed in 2.a.                  b. The cost to tear out and replace any part of
          through 2.d.;                                                the building or other property as needed to
       b. The personal property which collapses is                     gain access to the "fungus", wet or dry rot
           inside a building; and                                      or bacteria; and
       c. The property which collapses is not of a                  c. The cost of testing performed after removal,
           kind listed in 4., regardless of whether that                repair, replacement or restoration of the
           kind of property is considered to be                         damaged property is completed, provided
           personal property or real property.                          there is a reason to believe that "fungus",
                                                                        wet or dry rot or bacteria are present.
       The coverage stated in this Paragraph 5. does
       not apply to personal property if marring and/or          3. The coverage described under E.2. of this
       scratching is the only damage to that personal               Limited Coverage is limited to $15,000.
       property caused by the collapse.                             Regardless of the number of claims, this limit is
                                                                    the most we will pay for the total of all loss or
    6. This Additional Coverage, Collapse, does not                 damage arising out of all occurrences of
       apply to personal property that has not abruptly             "specified causes of loss" (other than fire or
       fallen down or caved in, even if the personal
                                                                    lightning) and Flood which take place in a 12-
       property shows evidence of cracking, bulging,                month period (starting with the beginning of the
       sagging, bending, leaning, settling, shrinkage               present annual policy period). With respect to a
       or expansion.
                                                                    particular occurrence of loss which results in
    7. This Additional Coverage, Collapse, will not                 "fungus", wet or dry rot or bacteria, we will not
       increase the Limits of Insurance provided in                 pay more than a total of $15,000 even if the
       this Coverage Part.                                          "fungus", wet or dry rot or bacteria continue to
    8. The term Covered Cause of Loss includes the                  be present or active, or recur, in a later policy
       Additional Coverage, Collapse, as described                  period.
       and limited in D.1. through D.7.




 Page 8 of 10                           © Insurance Services Office, Inc., 2011                     CP 10 30 10 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 66 of 90



    4. The coverage provided under this Limited              F. Additional Coverage Extensions
       Coverage does not increase the applicable                1. Property In Transit
       Limit of Insurance on any Covered Property. If
       a particular occurrence results in loss or                  This Extension applies only to your personal
       damage by "fungus", wet or dry rot or bacteria,             property to which this form applies.
       and other loss or damage, we will not pay                   a. You may extend the insurance provided by
       more, for the total of all loss or damage, than                this Coverage Part to apply to your
       the applicable Limit of Insurance on the                       personal property (other than property in
       affected Covered Property.                                     the care, custody or control of your
       If there is covered loss or damage to Covered                  salespersons) in transit more than 100 feet
       Property, not caused by "fungus", wet or dry rot               from the described premises. Property must
       or bacteria, loss payment will not be limited by               be in or on a motor vehicle you own, lease
       the terms of this Limited Coverage, except to                  or operate while between points in the
       the extent that "fungus", wet or dry rot or                    coverage territory.
       bacteria cause an increase in the loss. Any                 b. Loss or damage must be caused by or
       such increase in the loss will be subject to the               result from one of the following causes of
       terms of this Limited Coverage.                                loss:
    5. The terms of this Limited Coverage do not                     (1) Fire, lightning, explosion, windstorm or
       increase or reduce the coverage provided                          hail, riot or civil commotion, or
       under Paragraph F.2. (Water Damage, Other                         vandalism.
       Liquids, Powder Or Molten Material Damage)
                                                                     (2) Vehicle collision, upset or overturn.
       of this Causes Of Loss form or under the                          Collision means accidental contact of
       Additional Coverage, Collapse.                                    your vehicle with another vehicle or
    6. The following, 6.a. or 6.b., applies only if                      object. It does not mean your vehicle's
       Business Income and/or Extra Expense                              contact with the roadbed.
       Coverage applies to the described premises                    (3) Theft of an entire bale, case or package
       and only if the "suspension" of "operations"                      by forced entry into a securely locked
       satisfies all terms and conditions of the
                                                                         body or compartment of the vehicle.
       applicable Business Income and/or Extra                           There must be visible marks of the
       Expense Coverage Form:                                            forced entry.
       a. If the loss which resulted in "fungus", wet or
                                                                   c. The most we will pay for loss or damage
           dry rot or bacteria does not in itself
                                                                      under this Extension is $5,000.
           necessitate a "suspension" of "operations",
           but such "suspension" is necessary due to               This Coverage Extension is additional
           loss or damage to property caused by                    insurance.     The    Additional     Condition,
           "fungus", wet or dry rot or bacteria, then our          Coinsurance, does not apply to this Extension.
           payment under Business Income and/or                 2. Water Damage, Other Liquids, Powder Or
           Extra Expense is limited to the amount of               Molten Material Damage
           loss and/or expense sustained in a period
           of not more than 30 days. The days need                 If loss or damage caused by or resulting from
           not be consecutive.                                     covered water or other liquid, powder or molten
                                                                   material damage loss occurs, we will also pay
       b. If a covered "suspension" of "operations"                the cost to tear out and replace any part of the
          was caused by loss or damage other than                  building or structure to repair damage to the
          "fungus", wet or dry rot or bacteria but                 system or appliance from which the water or
          remediation of "fungus", wet or dry rot or               other substance escapes. This Coverage
          bacteria prolongs the "period of restoration",           Extension does not increase the Limit of
          we will pay for loss and/or expense                      Insurance.
          sustained during the delay (regardless of
          when such a delay occurs during the                   3. Glass
          "period of restoration"), but such coverage              a. We will pay for expenses incurred to put up
          is limited to 30 days. The days need not be                 temporary plates or board up openings if
          consecutive.                                                repair or replacement of damaged glass is
                                                                      delayed.




 CP 10 30 10 12                        © Insurance Services Office, Inc., 2011                       Page 9 of 10
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 67 of 90



       b. We will pay for expenses incurred to                     c. Water damage means:
           remove or replace obstructions when                       (1) Accidental discharge or leakage of
           repairing or replacing glass that is part of a                 water or steam as the direct result of the
           building. This does not include removing or                    breaking apart or cracking of a
           replacing window displays.                                     plumbing, heating, air conditioning or
       This Coverage Extension F.3. does not                              other system or appliance (other than a
       increase the Limit of Insurance.                                   sump system including its related
 G. Definitions                                                           equipment and parts), that is located on
                                                                          the described premises and contains
    1. "Fungus" means any type or form of fungus,                         water or steam; and
       including mold or mildew, and any mycotoxins,
       spores, scents or by-products produced or                     (2) Accidental discharge or leakage of
       released by fungi.                                                 water or waterborne material as the
                                                                          direct result of the breaking apart or
    2. "Specified causes of loss" means the following:                    cracking of a water or sewer pipe that is
       fire; lightning; explosion; windstorm or hail;                     located off the described premises and
       smoke; aircraft or vehicles; riot or civil                         is part of a municipal potable water
       commotion; vandalism; leakage from fire-                           supply system or municipal sanitary
       extinguishing equipment; sinkhole collapse;                        sewer system, if the breakage or
       volcanic action; falling objects; weight of snow,                  cracking is caused by wear and tear.
       ice or sleet; water damage.
                                                                      But water damage does not include loss or
       a. Sinkhole collapse means the sudden                          damage otherwise excluded under the
           sinking or collapse of land into underground               terms of the Water Exclusion. Therefore, for
           empty spaces created by the action of                      example, there is no coverage under this
           water on limestone or dolomite. This cause                 policy in the situation in which discharge or
           of loss does not include:                                  leakage of water results from the breaking
          (1) The cost of filling sinkholes; or                       apart or cracking of a pipe which was
                                                                      caused by or related to weather-induced
          (2) Sinking or collapse of land into man-
                                                                      flooding, even if wear and tear
              made underground cavities.
                                                                      contributed to the breakage or cracking. As
        b. Falling objects does not include loss or                   another example, and also in accordance
           damage to:                                                 with the terms of the Water Exclusion, there
          (1) Personal property in the open; or                       is no coverage for loss or damage caused
                                                                      by or related to weather-induced flooding
          (2) The interior of a building or structure, or             which follows or is exacerbated by pipe
              property inside a building or structure,
                                                                      breakage or cracking attributable to wear
              unless the roof or an outside wall of the               and tear.
              building or structure is first damaged by
              a falling object.                                       To the extent that accidental discharge or
                                                                      leakage of water falls within the criteria set
                                                                      forth in c.(1) or c.(2) of this definition of
                                                                      "specified causes of loss," such water is not
                                                                      subject to the provisions of the Water
                                                                      Exclusion which preclude coverage for
                                                                      surface water or water under the surface of
                                                                      the ground.




 Page 10 of 10                         © Insurance Services Office, Inc., 2011                     CP 10 30 10 12
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 68 of 90
POLICY NUMBER: FSF15744042 001                                                       COMMERCIAL PROPERTY
                                                                                             CP 12 11 10 00

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      BURGLARY AND ROBBERY PROTECTIVE
                                SAFEGUARDS
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART

                                                         SCHEDULE*

             Premises                              Building                         Protective Safeguards
                No.                                  No.                             Symbols Applicable
                 1                                    1                                      BR-1




Describe any "BR-4":

* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the
  Declarations.

A. The following is added to the Commercial                    c. "BR-3" Security Service, with a recording
   Property Conditions:                                           system or watch clock, making hourly rounds
   BURGLARY AND           ROBBERY       PROTECTIVE                covering the entire building, when the premises
   SAFEGUARDS                                                     are not in actual operation.
   1. As a condition of this insurance, you are                d. "BR-4" The protective safeguard described in
      required to maintain the protective devices                 the Schedule.
      and/or services listed in the Schedule above.      B. The following is added to the Exclusions section of
   2. The protective safeguard(s) to which this             the Causes Of Loss – Special Form:
      endorsement applies are identified by the             BURGLARY   AND            ROBBERY       PROTECTIVE
      following symbols:                                    SAFEGUARDS
      a. "BR-1" Automatic Burglary Alarm, protecting        We will not pay for loss or damage caused by or
         the entire building, that signals to:              resulting from theft if, prior to the theft, you:
        (1) An outside central station; or                  1. Knew of any suspension or impairment in any
        (2) A police station.                                  protective safeguard listed in the Schedule above
                                                               and failed to notify us of that fact; or
      b. "BR-2" Automatic Burglary Alarm, protecting
         the entire building, that has a loud sounding      2. Failed to maintain any protective safeguard listed
         gong or siren on the outside of the building.         in the Schedule above, and over which you had
                                                               control, in complete working order.




CP 12 11 10 00                   Copyright, Insurance Services Office, Inc., 1999                    Page 1 of 1    
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 69 of 90

                                                                            IL P 003 07 05




                         FLOOD COVERAGE
                 ADVISORY NOTICE TO POLICYHOLDERS

THIS POLICY DOES NOT COVER DAMAGE FROM FLOOD.
FOR INFORMATION ABOUT FLOOD INSURANCE, PLEASE CONTACT THE NATIONAL FLOOD INSURANCE
PROGRAM OR YOUR INSURANCE AGENT.




IL P 003 07 05                 © ISO Properties, Inc., 2005                    Page 1 of 1   
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 70 of 90




                                 ASBESTOS MATERIAL EXCLUSION


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
              This endorsement modifies insurance provided under the following:
                             COMMERCIAL PROPERTY COVERAGE PART



 The following supersedes the terms and conditions of this Coverage Part. We will not pay for:
 1)   Demolition or increased cost of reconstruction, repair, debris removal or loss of use necessitated by the
      enforcement of any law or ordinance regulating asbestos material; or
 2)   Any government direction or request declaring that asbestos material present in or part of or utilized on any
      undamaged portion of the insured's property can no longer be used for the purpose for which it was
      intended or installed and must be removed or modified.


 All other terms and conditions of this policy remain unchanged. This endorsement is a part of your policy and
 takes effect on the effective date of your policy unless another effective date is shown.




                                                                              Authorized Representative




 FA-49317 (06/17)                                                                                           Page 1 of 1
    Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 71 of 90


                                          CHUBB GROUP OF COMPANIES
                                            U.S. PRIVACY NOTICE




FACTS            WHAT DOES THE CHUBB GROUP OF COMPANIES DO WITH
                 YOUR PERSONAL INFORMATION?
                 Insurance companies choose how they share your personal information. Federal and state law gives
                 consumers the right to limit some but not all sharing. Federal and state law also requires us to tell you
    Why?         how we collect, share, and protect your personal information. Please read this notice carefully to
                 understand what we do.
                 The types of personal information we collect and share depend on the product or service you have with
                 us. This information can include:

                    Social Security number and payment history
    What?           insurance claim history and medical information
                    account transactions and credit scores

                 When you are no longer our customer, we continue to share information about you as described in this
                 notice.
                 All insurance companies need to share customers’ personal information to run their everyday business.
    How?         In the section below, we list the reasons insurance companies can share their customers’ personal
                 information; the reasons the Westchester chooses to share; and whether you can limit this sharing.
      Reasons we can share your
                                                      Does Westchester                Can you limit this sharing?
         personal information
                                                      share?
For our everyday business purposes – such
as to process your transactions, maintain your                  Yes                                    No
account(s), respond to court orders and legal
investigations, or report to credit bureaus
For our marketing purposes – to offer our                       Yes                                    No
products and services to you
For joint marketing with other financial                        Yes                                    No
companies
For our affiliates’ everyday business                           Yes                                    No
purposes – information about your
transactions and experiences
For our affiliates’ everyday business                           No                              We don’t share
purposes – information about your
creditworthiness
For our affiliates to market to you                             No                              We don’t share
For nonaffiliates to market to you                              No                              We don’t share
4


Questions?        Call 1-800-352-4462 or go to www.acegroup.com/us-en/contact-us/general-inquiry-form.aspx




                                                                                                            V.1.2013
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 72 of 90



Page 2

Who we are
Who is providing this   The Chubb Group of Companies. A list of these companies is located at the end of
notice?                 this document.

What we do
How does                To protect your personal information from unauthorized access and use, we use security
Westchester protect     measures that comply with federal law. These measures include computer safeguards and
my personal             secured files and buildings.
information?
                        We restrict access to personal information to our employees, affiliates’ employees, or others
                        who need to know that information to service the account or to conduct our normal business
                        operations.
How does
Westchester collect     We collect your personal information, for example, when you
my personal
                           apply for insurance or pay insurance premiums
information?
                           file an insurance claim or provide account information
                           give us your contact information

                        We also collect your personal information from others, such as credit bureaus, affiliates, or
                        other companies.

Why can’t I limit all   Federal law gives you the right to limit only
sharing?
                           sharing for affiliates’ everyday business purposes – information about your
                            creditworthiness
                           affiliates from using your information to market to you
                           sharing for nonaffiliates to market to you

                        State laws and individual companies may give you additional rights to limit sharing. See
                        below for more on your rights under state law.

Definitions
Affiliates
                        Companies related by common ownership or control. They can be financial and
                        nonfinancial companies.

                           Our affiliates include those with an Westchester name and financial companies,
                            such as Westchester Fire Insurance Company and ESIS, Inc.

Nonaffiliates
                        Companies not related by common ownership or control. They can be financial and
                        nonfinancial companies.

                           Westchester does not share with nonaffiliates so they can market to you.

Joint Marketing
                        A formal agreement between nonaffiliated financial companies that together market financial
                        products or services to you.

                           Our joint marketing partners include categories of companies such as banks.




                                                                                                          V.1.2013
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 73 of 90



Page 3

Other important information
For Insurance Customers in CA, CT, GA, IL, MA, ME, MN, MT, NC, NJ, OH, OR, and VA only: Under state law, you
have the right see the personal information about you that we have on file. To see your information, write Chubb US
Customer Services, P.O. Box 1000, 436 Walnut Street, WA04B, Philadelphia, PA 19106.Chubb may charge a reasonable
fee to cover the costs of providing this information. If you think any of the information is wrong, you may write us. We will
let you know what actions we take. If you do not agree with our actions, you may send us a statement. If you want a full
description of privacy rights that we will protect in accordance with the law in your home state, please contact us and we
will provide it. We may disclose information to certain third parties, such as law enforcement officers, without your
permission.

For Nevada residents only: We may contact our existing customers by telephone to offer additional insurance products
that we believe may be of interest to you. Under state law, you have the right to opt out of these calls by adding your
name to our internal do-not-call list. To opt out of these calls, or for more information about your opt out rights, please
contact our customer service department. You can reach us by calling 1-800-352-4462, emailing us at
info@acegroup.com, or writing to P.O. Box 1000, 436 Walnut Street, WA04B, Philadelphia, PA 19106. You are being
provided this notice under Nevada state law. In addition to contacting Westchester, Nevada residents can contact the
Nevada Attorney General for more information about your opt out rights by calling 775-684-1100, emailing
bcpinfo@ag.state.nv.us, or by writing to: Office of the Attorney General, Nevada Department of Justice, Bureau of
Consumer Protection: 100 North Carson Street, Carson City, NV 89701.

For Vermont residents only: Under state law, we will not share information about your creditworthiness within our
corporate family except with your authorization or consent, but we may share information about our transactions or
experiences with you within our corporate family without your consent.

Chubb Group of Companies legal entities
Chubb Group of Companies use the names: ACE American Insurance Company, ACE Fire Underwriters Insurance Company, ACE
Insurance Company of the Midwest, ACE Property and Casualty Insurance Company, Atlantic Employers Insurance Company,
Bankers Standard Fire and Marine Company, Bankers Standard Insurance Company, Century Indemnity Company, Illinois Union
Insurance Company, Indemnity Insurance Company of North America, Insurance Company of North America, Pacific Employers
Insurance Company, Westchester Fire Insurance Company, Westchester Surplus Lines Insurance Company, ESIS, Inc., Combined
Insurance Company of America, Combined Life Insurance Company of New York, Penn Millers Insurance Company, Agri General
Insurance Company




                                                                                                             V.1.2013
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 74 of 90




   Westchester Surplus Lines
   Insurance Company
   INSURANCE COMPANY

   11575 Great Oaks Way
   Suite 200
   Alpharetta, GA 30022




   POLICY NO: FSF15744042 001
                                         NOTICE
   NAME OF NSURED: 4-UP CORP
   ADDRESS:          18600 NW 87th Ave, Suite 102
   Hialeah, FL 33015


   We are pleased to enclose your policy for this account.

   Please be advised that by binding this risk with the above referenced Surplus Lines Insurance Company,
   you agree that as the Surplus Lines Broker responsible for the placement of this insurance policy, it is
   your obligation to comply with all States Surplus Lines Laws including completion of any
   declarations/affidavits that must be filed as well as payment of any and all Surplus Lines taxes that must
   be remitted to the State(s). We will look to you for indemnification if controlling Surplus Lines Laws are
   violated by you as the Surplus Lines broker responsible for the placement.

   You further confirm that any applicable state requirement concerning a diligent search for coverage by
   admitted carriers has been fulfilled in accordance with state law.

   Thank you for this placement and your regulatory compliance.

   Date: 03-16-2020




   WSG-084 (05/11)
   Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 75 of 90


                                                                Westchester Surplus Lines Insurance Company
                                                                            Insurance Company

                                                                                 4-UP CORP
                                                                                 Policyholder

                                                                              FSF15744042 001
                                                                               Policy Number

                                                                            R-T SPECIALTY LLC
                                                                              Broker/Producer

                                    POLICYHOLDER DISCLOSURE
                            NOTICE OF TERRORISM INSURANCE COVERAGE
You were notified that under the Terrorism Risk Insurance Act, as amended, you have a right to purchase insurance
coverage for losses resulting from acts of terrorism. As defined in Section 102(1) of the Act: The term "act of terrorism"
means any act or acts that are certified by the Secretary of the Treasury---in consultation with the Secretary of Homeland
Security, and the Attorney General of the United States---to be an act of terrorism; to be a violent act or an act that is
dangerous to human life, property, or infrastructure; to have resulted in damage within the United States, or outside the
United States in the case of certain air carriers or vessels or the premises of a United States mission; and to have been
committed by an individual or individuals as part of an effort to coerce the civilian population of the United States or to
influence the policy or affect the conduct of the United States Government by coercion.

YOU SHOULD KNOW THAT WHERE COVERAGE IS PROVIDED BY YOUR POLICY FOR LOSSES RESULTING FROM
CERTIFIED ACTS OF TERRORISM, SUCH LOSSES MAY BE PARTIALLY REIMBURSED BY THE UNITED STATES
GOVERNMENT UNDER A FORMULA ESTABLISHED BY FEDERAL LAW. HOWEVER, YOUR POLICY MAY CONTAIN
OTHER EXCLUSIONS WHICH MIGHT AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION FOR NUCLEAR
EVENTS. UNDER THE FORMULA, THE UNITED STATES GOVERNMENT GENERALLY REIMBURSES 85% FOR
YEAR 2015, 84% BEGINNING ON JANUARY 1, 2016; 83% BEGINNING ON JANUARY 1, 2017, 82% BEGINNING ON
JANUARY 1, 2018; 81% BEGINNING ON JANUARY 1, 2019 AND 80% BEGINNING ON JANUARY 1, 2020, OF
COVERED TERRORISM LOSSES EXCEEDING THE STATUTORILY ESTABLISHED DEDUCTIBLE PAID BY THE
INSURANCE COMPANY PROVIDING THE COVERAGE. THE PREMIUM THAT WOULD BE CHARGED FOR THIS
COVERAGE IS PROVIDED BELOW AND DOES NOT INCLUDE ANY CHARGES FOR THE PORTION OF LOSS THAT
MAY BE COVERED BY THE FEDERAL GOVERNMENT UNDER THE ACT.

YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK INSURANCE ACT, AS AMENDED, CONTAINS A $100
BILLION CAP THAT LIMITS U.S. GOVERNMENT REIMBURSEMENT AS WELL AS INSURERS’ LIABILITY FOR
LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN ANY
ONE CALENDAR YEAR EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR ALL INSURERS
EXCEED $100 BILLION, YOUR COVERAGE MAY BE REDUCED.

You elected NOT to purchase terrorism coverage under the Act at the price indicated. ACCORDINGLY, WE WILL NOT
PROVIDE THIS COVERAGE AND YOU DO NOT OWE THE ADDITIONAL PREMIUM FOR THAT COVERAGE
INDICATED BELOW.

Terrorism coverage described by the Act under your policy was made available to you for additional
premium in the amount of $334, however you elected to decline such coverage.

TRIA24 (01/15)
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 76 of 90

                                    TERRORISM EXCLUSION ENDORSEMENT

 Named Insured                                                                               Endorsement Number
 4-UP CORP
 Policy Symbol          Policy Number        Policy Period                                   Effective Date of Endorsement
 FS                     FSF15744042 001      03-10-2020               To   03-10-2021
 Issued By (Name of Insurance Company)
 Westchester Surplus Lines Insurance Company

                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:

                                   BOILER AND MACHINERY COVERAGE PART
                                      BUSINESS AUTO COVERAGE FORM
                                          GARAGE COVERAGE FORM
                                      MOTOR CARRIER COVERAGE FORM
                                        TRUCKERS COVERAGE FORM
                              BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM
                                COMMERCIAL INLAND MARINE COVERAGE PART
                                   COMMERCIAL PROPERTY COVERAGE FORM
                                   COMMERCIAL PROPERTY COVERAGE PART
                                        STANDARD PROPERTY POLICY

The following exclusion is added to this policy and applies to all coverages, additional coverages, and coverage
extensions, notwithstanding any provision to the contrary in this policy or any other endorsement hereto:

    A. This insurance does not cover loss, damage, injury, expense, cost, or legal obligation directly or indirectly caused
       by or resulting from any of the following, regardless of any other cause or event, whether or not insured under this
       policy, contributing concurrently or in any other sequence thereto:

        1. "Act of Terrorism"; or

        2. Actions taken by or on behalf of any government or any branch or division thereof (including, without
           limitation, the uniformed armed forces, militia, police, state security, and anti-terrorism agencies) in
           responding to, preventing, combating, defending or retaliating against any "Act of Terrorism; or

        3. dispersal, application, or release of any actual or alleged pathogen, poison, biologic or chemical product,
           material, waste or substance as a result of an Act of Terrorism, and it reasonably appears that one purpose of
           the Act of Terrorism was to release such product, material, waste or substance.

        This exclusion applies whether or not the "Act of Terrorism" was committed in concert with or on behalf of any
        organization or government.

        The terms and limitations of this exclusion do not serve to create coverage for any loss which would otherwise be
        excluded under this Policy, such as, but not limited to, losses excluded by the “Nuclear Exclusion” or the “War
        Exclusion” or similar provision.

    B. As used in this endorsement:

        1. “Act of Terrorism” means any act against persons, organizations or property of any nature that involves the
           following or preparation for the following:

                a. Use or threat of force or violence; or

                b. Commission or threat of a dangerous act; or

                c.Commission or threat of an act that interferes with or disrupts an electronic, communication,
                  information, or mechanical system; and
ALL-10750 (01/15)                                      © Chubb. 2016. All rights reserved.                 Page 1 of 2
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 77 of 90


       2. Appears to be intended, in whole or in part, to:

               a. Intimidate or coerce a government or the civilian population; or

               b. Disrupt any segment of a nation's economy; or

               c.   Influence the policy of a government by intimidation or coercion; or

               d. Affect the conduct of a government by mass destruction, assassination, kidnapping or hostage-taking;
                  or

               e. Further political, ideological, religious, social or economic objectives or to express (or express
                  opposition to) a philosophy or ideology; or

               f.   Respond to governmental action or policy.

           "Act of Terrorism" shall also include any incident determined to be such by an official, department or agency
           that has been specifically authorized by federal statute to make such a determination.

   C. Exception Covering Certain Fire Losses

       If an Act of Terrorism results in a fire and the direct physical loss or damage to property insured hereunder
       located in any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the
       Commonwealth of the Northern Mariana Islands, American Samoa, Guam, each of the United States Virgin
       Islands and any territory or possession of the United States, that, either pursuant to the Standard Fire Policy or
       otherwise, prohibits exclusions for acts of terrorism that result in fire, this Company will pay for the loss or
       damage caused by that fire. Such coverage for fire applies only to direct loss or damage to property insured
       hereunder and may be limited, in accordance with the Standard Fire Policy, to the lesser of the actual cash value
       of the property at the time of the loss or the amount which it would cost to repair or replace the property, without
       allowance for any increased cost of repair or replacement by reason of any ordinance or law, and without any
       compensation for business interruption, extra expense to continue business activities, or any other coverage for
       loss or damage other than direct physical loss or damage to the property insured hereunder.



       All other terms and conditions remain unchanged.




ALL-10750 (01/15)                                        © Chubb. 2016. All rights reserved.                Page 2 of 2
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 78 of 90


                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 01 25 02 12

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     FLORIDA CHANGES
 This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART

 A. When this endorsement is attached to Standard              When loss or damage to exterior paint or
    Property Policy CP 00 99, the term Coverage Part           waterproofing material is excluded, we will not
    in this endorsement is replaced by the term Policy.        include the value of paint or waterproofing material
 B. The following provision applies when a                     to determine:
    Coinsurance percentage is shown in the                         a. The amount of the Windstorm or Hail
    Declarations:                                                     Deductible; or
    Florida law states as follows:                                b. The value of Covered Property when
    Coinsurance contract: The rate charged in this                   applying the Coinsurance Condition.
    policy is based upon the use of the coinsurance        D. The Loss Payment Condition dealing with the
    clause attached to this policy, with the consent of       number of days within which we must pay for
    the Insured.                                              covered loss or damage is replaced by the
 C. The following is added:                                   following:
    If windstorm is a Covered Cause of Loss and loss          Provided you have complied with all the terms of
    or damage to Covered Property is caused by or             this Coverage Part, we will pay for covered loss or
    results from windstorm, the following exclusion           damage upon the earliest of the following:
    applies in:                                                      (1) Within 20 days after we receive the
    1. Broward County;                                                   sworn proof of loss and reach written
                                                                         agreement with you;
    2. Dade County;
                                                                     (2) Within 30 days after we receive the
    3. Martin County;                                                    sworn proof of loss and:
    4. Monroe County;                                                   (a) There is an entry of a final judgment;
    5. Palm Beach County; and                                                 or
    6. All the areas east of the west bank of the                       (b) There is a filing of an appraisal
       Intracoastal Waterway in the counties of:                              award with us; or
       a. Indian River; and                                          (3) Within 90 days of receiving notice of an
                                                                         initial, reopened or supplemental claim,
       b. St. Lucie.
                                                                         unless we deny the claim during that
    Windstorm Exterior Paint And Waterproofing                           time or factors beyond our control
    Exclusion                                                            reasonably prevent such payment. If a
    We will not pay for loss or damage caused by                         portion of the claim is denied, then the
    windstorm to:                                                        90-day time period for payment of claim
                                                                         relates to the portion of the claim that is
    1. Paint; or                                                         not denied.
    2. Waterproofing material;                                           Paragraph (3) applies only to the
    applied to the exterior of buildings unless the                      following:
    building to which such loss or damage occurs also                   (a) A claim under a policy covering
    sustains other loss or damage by windstorm in the                         residential property;
    course of the same storm event. But such
    coverage applies only if windstorm is a Covered                     (b) A claim for building or contents
    Cause of Loss.                                                          coverage if the insured structure is
                                                                            10,000 square feet or less and the
                                                                            policy covers only locations in
                                                                            Florida; or




 CP 01 25 02 12                       © Insurance Services Office, Inc., 2011                          Page 1 of 3
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 79 of 90


              (c) A claim for contents coverage under          Catastrophic Ground Cover Collapse
                  a tenant's policy if the rented              We will pay for direct physical loss or damage to
                  premises are 10,000 square feet or           Covered Property caused by or resulting from
                  less and the policy covers only              catastrophic ground cover collapse, meaning
                  locations in Florida.                        geological activity that results in all of the
 E. Sinkhole Collapse Coverage Removed                         following:
    Sinkhole Collapse coverage is removed, as                  1. The abrupt collapse of the ground cover;
    indicated in Paragraphs E.1. through E.4.; and             2. A depression in the ground cover clearly visible
    coverage for Catastrophic Ground Cover Collapse                to the naked eye;
    is added instead as set forth in Paragraph F.
                                                               3. "Structural damage" to the building, including
    1. In the Causes Of Loss – Basic Form and in the              the foundation; and
        Standard Property Policy, Sinkhole Collapse is
        deleted from the Covered Causes of Loss and            4. The insured structure being condemned and
        sinkhole collapse is no longer an exception to            ordered to be vacated by the governmental
        the Earth Movement Exclusion.                             agency authorized by law to issue such an
                                                                  order for that structure.
    2. In the Causes Of Loss – Broad Form, Sinkhole
       Collapse is deleted from the Covered Causes             However, damage consisting merely of the settling
       of Loss and from the Additional Coverage –              or cracking of a foundation, structure or building
       Collapse; and sinkhole collapse is no longer an         does not constitute loss or damage resulting from
       exception to the Earth Movement Exclusion.              a catastrophic ground cover collapse.
    3. In the Causes Of Loss – Special Form,                   The Earth Movement Exclusion and the Collapse
       Sinkhole Collapse is deleted from the                   Exclusion do not apply to coverage for
       "specified causes of loss" and is no longer an          Catastrophic Ground Cover Collapse.
       exception to the Earth Movement Exclusion.             Coverage for Catastrophic Ground Cover Collapse
    4. In the Mortgageholders Errors And Omissions            does not increase the applicable Limit of
       Coverage Form, Sinkhole Collapse is deleted            Insurance. Regardless of whether loss or damage
       from the Covered Causes of Loss under                  attributable to catastrophic ground cover collapse
       Coverage B and from the "specified causes of           also qualifies as Sinkhole Loss or Earthquake (if
       loss", and is no longer an exception to the            either or both of those causes of loss are covered
       Earth Movement Exclusion.                              under this Coverage Part), only one Limit of
                                                              Insurance will apply to such loss or damage.
    Further, this Coverage Part does not insure
    against Sinkhole Loss as defined in Florida law        G. The following applies to the Additional Coverage
    unless an endorsement for Sinkhole Loss is made           – Civil Authority under the Business Income (And
    part of this policy. However, if Sinkhole Loss            Extra Expense) Coverage Form, Business Income
    causes Catastrophic Ground Cover Collapse,                (Without Extra Expense) Coverage Form and
    coverage is provided for the resulting Catastrophic       Extra Expense Coverage Form:
    Ground Cover Collapse even if an endorsement              1. The Additional Coverage – Civil Authority
    for Sinkhole Loss is not made part of this policy.            includes a requirement that the described
 F. The following is added to this Coverage Part as a             premises are not more than one mile from the
    Covered Cause of Loss. In the Causes Of Loss –                damaged property. With respect to described
    Special Form and Mortgageholders Errors And                   premises located in Florida, such one-mile
    Omissions Coverage Form, the following is also                radius does not apply.
    added as a "specified cause of loss". However, as         2. The Additional Coverage – Civil Authority is
    a "specified cause of loss", the following does not           limited to a coverage period of up to four
    apply to the Additional Coverage – Collapse.                  weeks. With respect to described premises
                                                                  located in Florida, such four-week period is
                                                                  replaced by a three-week period.
                                                              3. Civil Authority coverage is subject to all other
                                                                  provisions of that Additional Coverage.




 Page 2 of 3                          © Insurance Services Office, Inc., 2011                     CP 01 25 02 12
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 80 of 90


 H. The following provisions are added to the Duties            2. Foundation displacement or deflection in
    In The Event Of Loss Or Damage Loss                            excess of acceptable variances as defined in
    Condition:                                                     ACI 318-95 or the Florida Building Code, which
          (1) A claim, supplemental claim or                       results in settlement related damage to the
              reopened claim for loss or damage                    primary structural members or primary
              caused by hurricane or other windstorm               structural systems that prevents those
              is barred unless notice of claim is given            members or systems from supporting the loads
              to us in accordance with the terms of                and forces they were designed to support to
              this policy within three years after the             the extent that stresses in those primary
              hurricane first made landfall or a                   structural members or primary structural
              windstorm other than hurricane caused                systems exceed one and one-third the nominal
              the covered damage. (Supplemental                    strength allowed under the Florida Building
              claim or reopened claim means an                     Code for new buildings of similar structure,
              additional claim for recovery from us for            purpose, or location;
              losses from the same hurricane or other           3. Damage that results in listing, leaning, or
              windstorm which we have previously                   buckling of the exterior load bearing walls or
              adjusted pursuant to the initial claim.)             other vertical primary structural members to
              This provision concerning time for                   such an extent that a plumb line passing
              submission of claim, supplemental claim              through the center of gravity does not fall
              or reopened claim does not affect any                inside the middle one-third of the base as
              limitation for legal action against us as            defined within the Florida Building Code;
              provided in this policy under the Legal           4. Damage that results in the building, or any
              Action Against Us Condition, including               portion of the building containing primary
              any amendment to that condition.                     structural members or primary structural
          (2) Any inspection or survey by us, or on                systems, being significantly likely to imminently
              our behalf, of property that is the subject          collapse because of the movement or
              of a claim, will be conducted with at                instability of the ground within the influence
              least 48 hours' notice to you. The 48-               zone of the supporting ground within the sheer
              hour notice may be waived by you.                    plane necessary for the purpose of supporting
                                                                   such building as defined within the Florida
 I. The following definition of structural damage is               Building Code; or
    added with respect to the coverage provided
    under this endorsement:                                     5. Damage occurring on or after October 15,
                                                                   2005, that qualifies as substantial structural
    "Structural damage" means a covered building,                  damage as defined in the Florida Building
    regardless of the date of its construction, has                Code.
    experienced the following.
    1. Interior floor displacement or deflection in
       excess of acceptable variances as defined in
       ACI 117-90 or the Florida Building Code, which
       results in settlement related damage to the
       interior such that the interior building structure
       or members become unfit for service or
       represent a safety hazard as defined within the
       Florida Building Code;




 CP 01 25 02 12                        © Insurance Services Office, Inc., 2011                         Page 3 of 3
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 81 of 90



                                                                    SIGNATURES
  Named Insured                                                                                                                  Endorsement Number
  4-UP CORP
  Policy Symbol          Policy Number                    Policy Period                                                          Effective Date of Endorsement
  FS                     FSF15744042 001                  03-10-2020 to 03-10-2021
  Issued By (Name of Insurance Company)
  Westchester Surplus Lines Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.



 THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY
 NAMED ON THE FIRST PAGE OF THE DECLARATIONS.

                          By signing and delivering the policy to you, we state that it is a valid contract.



                                    ILLINOIS UNION INSURANCE COMPANY (A stock company)
                                       525 W. Monroe Street, Suite 400, Chicago, Illinois 60661



                       WESTCHESTER SURPLUS LINES INSURANCE COMPANY (A stock company)
                        Royal Centre Two, 11575 Great Oaks Way, Suite 200, Alpharetta, GA 30022




                                                                                                  ____________________________________
                                                                                                           Authorized Representative




 LD-5S23j (03/14)
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 82 of 90


                                                                                                     IL 00 17 11 98


                            COMMON POLICY CONDITIONS
 All Coverage Parts included in this policy are subject to the following conditions.

 A. Cancellation                                                     b. Give you reports on the conditions we find;
    1. The first Named Insured shown in the Declara-                     and
        tions may cancel this policy by mailing or de-               c. Recommend changes.
        livering to us advance written notice of cancel-         2. We are not obligated to make any inspections,
        lation.                                                      surveys, reports or recommendations and any
    2. We may cancel this policy by mailing or deliv-                such actions we do undertake relate only to in-
        ering to the first Named Insured written notice              surability and the premiums to be charged. We
        of cancellation at least:                                    do not make safety inspections. We do not un-
        a. 10 days before the effective date of cancel-              dertake to perform the duty of any person or
            lation if we cancel for nonpayment of pre-               organization to provide for the health or safety
            mium; or                                                 of workers or the public. And we do not warrant
                                                                     that conditions:
        b. 30 days before the effective date of cancel-
            lation if we cancel for any other reason.                a. Are safe or healthful; or
    3. We will mail or deliver our notice to the first               b. Comply with laws, regulations, codes or
        Named Insured's last mailing address known to                    standards.
        us.                                                      3. Paragraphs 1. and 2. of this condition apply
    4. Notice of cancellation will state the effective               not only to us, but also to any rating, advisory,
        date of cancellation. The policy period will end             rate service or similar organization which
        on that date.                                                makes insurance inspections, surveys, reports
                                                                     or recommendations.
    5. If this policy is cancelled, we will send the first
        Named Insured any premium refund due. If we              4. Paragraph 2. of this condition does not apply
        cancel, the refund will be pro rata. If the first            to any inspections, surveys, reports or recom-
        Named Insured cancels, the refund may be                     mendations we may make relative to certifica-
        less than pro rata. The cancellation will be ef-             tion, under state or municipal statutes, ordi-
        fective even if we have not made or offered a                nances or regulations, of boilers, pressure ves-
        refund.                                                      sels or elevators.
    6. If notice is mailed, proof of mailing will be suf-     E. Premiums
        ficient proof of notice.                                 The first Named Insured shown in the Declara-
 B. Changes                                                      tions:
    This policy contains all the agreements between              1. Is responsible for the payment of all premiums;
    you and us concerning the insurance afforded.                    and
    The first Named Insured shown in the Declara-                2. Will be the payee for any return premiums we
    tions is authorized to make changes in the terms                 pay.
    of this policy with our consent. This policy's terms      F. Transfer Of Your Rights And Duties Under
    can be amended or waived only by endorsement                 This Policy
    issued by us and made a part of this policy.
                                                                 Your rights and duties under this policy may not
 C. Examination Of Your Books And Records                        be transferred without our written consent except
    We may examine and audit your books and rec-                 in the case of death of an individual named in-
    ords as they relate to this policy at any time during        sured.
    the policy period and up to three years afterward.           If you die, your rights and duties will be trans-
 D. Inspections And Surveys                                      ferred to your legal representative but only while
    1. We have the right to:                                     acting within the scope of duties as your legal rep-
                                                                 resentative. Until your legal representative is ap-
        a. Make inspections and surveys at any time;             pointed, anyone having proper temporary custody
                                                                 of your property will have your rights and duties
                                                                 but only with respect to that property.




 IL 00 17 11 98                   Copyright, Insurance Services Office, Inc., 1998                       Page 1 of 1     o
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 83 of 90




                                       Chubb Producer Compensation
                                           Practices & Policies
Chubb believes that policyholders should have access to information about Chubb'spractices and policies related to the
payment of compensation to brokers and independent agents. You can obtain that information by accessing our website
at http://www.chubbproducercompensation.com or by calling the following toll-free telephone number: 1-866-512-2862.




ALL-20887 (10/06)                                                                                        Page 1 of 1
 Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 84 of 90


                                TRADE OR ECONOMIC SANCTIONS ENDORSEMENT
Named Insured                                                                              Endorsement Number
4-UP CORP
Policy Symbol              Policy Number     Policy Period                                 Effective Date of Endorsement
CP                         FSF15744042 001   03-10-2020        to 03-10-2021
Issued By (Name of Insurance Company)
Westchester Surplus Lines Insurance Company




                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




 This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations prohibit
 us from providing insurance, including, but not limited to, the payment of claims. All other terms and conditions of
 policy remain unchanged.




                                                                                  Authorized Agent

ALL-21101 (11/06) Ptd. in U.S.A.                                                                              Page 1 of 1
    Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 85 of 90




                                  Questions About Your Insurance?


        Answers to questions about your insurance, coverage information, or assistance in resolving

        complaints can be obtained by calling Chubb, Customer Support Service Department, at 1-800-

        352-4462.




ALL-5X45 (11/96) Ptd. in U.S.A.                                                                  Page 1 of 1
1
  Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 86 of 90




      Claims Directory
      Claims or Loss Notices related to this policy should be reported to the following:

          Claim Office                      Email and Fax                           Location
       Chubb                   First Notices Email:                            P.O. Box 5122
       North American          ChubbClaimsFirstNotice@Chubb.com                Scranton, PA
       Claims                                                                  18505-0554
                               First Notices Fax:
                                      215-640-5041 or
                                      1-877-395-0310
                               General Correspondence Fax:
                                      1-866-635-5688




AWB0311 (02/16)                       © Chubb. 2016. All rights reserved.                      Page 1 of 1
   Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 87 of 90


                                               MINIMUM EARNED PREMIUM ENDORSEMENT


Named Insured                                                                                                                        Endorsement Number
4-UP CORP
Policy Symbol                Policy Number                    Policy Period                                                          Effective Date of Endorsement

FS                           FSF15744042 001                  03-10-2020to 03-10-2021
Issued By (Name of Insurance Company)
Westchester Surplus Lines Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                   This endorsement modifies insurance provided under the following:
                                                  COMMERCIAL PROPERTY COVERAGE PART

                                             COMMERCIAL GENERAL LIABILITY COVERAGE PART

 The following is added to Section IV - Conditions:
 Cancellation by You; Minimum Earned Premium
 If this policy is cancelled at your request, there will be a minimum earned premium retained by us, determined as follows:

                 (i) Minimum Earned Premium at inception: $ _______________ , or
                 (ii) Minimum Earned Premium at inception: 25% of Policy Term Premium
 whichever is greater.
 All other terms and conditions of this policy remain unchanged.




AWB0310 (09-15)                                                 © Chubb. 2016. All rights reserved.
                                                                                                                                                          Page 1 of 1
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 88 of 90




                               SERVICE OF SUIT ENDORSEMENT - FLORIDA
   Named Insured                                                                                                             Endorsement Number
   4-UP CORP
   Policy Symbol                    Policy Number                        Policy Period                                       Effective Date of Endorsement
   FS                               FSF15744042 001                      03-10-2020               to     03-10-2021
   Issued By (Name of Insurance Company)
    Westchester Surplus Lines Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


 Information about service of suits upon the company is given below. Service of process of suits against the
 company may be made upon the following person, or another person the company may designate:


                            Chief Financial Officer of the State of Florida
                            Department of Financial Services
                            200 E. Gaines Street
                            Tallahassee, FL 32399

 The person named above is authorized and directed to accept service of process on the company's behalf in any
 action, suit or proceeding instituted against the company. If the insured requests, the company will give the
 insured a written promise that a general appearance will be entered on the company's behalf if a suit is brought.

 If the insured requests, the company will submit to the jurisdiction of any court of competent jurisdiction. The
 company will accept the final decision of that court or any Appellate Court in the event of an appeal. However,
 nothing in this endorsement constitutes a waiver of the company’s right to: remove an action to a United States
 District Court, seek a transfer of a case to another court, or to enforce policy provisions governing choice of law or
 venue selection, as may be permitted by the laws of the United States, or of any state in the United States.

 Florida law requires that the Chief Financial Officer of the State of Florida be designated as the company's agent
 for service of process. In Florida the company designates the Chief Financial Officer as the company's true and
 lawful attorney upon whom service of process on the company's behalf may be made. The company also
 authorizes the Chief Financial Officer to mail process received on the company's behalf to the company person
 named below.

                             Mr. Paul Bech, Esq., Associate General Counsel
                             Chubb
                             436 Walnut Street
                             Philadelphia, PA 19106-3703

   NOTHING HEREIN CONTAINED SHALL BE HELD TO VARY, ALTER, WAIVE OR EXTEND ANY OF THE
 TERMS, CONDITIONS, OR LIMITATIONS OF THE POLICY TO WHICH THIS ENDORSEMENT IS ATTACHED
                               OTHER THAN AS ABOVE STATED.



                                                                                           ________________________________________
                                                                                                    Authorized Representative




 SL-44730a (01/16)
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 89 of 90




                                U.S. FOREIGN ACCOUNT
                            TAX COMPLIANCE ACT (“FATCA”)


 The U.S. Foreign Account Tax Compliance Act, commonly known as “FATCA”, became the law in the U.S. in
 March of 2010 and becomes effective July 1, 2014. Pursuant to FATCA, brokers, producers, agents and/or clients
 may need to obtain withholding certificates from insurance companies. For information on how to obtain the
 applicable withholding certificate from Chubb U.S. insurance companies, please go to the following web site:

 http://www2.chubb.com/us-en/u-s-foreign-account-tax-compliance-act-fatca.aspx




 ALL-42490b (07/16)
Case 1:20-cv-22049-KMM Document 1-3 Entered on FLSD Docket 05/15/2020 Page 90 of 90



                                                                                                   IL P 001 01 04

    U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
                ASSETS CONTROL ("OFAC")
           ADVISORY NOTICE TO POLICYHOLDERS
 No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your pol-
 icy. You should read your policy and review your Declarations page for complete information on the coverages you
 are provided.
 This Notice provides information concerning possible impact on your insurance coverage due to directives issued
 by OFAC. Please read this Notice carefully.
 The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
 declarations of "national emergency". OFAC has identified and listed numerous:
    ! Foreign agents;
    ! Front organizations;
    ! Terrorists;
    ! Terrorist organizations; and
    ! Narcotics traffickers;
 as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treasury's
 web site – http//www.treas.gov/ofac.
 In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
 claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
 Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
 provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
 a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
 Other limitations on the premiums and payments also apply.




 IL P 001 01 04                             © ISO Properties, Inc., 2004                              Page 1 of 1
